Exhibit 10.2
Execution Version
PURCHASE AGREEMENT
GEOEYE, INC.
Floating Rate Senior Notes due 2016
Purchase Agreement
March 22, 2010
Cerberus Satellite LLC
c/o Cerberus Capital Management, L.P.
22nd Floor
299 Park Avenue
New York, New York 10171
Ladies and Gentlemen:
     GeoEye, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to Cerberus Satellite LLC (the “Purchaser”) $100,000,000 aggregate
principal amount of its Floating Rate Senior Notes due 2016 (the “Securities”)
at a price equal to 100% of the aggregate principal amount thereof. The
Securities will be issued pursuant to an Indenture to be dated as of the first
Closing Date in the form attached hereto as Exhibit A (the “Indenture”) among
the Company, the guarantors party to this Agreement (the “Guarantors”) and the
trustee set forth on the signature page thereto (the “Trustee”), and will be
guaranteed on an senior unsecured basis by each of the Guarantors (the
“Guarantees”).
     The Securities will be sold to the Purchaser without being registered under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption therefrom.
     Holders of the Securities (including the Purchaser and its direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the first Closing Date and substantially in the form
attached hereto as Exhibit B (the "Registration Rights Agreement”), pursuant to
which the Company and the Guarantors will agree to file one or more registration
statements with the Securities and Exchange Commission (the "Commission”)
providing for the registration under the Securities Act of the Registrable
Securities or the Exchange Securities referred to in the Registration Rights
Agreement.
     The Company hereby confirms its agreement with the Purchaser concerning the
purchase and resale of the Securities, as follows:
     1. Purchase and Resale of the Securities. (a) The Company agrees to issue
and sell the Securities to the Purchaser as provided in this Agreement, and the
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees to purchase
from the Company the principal amount of Securities pursuant to

 



--------------------------------------------------------------------------------



 



up to four Closings as described in Section 2 at a price and on the terms set
forth in this Agreement. Notwithstanding the foregoing, the Company will not be
obligated to issue and sell the Securities and the Purchaser will not be
obligated to purchase the Securities unless the Company elects to give an
initial Closing Notice pursuant to Section 2. The Company will not be obligated
to deliver any of the Securities except upon payment for such applicable
Securities to be purchased on the applicable Closing Date as provided herein.
     (b) The Purchaser represents, warrants and agrees that:
     (i) The Purchaser is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) or an accredited investor within
the meaning of Rule 501(a) under the Securities Act;
     (ii) The Purchaser is acquiring the Securities for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, other than in connection with any syndication of the
Securities to QIBs or to institutional accredited investors within the meaning
of Rule 501(a) under the Securities Act and except pursuant to sales registered
or exempted under the Securities Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act;
     (iii) The Purchaser and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Purchaser. The Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Purchaser or its
advisors, if any, or its representatives shall modify, amend or affect the
Purchaser’s right to rely on the Company’s representations and warranties
contained herein. The Purchaser understands that its investment in the
Securities involves a high degree of risk. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities;
and
     (iv) The Purchaser understands that no Governmental Authority has passed on
or made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
     (c) The Purchaser acknowledges and agrees that the Company and, for
purposes of the opinion to be delivered to the Purchaser pursuant to
Sections 5(e), Latham & Watkins LLP, counsel for the Company, may rely upon the
accuracy on a Closing Date of the representations and warranties of the
Purchaser, and compliance by the Purchaser with its agreements, contained in
paragraph (b) above, and the Purchaser hereby consents to such reliance.

2



--------------------------------------------------------------------------------



 



     2. Payment and Delivery. (a) Payment for and delivery of the applicable
Securities (each, a “Closing”) will be made at the offices of Schulte Roth &
Zabel LLP at 10:00 A.M., New York City time, on such dates as provided below.
The Company may notify the Purchaser of such closing date by delivering a
written notice to the Purchaser (the “Closing Notice”), which shall set forth
(i) the proposed Closing Date and (ii) the principal amount of Securities
required to be purchased by the Purchaser on the applicable Closing Date, which
principal amount shall be a minimum of $25,000,000, and shall not exceed in the
aggregate $100,000,000 less any principal amount of Securities purchased
pursuant on any prior Closing Date. The Closing Notice shall be delivered at
least five (5) business days prior to the Closing Date set forth in such Closing
Notice. There shall be no more than four Closings and no Closing Date shall
occur after June 30, 2011. In the event the Company elects to have at least one
Closing, the Company shall be required to make additional Closing(s), not to
exceed four Closings in the aggregate, such that the Company shall sell and the
Purchaser shall purchase an aggregate of $100,000,000 in principal amount of
Securities prior to June 30, 2011, subject to the conditions set forth in
Sections 5 and 6. The time and date of a Closing is referred to herein as a
“Closing Date.”
     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Purchaser against delivery to the nominee of The Depository Trust Company, for
the account of the Purchaser, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Purchaser not later than 1:00
P.M., New York City time, on the business day prior to the applicable Closing
Date.
     3. Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to the
Purchaser that:
     (a) SEC Documents. Except as disclosed in the Filed SEC Documents, the
Company has timely filed all SEC Documents required to be filed by it with the
Commission. Except to the extent that information contained in any Filed SEC
Document has been revised or superseded by a later Filed SEC Document, as of
their respective filings dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder applicable to the SEC Documents, and none of the
SEC Documents contain (or at the time they were filed with the Commission,
contained) any untrue statement of a material fact or omit (or, at the time they
were filed with the Commission, omitted) to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Except to the
extent that information contained in any Delivered Additional Information has
been revised or superseded by later Delivered Additional Information, none of
the Additional Information, other than the projections and other forward looking
statements described in Section 3(mm), contains (or, at the time provided to the
Purchaser or its affiliates, contained) any untrue statement of a material fact
or omits (or, at the time provided to the Purchaser or its affiliates, omitted)
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

3



--------------------------------------------------------------------------------



 



     (b) Financial Statements. Except to the extent that a Filed SEC Document is
revised or superseded by a later Filed SEC Document, the financial statements
and the related notes thereto included or incorporated by reference in each of
the SEC Documents present fairly the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified, such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods covered thereby (“GAAP”), (except as may be indicated on the notes
thereto or, in the case of an interim financial statement, for normal recurring
year-end adjustments that are not material in nature or amount), and the other
financial information included or incorporated by reference in each of SEC
Documents has been derived from the accounting records of the Company and its
subsidiaries and presents fairly the information shown thereby.
     (c) No Material Adverse Effect. Since September 30, 2009 (i) no Material
Adverse Effect has occurred and is continuing; (ii) through the date hereof,
there has not been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock; and (iii) through the date hereof, neither the Company nor any of
its subsidiaries has entered into any transaction or agreement that is material
to the Company and its subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; except in the case of each of clauses (i),
(ii) and (iii), as otherwise disclosed in the Filed SEC Documents.
     (d) Organization and Good Standing. The Company and each of its
subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, (i) reasonably be expected to have a Material
Adverse Effect or (ii) reasonably be expected to impair in any material respect
the ability of the Company to perform its obligations when due under this
Agreement or any other Transaction Document. The Company has no subsidiary other
than the subsidiaries listed in Schedule 3(d) to this Agreement.
     (e) Capitalization. As of March 18, 2010, the authorized capital stock of
the Company consists of 50,000,000 shares of Common Stock, of which as of the
date hereof, 21,105,983 are issued and outstanding and 2,707,930 shares are
reserved for issuance pursuant to securities exercisable or exchangeable for, or
convertible into, shares of Common Stock. All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. The outstanding shares of a capital stock or other equity
interests of the Company and each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and, in the
case of the subsidiaries, except with respect to the liens securing the
Company’s 9.625% Senior Secured Notes due 2015 (the “Senior Secured Notes”) and
inchoate liens arising by operation of law, are owned directly or indirectly by
the Company, free and clear of an lien, charge, encumbrance, security interest,
restriction on voting

4



--------------------------------------------------------------------------------



 



or transfer or any other claim of any third party. Except as set forth on
Schedule 3(e) or as permitted pursuant to the indenture for the Senior Secured
Notes (the “Senior Secured Notes Indenture”) and the Indenture, there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries is or may become bound.
     (f) Due Authorization. The Company and each of the Guarantors have the
power and authority to execute and deliver this Agreement, the Securities, the
Indenture (including each Guarantee set forth therein), the Exchange Securities
and the Registration Rights Agreement (collectively, the "Transaction
Documents”) and to perform their respective obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.
     (g) The Indenture. The Indenture has been duly authorized by the Company
and each of the Guarantors and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”); and on the applicable Closing Date, the Indenture
will conform in all material respects to the applicable requirements of the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.
     (h) The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and shall be free
from all preemptive or similar rights or other Liens and will be entitled to the
benefits of the Indenture; and the Guarantees have been duly authorized by each
of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.
     (i) The Exchange Securities. On the Closing Date, the Exchange Securities
(including the related guarantees) will have been duly authorized by the Company
and each of the Guarantors and when the Exchange Securities are issued, executed
and authenticated as contemplated by the Registration Rights Agreement, the
Exchange Securities will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company, as issuer, and
each of the Guarantors, as guarantor, enforceable against the Company and each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

5



--------------------------------------------------------------------------------



 



     (j) Purchase and Registration Rights Agreements. This Agreement has been
duly authorized, executed and delivered by the Company and each of the
Guarantors; and the Registration Rights Agreement has been duly authorized by
the Company and each of the Guarantors and on the first Closing Date will be
duly executed and delivered by the Company and each of the Guarantors and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Guarantors enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.
     (k) No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any Governmental Order, rule or
regulation of any Governmental Authority, except, in the case of clauses
(ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, (x) reasonably be expected to have a Material
Adverse Effect or (y) reasonably be expected to impair in any material respect
the ability of the Company to perform its obligations when due under this
Agreement or any other Transaction Document.
     (l) No Conflicts. The execution, delivery and performance by the Company
and each of the Guarantors of each of the Transaction Documents to which each is
a party, the issuance and sale of the Securities (including the Guarantees) and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, or give to others any rights
of termination, amendment, acceleration or cancellation of, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any
Governmental Authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, (x) reasonably be expected to have a Material Adverse Effect
or (y) reasonably be expected to impair in any material respect the ability of
the Company to perform its obligations when due under this Agreement or any
other Transaction Document.
     (m) No Consents Required. No material consent, approval, authorization,
order, registration or qualification of or with any Governmental Authority is
required for the execution,

6



--------------------------------------------------------------------------------



 



delivery and performance by the Company and each of the Guarantors of each of
the Transaction Documents to which each is a party, the issuance and sale of the
Securities (including the Guarantees) and compliance by the Company and each of
the Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
(i) under applicable state securities laws in connection with the purchase and
resale of the Securities by the Purchaser and (ii) with respect to the Exchange
Securities (including the related guarantees) under the Securities Act, the
Trust Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement.
     (n) Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits, protests, arbitrations, claims, challenges or
proceedings (collectively, "Litigation”) pending to which the Company or any of
its subsidiaries is or may be a party or to which any property of the Company or
any of its subsidiaries is or may be the subject and no such Litigation is, to
the Knowledge of the Company, threatened or contemplated by any Governmental
Authority or by others that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, would (i) reasonably be
expected to have a Material Adverse Effect or (ii) reasonably be expected to
impair in any material respect the ability of the Company to perform its
obligations when due under this Agreement or any other Transaction Document.
     (o) Independent Accountants. Each of KPMG LLP and BDO Seidman, LLP, who
have certified certain financial statements of the Company and its subsidiaries,
at all applicable times have been independent public accountants with respect to
the Company and its subsidiaries within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States) and as required by the Securities Act.
     (p) Real and Personal Property. The Company and its subsidiaries have good
and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all Liens except those that (i) are Permitted Liens, (ii) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries or (iii) would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the Filed SEC Documents, (x) each of the Satellites are in good
operating condition and (y) the Company and its subsidiaries have maintained in
good operating condition and repair (subject to ordinary wear and tear) all
other material items of real and personal property of the Company and its
subsidiaries.
     (q) Title to Intellectual Property. In all material respects, the Company
and its subsidiaries own or possess adequate rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) (collectively, the “Intellectual Property”)
necessary for the conduct of their respective businesses as currently conducted.
The conduct of the Company and its subsidiaries’ respective businesses as
currently conducted will not conflict with any Intellectual Property rights of
others, and the Company and its subsidiaries

7



--------------------------------------------------------------------------------



 



have not received any written notice of any claim of infringement of or conflict
with any Intellectual Property rights of others, except in each case that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (r) No Undisclosed Relationships. As of the date hereof, except as
disclosed in the Filed SEC Documents, no relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders or other affiliates of the Company or
any of its subsidiaries, on the other hand, that would be required to be
disclosed in a registration statement on Form S-4 pursuant to Rule 404 of
Regulation S-K.
     (s) Investment Company Act. Neither the Company nor any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in Section 4(b) none of them
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
"Investment Company Act”).
     (t) Taxes. Except as set forth in the Filed SEC Documents or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Company and its subsidiaries have paid all federal, state,
local and foreign taxes (except for any taxes that are reasonably contested in
good faith and as for which adequate reserves are established in accordance with
generally accepted accounting principles) and filed all tax returns required to
be paid or filed through the date hereof; and except as otherwise disclosed in
the Filed SEC Documents, there is no tax deficiency that has been, or would
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets except for any tax
deficiency that, individually or together with any other tax deficiency of the
Company and its subsidiaries, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (u) Licenses and Permits. The Company and its subsidiaries possess all
licenses, approvals, certificates, permits and other authorizations issued by,
and have made all declarations, notifications and filings with, the appropriate
Governmental Authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Filed SEC Documents, except where the failure to possess or make the same
would not, individually or in the aggregate, (x) reasonably be expected to have
a Material Adverse Effect or (y) reasonably be expected to impair in any
material respect the ability of the Company to perform its obligations when due
under this Agreement or any other Transaction Document; and except as described
in the Filed SEC Documents, to the Knowledge of the Company, (i) neither the
Company nor any of its subsidiaries has received notice of any revocation or
material and adverse modification of any such license, certificate, permit or
authorization, (ii) there are no events, facts, changes or circumstances that
would reasonably be expected to result in any such license, certificate, permit
or authorization not being renewed in the ordinary course and (iii) there are no
events facts, changes or circumstances that would reasonably be expected to
result in any material license, certificate, permit or authorization required
for GeoEye-2 not being obtained.

8



--------------------------------------------------------------------------------



 



     (v) No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the Knowledge of the
Company, is contemplated or threatened and to the Knowledge of the Company there
is no existing or imminent labor disturbance by, or dispute with, the employees
of any of the Company’s or any of the Company’s subsidiaries’ principal
suppliers, contractors or customers, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (w) Compliance With Environmental Laws. (i) The Company and its
subsidiaries (A) are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, requirements, decisions and orders
relating to the protection of human health or safety, the environment, hazardous
or toxic substances or wastes, pollutants or contaminants (collectively,
"Environmental Laws”), (B) have received and are in compliance with all permits,
licenses, certificates or other authorizations or approvals required of them
under applicable Environmental Laws to conduct their respective businesses, and
(C) have not received notice of any actual or potential liability under or
relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and to the Knowledge of the Company there is
no event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in the Filed SEC Documents, (A) there are no proceedings that are
pending, or that are Known by the Company to be contemplated, against the
Company or any of its subsidiaries under any Environmental Laws in which a
Governmental Authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (B) the Company has no Knowledge of any failures to comply with or
changes in compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a material effect on the capital expenditures, earnings or competitive position
of the Company and its subsidiaries, and (C) none of the Company and its
subsidiaries anticipates material capital expenditures relating to any
Environmental Laws.
     (x) Compliance With ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code) would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, Governmental Orders, rules and
regulations, including but not limited to ERISA and the Code, except where the
failure to maintain compliance with such terms and requirements would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (ii) (A) except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (B) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” (as

9



--------------------------------------------------------------------------------



 



defined in Section 412 of the Code), whether or not waived, has occurred or is
reasonably expected to occur; (C) the fair market value of the assets of each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (D) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; and (E) neither the Company nor any member
of the Controlled Group has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA).
     (y) Disclosure Controls. Except as disclosed in the Filed SEC Documents,
the Company and its subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a — 15(e) of the Exchange Act)
that is designed to ensure that information required to be disclosed by the
Company in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by
Rule 13a — 15 of the Exchange Act as of June 30, 2009.
     (z) Accounting Controls. Except as disclosed in the Filed SEC Documents,
the Company and its subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a — 15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or Persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. Except as disclosed in the Filed SEC
Documents, the Company and its subsidiaries maintain internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. To the Knowledge of the Company, except as disclosed in the Filed
SEC Documents, there are no material weaknesses or significant deficiencies in
the Company’s internal controls.
     (aa) Insurance. Schedule 3(aa) sets forth all insurance of the Company and
its subsidiaries that are in effect as of the date hereof. The Company and its
subsidiaries have insurance covering against losses and risks in such amounts as
is reasonably prudent and customary in the business in which they are engaged;
and neither the Company nor any of its subsidiaries has Knowledge of any events
or circumstances that would reasonably be expected to result in the Company not
being able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at a cost that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
insurance set forth on

10



--------------------------------------------------------------------------------



 



Schedule 3(aa) complies with the requirements of the indenture for the Company’s
Senior Secured Notes. To the Knowledge of the Company, it will be able to obtain
insurance for or in connection with GeoEye-2 at the levels and amounts required
by the Senior Secured Notes Indenture.
     (bb) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the Knowledge of the Company, any director, officer, employee, agent,
consultant, reseller, distributor, channel partner or other representative of
the Company or any of its subsidiaries, or any other Person acting on behalf of
or in concert with the Company or any of its subsidiaries, has, directly or
indirectly, (i) used any funds for any unlawful contribution, gift, gratuity,
entertainment or other unlawful expense related to political activity; (ii) made
any payment or offered, promised or authorized the payment of anything of value,
regardless of form, whether in money, property or services, to any foreign or
domestic government official or employee, or any political party, candidate for
political office or official or employee of a public international organization,
for the purpose of influencing any act or decision of any official or government
entity or securing any improper advantage; (iii) violated or is in violation of
any provision of the Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made or offered any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.
     (cc) Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Litigation by or before any Governmental Authority involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Knowledge of the Company, threatened.
     (dd) Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the Knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently a prohibited
person pursuant to or in violation of any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.
     (ee) Solvency. On and immediately after the applicable Closing Date, the
Company (after giving effect to the issuance of the Securities and the other
transactions related thereto as described in each of the Transaction Documents)
will be Solvent. As used in this paragraph, the term “Solvent” means, with
respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company is not less
than the total amount required to pay the liabilities of the Company on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured; (ii) the Company is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business;

11



--------------------------------------------------------------------------------



 



(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the other Transaction Documents, the Company is not incurring
debts or liabilities beyond its ability to pay as such debts and liabilities
mature; and (iv) the Company is not engaged in any business or transaction, and
does not propose to engage in any business or transaction, for which its
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company is
engaged.
     (ff) No Restrictions on Subsidiaries. Except as permitted by both the
Senior Secured Notes Indenture (as in effect on the date hereof) and the
Indenture (as if it were in effect since the date hereof), no subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s material
properties or assets to the Company or any other subsidiary of the Company.
     (gg) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any Person (other than
this Agreement) that would give rise to a valid claim against any of them or the
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities.
     (hh) Rule 144A Eligibility. When the Securities are issued and delivered
pursuant to this Agreement on the applicable Closing Date, the Securities will
not be of the same class (within the meaning of Rule 144A) as securities listed
on a national securities exchange registered under Section 6 of the Exchange Act
or quoted in an automated inter-dealer quotation system and otherwise satisfy
the requirements set forth in Rule l44A(d)(3) under the Securities Act.
     (ii) No Integration. Neither the Company nor any of its affiliates has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act.
     (jj) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other Person acting on its or their
behalf (other than the Purchaser, as to which no representation is made) has
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.
     (kk) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Section 1(b) and
its compliance with its agreements set forth therein, it is not necessary to
register the Securities under the Securities Act in connection with the issuance
and sale of the Securities to the Purchaser (other than the registration
requirements pursuant to the Registration Rights Agreement) or to qualify the
Indenture under the Trust Indenture Act.

12



--------------------------------------------------------------------------------



 



     (ll) Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in Section 4(b) will violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect on the applicable Closing
Date.
     (mm) Forward-Looking Statements. Except to the extent that a Filed SEC
Document or Delivered Additional Information is revised or superseded by a later
Filed SEC Document or by later Delivered Additional Information, as applicable,
the projections and other forward-looking statements (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) contained
in any of the SEC Documents or Additional Information have been prepared in good
faith on the basis of (i) assumptions, methods and tests stated therein which
are believed by the Company to be reasonable and (ii) information believed by
the Company to have been accurate based upon the information available to the
Company at the time such projections and other forward-looking statements were
furnished to the Purchaser.
     (nn) Statistical and Market Data. To the Knowledge of the Company, the
statistical and market-related data, as of the applicable dates of such SEC
Documents, included or incorporated by reference in each of the SEC Documents
was based on or derived from sources that are reliable and accurate in all
material respects.
     (oo) Sarbanes-Oxley Act. Except as disclosed in the Filed SEC Documents,
there is and has been no failure on the part of the Company or, to the Knowledge
of the Company, any of the Company’s directors or officers, in their capacities
as such, to comply in any material respect with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
     (pp) Material Contracts.
          (i) Schedule 3(pp) sets forth a true, correct and complete list of all
of the Material Contracts as of the date hereof. The Company has delivered to,
or made available for inspection by, the Purchaser true, correct and complete
copies of each Material Contract as of the date hereof.
          (ii) Each Material Contract (A) is a valid and binding obligation of
the Company or its subsidiary that is a party thereto, enforceable against such
Person in accordance with its terms, subject to the Enforceability Exceptions,
(B) to the Knowledge of the Company, is a valid and binding obligation of each
other party thereto, enforceable against each such other party in accordance
with its terms, subject to the Enforceability Exceptions, and (C) is in all
material respects in full force and effect.
          (iii) Each of the Company and its subsidiaries that is a party to a
Material Contract has in all material respects performed its obligations under
such Material Contract, and has not and, to the Knowledge of the Company, none
of the other parties thereto has, violated any material provision of, or
committed or failed to perform any material action under, and no event or
condition exists, that would constitute a material default under such Material
Contract (and would not be with the lapse of time or the giving of notice be in
material default), and has

13



--------------------------------------------------------------------------------



 



not received from any other party thereto any notice of such party’s intention
to cancel, terminate or fail to renew any Material Contract.
     (qq) EnhancedView Imagery Acquisition Bid. The Company submitted its bid on
March 8, 2010 for the EnhancedView Imagery Acquisition Contract on terms
consistent with the disclosures (the “Bid Disclosures”) made to the Purchaser by
the Company or any of its subsidiaries prior to March 4, 2010.
     4. Further Agreements of the Company and the Guarantors. The Company and
each of the Guarantors jointly and severally covenant and agree with the
Purchaser that:
     (a) Form D; Blue Sky Compliance. The Company and the Guarantors will file a
Form D with respect to the Securities as required under Regulation D and will
provide a copy thereof to the Purchaser promptly after such filing. The Company
will qualify the Securities for offer and sale under the securities or Blue Sky
laws of such jurisdictions as the Purchaser shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
     (b) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities for capital expenditures associated with the design,
construction and launch of the Company’s GeoEye-2 Satellite and general
corporate purposes.
     (c) Supplying Information.
     (i) While the Securities remain outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Company and
each of the Guarantors will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.
     (ii) At the time of delivery of each Closing Notice the Company shall
deliver to the Purchaser monthly income statements (including a statement that
sets forth a reasonably detailed computation of Adjusted EBITDA), balance sheets
and cash flow information for each of the three calendar months prior to the
applicable Closing. In the event that a calendar month shall end after the
delivery of such Closing Notice and prior to the applicable Closing Date, the
Company shall deliver such information described in the preceding sentence to
the Purchaser for such additional month promptly and, unless waived by the
Purchaser, in any case prior to such applicable Closing Date.
     (iii) From the date hereof and until the final Closing Date, the Company
shall cause its management to make themselves reasonably available at reasonable
times (without unreasonably interference with the operations of the Company) to
the Purchaser

14



--------------------------------------------------------------------------------



 



in order to respond to questions and discuss the performance of the Company and
the status of the EnhancedView Imagery Acquisition Contract and related award
process.
     (d) DTC. The Company, with the cooperation of the Purchaser, will arrange
for the Securities to be eligible for clearance and settlement through The
Depository Trust Company (“DTC”).
     (e) No Integration. Neither the Company nor any of its affiliates (other
than the Purchaser) will, directly or through any agent, sell, offer for sale,
solicit offers to buy or otherwise negotiate in respect of, any security, that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.
     (f) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other Person acting on its or their
behalf (other than the Purchaser, as to which no covenant is given) will solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.
     (g) EnhancedView Imagery Acquisition Contract. In the event the Company or
one of its wholly-owned subsidiaries receives an award under the EnhancedView
Imagery Acquisition Contract, it shall promptly inform the Purchaser of such
award and whether or not the award was on a non-conforming basis (i.e., without
any requirement for posting any letter of credit, any cash collateralization
requirements or any other lien, bond, repayment guarantee, surety, pledged asset
or other credit support or financial protections for the benefit of the U.S.
government in connection with such EnhancedView Imagery Acquisition Contract, at
the time of such award or otherwise) (“Non-Conforming Basis”), and provide the
Purchaser with written copies of all award documentation the disclosure of which
is not prohibited by law. The Company shall also promptly inform the Purchaser
of the EnhancedView Imagery Acquisition Contract being awarded to any Person
other than the Company. The Company shall promptly inform the Purchaser of
(x) any information it receives regarding any actual or threatened Litigation
related to any such award to the Company (including before the U.S. Government
Accountability Office (“GAO”) or any other applicable Governmental Authority),
including copies of all written correspondence relating to such Litigation
received by the Company and, to the extent Known by the Company, a statement or
summary containing all material details relating to such Litigation and (y) to
the extent Known by the Company, a statement or summary describing all
developments and copies of all written communications related to the
EnhancedView Imagery Acquisition Contract and the related award process. In the
event that the EnhancedView Imagery Acquisition Contract is awarded in the
initial award process therefor to a party other than the Company, then the
Purchaser may, at any time thereafter, give written notice to the Company of its
exercise of its option to terminate its obligations hereunder, in which case
this Agreement shall be terminated pursuant to Section 8.
     (h) Litigation. In addition to the obligations under Section 4(g), in the
event the Company learns of any material Litigation involving the Company and/or
any of its subsidiaries it shall promptly so notify the Purchaser and deliver to
the Purchaser (i) to the extent Known by

15



--------------------------------------------------------------------------------



 



the Company, a statement or summary containing all material details relating to
such Litigation and (ii) copies of all written correspondence relating to such
Litigation.
     (i) Compliance Policy and Procedure. The Company will use its reasonable
best efforts to complete as soon as practicable the documentation for its
updated regulatory compliance procedures in a manner materially consistent with
its discussion of such procedures with the Purchaser and its counsel.
     5. Conditions of Purchaser’s Obligations. The obligation of the Purchaser
to purchase Securities on a Closing Date as provided herein is subject to
(x) the performance in all material respects by the Company and each of the
Guarantors of their respective covenants and other obligations hereunder and
(y) to the following additional conditions:
     (a) EnhancedView Imagery Acquisition Contract. (i) The EnhancedView Imagery
Acquisition Contract shall have been awarded to the Company or one of its
wholly-owned subsidiaries in the initial award process under the EnhancedView
Imagery Acquisition Solicitation on or prior to September 30, 2010 (or such
later date as the Purchaser may from time to time designate in writing to the
Company) (such date, the “Award Outside Date”); (ii) the award of the
EnhancedView Imagery Acquisition Contract to the Company shall have been made on
terms materially consistent with the Company’s Bid Disclosures in a definitive,
final decision for which the GAO bid protest period has expired and shall be in
full force and effect; (iii) no Litigation against such award shall be pending
or threatened (including any bid protest before the GAO or any proceeding before
any applicable Governmental Authority) (and, in the case of a protest before the
GAO, such protest shall have been resolved in a binding and final manner by the
GAO) and such award shall not be stayed pursuant to any such protest or other
Litigation; (iv) the EnhancedView Imagery Acquisition Contract shall not have
been amended, supplemented, waived or otherwise modified since the date of its
award to the Company in any material respect that is adverse to the interests of
the Purchaser; (v) in the event that the EnhancedView Imagery Acquisition
Contract is awarded in the initial award process under the EnhancedView Imagery
Acquisition Solicitation to a party other than the Company, then the Purchaser
shall not have given notice of its intent to terminate its obligations pursuant
to Section 4(g); and (vi) the EnhancedView Imagery Acquisition Contract shall
not have been awarded to the Company on a Non-Conforming Basis.
     (b) Representations and Warranties. The representations and warranties of
the Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the applicable Closing Date; and the statements of
the Company, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the applicable Closing Date.
     (c) No Material Adverse Effect. Since September 30, 2009, no Material
Adverse Effect shall have occurred and be continuing except as has been
disclosed by the Company in the Filed SEC Documents.
     (d) Officer’s Certificate. The Purchaser shall have received at and as of a
Closing (i) a certificate, in a form reasonably satisfactory to the Purchaser,
of the Chief Executive Officer or the Chief Financial Officer of the Company
(A) confirming that the representations and

16



--------------------------------------------------------------------------------



 



warranties of the Company in this Agreement are true and correct as of the date
hereof and on and as of the applicable Closing Date and that the Company has
complied in all material respects with all covenants and other obligations and
satisfied all conditions on their part to be performed or satisfied hereunder on
or prior to such applicable Closing Date and (B) confirming that since
September 30, 2009, no Material Adverse Effect has occurred and is continuing
except as has been disclosed by the Company in the Filed SEC Documents and
(ii) a certificate, in a form reasonably satisfactory to the Purchaser, of the
General Counsel of the Company confirming the statements set forth in Annex A-1
hereto.
     (e) Opinion of Counsel for the Company. (i) Latham & Watkins LLP, counsel
for the Company, shall have furnished to the Purchaser, at the request of the
Company, its written opinion, dated the applicable Closing Date and addressed to
the Purchaser, in form and substance reasonably satisfactory to the Purchaser,
to the effect set forth in Annex A-2 hereto and (ii) counsel to the Company
shall have furnished to the Purchaser, at the request of the Company, a written
opinion, dated the Closing Date and addressed to the Purchaser, in form and
substance reasonably satisfactory to the Purchaser, with respect to the
Guarantors that are incorporated under the laws of Missouri.
     (f) Opinion of General Counsel. The Company’s General Counsel, shall have
furnished to the Purchaser, at the request of the Company, his written opinion,
dated the applicable Closing Date and addressed to the Purchaser, in form and
substance reasonably satisfactory to the Purchaser, to the effect set forth in
Annex A-3 hereto.
     (g) Consents. All material consents, approvals, authorizations, orders,
registrations or qualifications of or with any Governmental Authority that is
required for the execution, delivery and performance by the Company and each of
the Guarantors of each of the Transaction Documents to which each is a party,
the issuance and sale of the Securities (including the Guarantees) and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
and for the operation by the Company and the Guarantors of their respective
businesses, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required solely with respect to the
Exchange Securities (including the related guarantees) under the Securities Act,
the Trust Indenture Act and applicable state securities laws as contemplated by
the Registration Rights Agreement, shall have been obtained and be in full force
and effect.
     (h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any Governmental Authority that would, as of the applicable Closing Date,
prevent the issuance or sale of the Securities or the issuance of the
Guarantees; and no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the applicable Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
     (i) No Litigation. There shall exist no Litigation pending, or to the
Knowledge of the Company or the knowledge of the Purchaser, threatened in, or
before, any Governmental Authority which relates to the Securities or which has
any reasonable likelihood of having a Material Adverse Effect or having a
material adverse effect on (i) the ability of the Company or

17



--------------------------------------------------------------------------------



 



any of its subsidiaries to perform their obligations under the Indenture or
(ii) the ability of the Purchaser to enforce the Indenture.
     (j) Good Standing. The Purchaser shall have received on and as of the
applicable Closing Date satisfactory evidence of the good standing of the
Company and the Guarantors in their respective jurisdictions of organization and
their good standing in such other material jurisdictions as the Purchaser may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate Governmental Authorities of such
jurisdictions.
     (k) Transaction Documents and Securities. The Purchaser shall have received
a counterpart of each of the Transaction Documents in form and substance
reasonably satisfactory to the Purchaser and the Securities being purchased by
the Purchaser at such Closing pursuant to this Agreement, which shall have been
executed and delivered by a duly authorized officer of the Company and each of
the Guarantors.
     (l) DTC. The Securities shall be eligible for clearance and settlement
through DTC.
     (m) Insurance. The Company and its subsidiaries have insurance covering
against losses and risks in such amounts and with such coverage as is required
under all applicable material contractual and other requirements, including all
such requirements contained in the Senior Secured Notes Indenture or under any
other material Indebtedness or other agreement of the Company and its
subsidiaries.
     (n) Defaults. There shall not exist (including after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents)
any default or event of default under the Senior Secured Notes Indenture or
under the Indenture or under any other material Indebtedness or other material
agreement of the Company and its subsidiaries. The Company shall have been in
compliance since March 4, 2010 with the terms of the Indenture, as if it were
effective since such date (other than the provisions therein requiring the
payment or accrual of interest).
     (o) Indebtedness. The Company and its subsidiaries shall not have any
Indebtedness outstanding other than Indebtedness under the Senior Secured Notes
Indenture and the Indenture and Indebtedness permitted to be incurred under the
Senior Secured Notes Indenture (as such indenture is in effect on March 4, 2010)
and the Indenture (as if such indenture were in effect since March 4, 2010).
     (p) Fees and Expenses. The Company shall have paid or reimbursed, as
applicable, the Purchaser all fees and expenses required to be paid under the
Commitment Letter.
     (q) Preferred Shares Closing. The closing of the issuance and sale of the
Series A Preferred Shares (the “Preferred Shares”) pursuant to that certain
Purchase Agreement dated of even date herewith by and between the Company and
the Purchaser (the “Series A Preferred Stock Purchase Agreement”) with an
aggregate initial liquidation preference of $115,000,000 shall have occurred, or
shall occur simultaneously with the initial Closing hereunder.
     (r) Outside Date. The Closing Date shall not be later than June 30, 2011
(the “Outside Date”).

18



--------------------------------------------------------------------------------



 



     6. Condition of Company’s Obligations. The obligation of the Company to
sell Securities on a Closing Date as provided herein is subject to (x) the
Purchaser making payment for the Securities on such Closing Date against
delivery to the Purchaser of one or more certificates representing the
Securities pursuant Section 2(b) and (y) (A) the EnhancedView Imagery
Acquisition Contract shall have been awarded to the Company in a definitive,
final decision for which the GAO bid protest period has expired and shall be in
full force and effect; and (B) the EnhancedView Imagery Acquisition Contract
shall not have been awarded to the Company on a Non-Conforming Basis.
     7. Indemnification.
     (a) Indemnification of the Purchaser. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless the
Purchaser, its affiliates, directors and officers and each Person, if any, who
controls such Purchaser within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including reasonable legal fees and other reasonable
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in the Transaction Documents or (iii) any cause of action, suit or
claim brought or made against the Purchaser by a third party (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (A) the execution, delivery, performance or enforcement
of the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (B) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (C) the status of the Purchaser or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents.
     (b) Notice and Procedures. If any suit, action, proceeding (including any
investigation by a Governmental Authority), claim or demand shall be brought or
asserted against any Person in respect of which indemnification may be sought
pursuant to paragraph (a) above, such Person (the "Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) above except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under paragraph (a) above. If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to paragraph (a) above that the Indemnifying Person
may designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses

19



--------------------------------------------------------------------------------



 



of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for the Purchaser, its affiliates, directors and officers and any
control Persons of the Purchaser shall be designated in writing by Purchaser and
any such separate firm for the Company, the Guarantors, their respective
directors and officers and any control Persons of the Company and the Guarantors
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by the Indemnifying Person of such
request, and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request within 30 days after the date
of such settlement. No Indemnifying Person shall, without the written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
     (c) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the Purchaser, by written notice (which, for the avoidance of doubt, may be
by electronic mail) to the Company, (a) if after the execution and delivery of
this Agreement and on or prior to the applicable Closing Date any of the
following events set forth in this clause (a) shall have occurred after the date
hereof (as compared to the state of circumstances that existed on March 4, 2010)
and prior to the applicable Closing Date and shall be continuing (or the effects
thereof shall be continuing) at any time during the ten (10) business days prior
to the applicable Closing Date (or such shorter time period as the Purchaser may
from time to time designate in writing to

20



--------------------------------------------------------------------------------



 



the Company): (i) trading generally shall have been suspended or materially
limited on the New York Stock Exchange or the over-the-counter market;
(ii) trading of any securities issued or guaranteed by the Company or any of the
Guarantors shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; and (iv) there shall
have occurred any outbreak or escalation of hostilities or any change in
financial markets or any calamity or crisis or other change, event or
circumstance, either within or outside the United States, that, in the judgment
of the Purchaser, has or could have a material and adverse effect on financial
markets and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement and the other Transaction Documents; (b) after the Award
Outside Date, if the condition set forth in Section 5(a)(i) shall not have been
satisfied prior to the Award Outside Date; (c) after the Outside Date; (d) in
the event that the EnhancedView Imagery Acquisition Contract is awarded in the
initial award process therefor to a Person other than the Company; or (e) if the
EnhancedView Imagery Acquisition Contract shall have been awarded to the Company
on a Non-Conforming Basis.
     9. Payment of Expenses. Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Guarantors jointly and severally agree to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder, except as otherwise set forth to the contrary in any
Transaction Document. In addition, whether or not the transactions contemplated
by this Agreement are consummated, the Company and each Guarantor agrees to pay
and reimburse the fees and expenses of Purchaser as required pursuant to the
Commitment Letter.
     10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling Persons referred to herein, and the affiliates,
officers and directors of the Purchaser. Nothing in this Agreement is intended
or shall be construed to give any other Person any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein. No purchaser of Securities from the Purchaser shall be deemed to be a
successor merely by reason of such purchase.
     11. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Purchaser contained in this Agreement or made by or on behalf of the
Company, the Guarantors or the Purchaser pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company, the Guarantors or the Purchaser.
     12. Certain Defined Terms. For purposes of this Agreement, except where
otherwise expressly provided:
     (a) the term “accumulated funding deficiency” has the meaning set forth in
Section 3(x);

21



--------------------------------------------------------------------------------



 



     (b) the term “Additional Information” means all information provided by the
Company to the Purchaser or its affiliates prior to a Closing Date that is not
included in SEC Documents;
     (c) the term “Adjusted EBITDA” shall be determined in a manner consistent
with the computation of Adjusted EBITDA in the Company’s Form 10-Q for the
quarter ended September 30, 2009; provided, however, that any revenue or income
relating to advance payments (including any recognition of deferred revenue) for
GeoEye-2 and commissions, fees, discounts and expenses incurred or accrued in
connection with the issuance and purchase of the Securities and Preferred Shares
shall be excluded from the calculation thereof;
     (d) the term “affiliate” has the meaning set forth in Rule 405 under the
Securities Act;
     (e) the term “Affiliate Contract” means all Contracts between (i) the
Company or any of its subsidiaries, on one hand, and (ii) any of the Company’s
or any of its subsidiaries’ respective affiliates (other than the Company and
its subsidiaries) on the other hand;
     (f) the term “Award Outside Date” has the meaning set forth in
Section 5(a);
     (g) the term “Bid Disclosures” has the meaning set forth in Section 3(oo);
     (h) the term “business day” means any day other than a day on which banks
are permitted or required to be closed in New York City;
     (i) the term “Closing” has the meaning set forth in Section 2(a);
     (j) the term “Closing Date” has the meaning set forth in Section 2(a);
     (k) the term “Closing Notice” has the meaning set forth in Section 2(a);
     (l) the term “Code” means the Internal Revenue Code of 1986, as amended;
     (m) the term “Commission” has the meaning set forth in the Preamble;
     (n) the term “Commitment Letter” means that certain letter agreement dated
March 4, 2010 by and between the Company and the Purchaser;
     (o) the term “Company” has the meaning set forth in the Preamble;
     (p) the term “Company IP Agreements” means all licenses of Intellectual
Property (i) from the Company or any of its subsidiaries to any third party,
excluding licenses to customers and end users granted in the ordinary course of
business, and (ii) to the Company or any of its subsidiaries from any third
party;
     (q) the term “Company IT Agreements” means all agreements concerning the
use of Company IT Systems to which the Company or any of its subsidiaries is a
party;

22



--------------------------------------------------------------------------------



 



     (r) the term “Company IT Systems” means all IT Systems which are used or
held for use in connection with the operation of the Company’s business;
     (s) the term “Computer Software” means any and all computer programs,
including operating system and applications software, implementations of
algorithms, program interfaces, and databases whether in source code or object
code and all documentation, including user manuals, relating to the foregoing;
     (t) the term “Contingent Obligations” has the meaning set forth in the
Indenture;
     (u) the term “Contracts” means contracts, leases, licenses, arrangements,
notes, bonds, mortgages, indentures, franchise agreements, instruments,
commitments, undertakings and other agreements and binding obligations
(including any amendments and other modifications thereto), whether written or,
oral, to which the Company or any of its subsidiary thereof or any Guarantor is
a party or by which any of their respective businesses, properties or assets is
bound as of the date hereof;
     (v) the term “Controlled Group” has the meaning set forth in Section 3(x);
     (w) the term “Delivered Additional Information” means Additional
Information provided by the Company to the Purchaser or its Affiliates prior to
March 4, 2010;
     (x) the term “disclosure controls and procedures” has the meaning set forth
in Section 3(y);
     (y) the term “DTC” has the meaning set forth in Section 4(d);
     (z) the term “Enforceability Exceptions” has the meaning set forth in
Section 3(g);
     (aa) the term “EnhancedView Imagery Acquisition Contract” means the
EnhancedView Imagery Acquisition Contract under the EnhancedView Imagery
Acquisition Solicitation;
     (bb) the term “EnhancedView Imagery Acquisition Solicitation” means the
“EnhancedView Imagery Acquisition Program Solicitation” (solicitation number
HM021009R0002);
     (cc) the term “Environmental Laws” has the meaning set forth in
Section 3(w);
     (dd) the term “ERISA” has the meaning set forth in Section 3(x);
     (ee) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended;
     (ff) the term “Exchange Securities” has the meaning set forth in the
Registration Rights Agreement;

23



--------------------------------------------------------------------------------



 



     (gg) the term “Filed SEC Documents” means the SEC Documents filed by the
Company on or prior to March 12, 2010, but excluding the disclosure in such SEC
Documents that is predictive or forward-looking in nature (including risk
factors set forth under the heading “Risk Factors” or the heading “Forward
Looking Statements”);
     (hh) the term “GAAP” has the meaning set forth in Section 3(b);
     (ii) the term “GAO” has the meaning set forth in Section 4(g);
     (jj) the term “GeoEye-1” means the Company’s satellite of the same name
first launched on September 6, 2008;
     (kk) the term “GeoEye-2” means the Company’s proposed satellite of the same
name to be placed into service pursuant to the EnhancedView Imagery Acquisition
Contract;
     (ll) the term “Global Note” has the meaning set forth in Section 2(b);
     (mm) the term “Governmental Authority” means any federal, national,
international, supranational, state, provincial, local or other government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body (including private arbitrators
or arbitral panels to the extent empowered to issue binding decisions);
     (nn) the term “Governmental Order” means any order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority;
     (oo) the term “Guarantees” has the meaning set forth in the Preamble;
     (pp) the term “Guarantors” has the meaning set forth in the Preamble;
     (qq) the term “IKONOS” means the Company’s satellite of the same name
acquired in 2006 through the acquisition of Space Imaging, Inc.;
     (rr) the terms “include,” “includes” or “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”;
     (ss) the term “Indebtedness” has the meaning set forth in the Indenture;
     (tt) the term “Indemnified Person” has the meaning set forth in
Section 7(b);
     (uu) the term “Indemnifying Person” has the meaning set forth in
Section 7(b);
     (vv) the term “Indenture” has the meaning set forth in the Preamble;
     (ww) the term “Intellectual Property” has the meaning set forth in
Section 3(q);
     (xx) the term “internal control over financial reporting” has the meaning
set forth in Section 3(z);

24



--------------------------------------------------------------------------------



 



     (yy) the term “investment company” has the meaning set forth in
Section 3(s);
     (zz) the term “Investment Company Act” has the meaning set forth in
Section 3(s);
     (aaa) the term “IT Systems” means all Computer Software and all electronic
data processing, data communication lines, telecommunication lines, firmware,
hardware, Internet websites and other information technology equipment;
     (bbb) the term “Knowledge of the Company” means the best knowledge of each
of Matt O’Connell, Joseph Greeves, William Schuster, William Warren and Daniel
Connors, after due inquiry of other employees of the Company and its
subsidiaries who, in such Person’s reasonable judgment, are primarily
responsible for the applicable matter, and the terms “to the Company’s
Knowledge,” “Known by the Company” and similar phrases and “Knowledge” of a
specified officer each have a corresponding meaning;
     (ccc) the term “Liens” has the meaning set forth in the Indenture;
     (ddd) the term “Litigation” has the meaning set forth in Section 3(n);
     (eee) the term “Material Adverse Effect” means, with respect to the
Company, (i) any effect or change that would have (or would reasonably be
expected to have) a material adverse effect on the business, results of
operations, financial condition or prospects of the Company and its
subsidiaries, taken as a whole, including due to any casualty loss involving a
satellite (whether or not covered by insurance); provided that in no event would
any of the following, alone or in combination, be deemed to constitute, nor
shall any of the following (including the effect of any of the following) be
taken into account in determining whether there has been or will be, a “material
adverse effect” on or in respect of the Company: (A) the irregularity disclosed
by the Company under cover to Form 8-K filed with the Commission on December 16,
2009, (B) any change in GAAP or any interpretation thereof, (C) any change
generally affecting the economy as a whole, and (D) any failure of the Company
to meet any projections or forecasts (provided that the underlying cause of such
failure shall not be excluded); or (ii) for the then most recent trailing
three-month period either revenue being less than $60,000,000 or Adjusted EBITDA
being less than $30,000,000;
     (fff) the term “Material Contracts” means all of the following Contracts to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries or the Company’s or any of its subsidiaries’ assets
or properties are bound:
     (i) all Contracts with independent contractors or consultants involving the
payment by the Company or its subsidiaries of more than $5 million annually;
     (ii) any employment, severance, change in control, consulting or similar
Contract requiring payment by the Company or any of its subsidiary of a base
annual compensation in excess of $200,000;
     (iii) all Contracts for the purchase or sale of materials, supplies,
equipment or services (other than purchase orders), involving payment by or to
the Company or its subsidiaries of more than $10 million annually;

25



--------------------------------------------------------------------------------



 



     (iv) all Contracts for the lease, sublease or license of real property
(whether as lessor, sublessor, lessee, sublessee, licensor, or licensee),
involving payment by or to the Company or its subsidiaries of more than
$1 million annually based on 2008 base rent;
     (v) all Contracts relating to Indebtedness, in each case having an
outstanding principal amount in excess of $5 million, and all Contracts relating
to Contingent Obligations, in each case having an amount in excess of
$5 million;
     (vi) all Contracts with any Governmental Authority involving total payments
in excess of $10 million;
     (vii) all material Company IP Agreements and all material Company IT
Agreements;
     (viii) any Contract or Governmental Order containing (A) a covenant not to
compete or (B) any other restriction, in each case that materially impairs the
ability of the Company or any of its subsidiaries , or any affiliates of the
Company or any of its subsidiaries to engage in any line of business or to
compete with any Person;
     (ix) any joint venture agreement, strategic alliance agreement, partnership
agreement, limited liability company agreement, stockholders agreement or voting
agreement or other similar co-ownership or joint management agreement involving
a sharing of profits, losses, costs or liabilities by the Company or it
subsidiary with any other Person (other than the Company or any of its
subsidiary) or relating to any ownership or equity interest of the Company or
any of its subsidiary in any other Person (other than the Company or any of its
subsidiary), in each case that is (A) material to the Company or any of its
subsidiaries or (B) under which the Company reasonably expects the Company and
its subsidiaries to be required to make payments exceeding $5 million in the
aggregate after the date of this Agreement;
     (x) any Affiliate Contract (or series of related Affiliate Contracts)
(other than purchase orders) involving payment by or to the Company and its
subsidiaries of more than $250,000 annually;
     (xi) any other Contract, or group of related Contracts (other than purchase
orders) that is or would be required to be filed by any of the Company, with the
Commission as a “material contract” (as such term is defined in Item 601(b)(10)
of Regulation S-K promulgated by the Commission);
     (xii) any Contract requiring the Company or any of its subsidiaries to
indemnify or hold harmless any Person whereby the Company is potentially
responsible for indemnification obligations in excess of $5 million; and
     (xiii) any outstanding written commitment to enter into any Contract of the
type described in subsections (i) through (xii) of this Section 12(fff);
     (ggg) the term “Money Laundering Laws” has the meaning set forth in
Section 3(cc);

26



--------------------------------------------------------------------------------



 



     (hhh) the term “multiemployer plan” has the meaning set forth in
Section 3(x);
     (iii) the term “Non-Conforming Basis” has the meaning set forth in
Section 4(g);
     (jjj) the term “OFAC” has the meaning set forth in Section 3(dd);
     (kkk) the term “OrbView-2” means the Company’s satellite of the same name
that was launched in August 1997;
     (lll) the term “Outside Date” has the meaning set forth in Section 5(r);
     (mmm) the term “Permitted Liens” has the meaning set forth in the
Indenture;
     (nnn) the term “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof;
     (ooo) the term “Plan” has the meaning set forth in Section 3(x);
     (ppp) the term “Preferred Shares” has the meaning set forth in
Section 5(q);
     (qqq) the term “Purchaser” has the meaning set forth in the Preamble;
     (rrr) the term “QIB” has the meaning set forth in Section 1(b)(i);
     (sss) the term “Registrable Securities” has the meaning set forth in the
Registration Rights Agreement;
     (ttt) the term “Registration Rights Agreement” has the meaning set forth in
the Preamble;
     (uuu) the term “reportable event” has the meaning set forth in
Section 3(x);
     (vvv) the term “Sarbanes-Oxley Act” has the meaning set forth in
Section 3(oo);
     (www) the term “Satellites” means GeoEye-1, IKONOS and OrbView-2;
     (xxx) the term “SEC Documents” means all reports, schedules, forms,
statements and other documents required to be filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act and the
rules and regulations of the Commission thereunder;
     (yyy) the term “Securities” has the meaning set forth in the Preamble;
     (zzz) the term “Securities Act” has the meaning set forth in the Preamble;
     (aaaa) the term “Senior Secured Notes” has the meaning set forth in
Section 3(e);

27



--------------------------------------------------------------------------------



 



     (bbbb) the term “Senior Secured Notes Indenture” has the meaning set forth
in Section 3(e);
     (cccc) the term “Series A Preferred Stock Purchase Agreement” has the
meaning set forth in Section 5(q);
     (dddd) the term “Solvent” has the meaning set forth in Section 3(ee);
     (eeee) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act;
     (ffff) the term “Transaction Documents” has the meaning set forth in
Section 3(f);
     (gggg) the term “Trust Indenture Act” has the meaning set forth in
Section 3(g); and
     (hhhh) the term “Trustee” has the meaning set forth in the Preamble.
     13. Miscellaneous.
     (a) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Purchaser
shall be given to the Purchaser at c/o Cerberus Capital Management, L.P., 22nd
Floor, 299 Park Avenue, New York, New York 10171 (fax: (212) 891-1540);
Attention: Mark A. Neporent. Notices to the Company shall be given to them at
21700 Atlantic Boulevard, Dulles, Virginia 20166 (fax: (703) 450-9570);
Attention: General Counsel.
     (b) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN

28



--------------------------------------------------------------------------------



 



CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
     (c) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (d) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto. Notwithstanding the foregoing, the Purchaser shall have the right to
assign its rights under this Agreement to any third parties without the consent
of the Company and the Guarantors. To the extent the Purchaser transfers its
rights under this Agreement following the execution of this Agreement, such
additional purchasers may be added to this Agreement by way of a joinder
agreement, which will be in form and substance reasonably satisfactory to the
Purchaser and the Company.
     (e) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     (f) Entire Agreement. This Agreement, the Transaction Documents and the
Series A Preferred Stock Purchase Agreement (including all exhibits, annexes and
schedules attached thereto) constitute the entire agreement between the Company
and the Purchaser with respect to the subject matter hereof and thereof and
supersedes all prior agreements and undertakings, both written and oral, between
the Company and the Purchaser with respect to the subject matter hereof and
thereof, and, for the avoidance of doubt, such agreements supersede the
agreements and undertakings in the Commitment Letter with respect to the
issuance, purchase and sale of the Securities and the Preferred Shares except
for (i) the Company’s obligations under the paragraphs titled “Fees; Expense
Reimbursement”, “Syndication” and “Indemnification” and (ii) the restrictions on
syndication by the Purchaser under the paragraph titled “Syndication”, and
except as otherwise specifically provided in any such agreement (including the
Commitment Letter).

29



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

GEOEYE, INC.
      By:           Name:           Title:        

            GEOEYE IMAGERY COLLECTION SYSTEMS INC.
      By:           Name:           Title:           GEOEYE SOLUTIONS HOLDCO
INC.
      By:           Name:           Title:           GEOEYE SOLUTIONS INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            i5, INC.
      By:           Name:           Title:           MJ HARDEN ASSOCIATES, INC.
      By:           Name:           Title:           GEOEYE LICENSE CORP.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

                  CERBERUS SATELLITE LLC    
 
           
 
  By:   Cerberus Series Four Holdings, LLC, its Managing Member    
 
           
 
  By:   Cerberus Institutional Partners, L.P. - Series Four, its Managing Member
   
 
           
 
  By:   Cerberus Institutional Associates, L.L.C., its General Partner    
 
           
 
  By:        
 
     
 
Name: Mark A. Neporent    
 
      Title: Senior Managing Director    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GEOEYE, INC.
as Issuer
The Subsidiary Guarantors named on the signature pages hereto
Floating Rate Senior Notes due 2016
 
INDENTURE
Dated as of [                     , 20          ]
 
[                                        ],
as Trustee

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
    1  
Section 1.01 Definitions
    1  
Section 1.02 Other Definitions
    27  
Section 1.03 Incorporation by Reference of Trust Indenture Act
    29  
Section 1.04 Rules of Construction
    29  
 
       
ARTICLE II THE NOTES
    30  
Section 2.01 Amount of Notes
    30  
Section 2.02 Form and Dating
    31  
Section 2.03 Execution and Authentication
    31  
Section 2.04 Registrar and Paying Agent
    32  
Section 2.05 Paying Agent to Hold Money in Trust
    32  
Section 2.06 Holder Lists
    33  
Section 2.07 Transfer and Exchange
    33  
Section 2.08 Replacement Notes
    33  
Section 2.09 Outstanding Notes
    34  
Section 2.10 Temporary Notes
    35  
Section 2.11 Cancellation
    35  
Section 2.12 Defaulted Interest
    35  
Section 2.13 CUSIP Numbers, ISINs, etc
    35  
 
       
ARTICLE III REDEMPTION
    36  
Section 3.01 Redemption at Option of Issuer
    36  
Section 3.02 Optional Redemption Upon Equity Offerings
    36  
Section 3.03 Method and Effect of Redemption
    37  
Section 3.04 Deposit of Redemption Price
    38  
Section 3.05 Mandatory Redemption
    38  
 
       
ARTICLE IV COVENANTS
    39  
Section 4.01 Payment of Notes
    39  
Section 4.02 Reports and Other Information
    39  
Section 4.03 Incurrence of Indebtedness and Issuance of Preferred Stock
    40  
Section 4.04 Restricted Payments
    44  
Section 4.05 Dividend and Other Payment Restrictions Affecting Subsidiaries
    49  
Section 4.06 Asset Sales and Events of Loss
    51  
Section 4.07 Transactions with Affiliates
    55  
Section 4.08 Change of Control
    57  
Section 4.09 Compliance Certificate
    59  
Section 4.10 Further Instruments and Acts
    59  
Section 4.11 Liens
    59  
Section 4.12 Covenant Suspension
    59  
Section 4.13 Maintenance of Office or Agency
    60  
Section 4.14 Business Activities
    61  

- i -



--------------------------------------------------------------------------------



 



              Page
Section 4.15 Maintenance of Insurance
    61  
Section 4.16 Future Subsidiary Guarantors; Release of Subsidiary Guarantors
    63  
Section 4.17 Limitations on Layering Indebtedness
    64  
 
       
ARTICLE V MERGER, CONSOLIDATION OR SALE OF ASSETS
    64  
Section 5.01 Merger, Consolidation or Sale of Assets of the Issuer
    64  
Section 5.02 Merger, Consolidation or Sale of Assets by a Subsidiary Guarantor
    65  
 
       
ARTICLE VI DEFAULTS AND REMEDIES
    66  
Section 6.01 Events of Default
    66  
Section 6.02 Acceleration
    68  
Section 6.03 Other Remedies
    69  
Section 6.04 Waiver of Past Defaults
    69  
Section 6.05 Control by Majority
    69  
Section 6.06 Limitation on Suits
    70  
Section 6.07 Rights of the Holders to Receive Payment
    70  
Section 6.08 Collection Suit by Trustee
    70  
Section 6.09 Trustee May File Proofs of Claim
    70  
Section 6.10 Priorities
    71  
Section 6.11 Undertaking for Costs
    71  
Section 6.12 Waiver of Stay or Extension Laws
    71  
 
       
ARTICLE VII TRUSTEE
    72  
Section 7.01 Duties of Trustee
    72  
Section 7.02 Rights of Trustee
    73  
Section 7.03 Individual Rights of Trustee
    75  
Section 7.04 Trustee’s Disclaimer
    75  
Section 7.05 Notice of Defaults
    75  
Section 7.06 Reports by Trustee to the Holders
    75  
Section 7.07 Compensation and Indemnity
    75  
Section 7.08 Replacement of Trustee
    76  
Section 7.09 Successor Trustee by Merger
    77  
Section 7.10 Eligibility; Disqualification
    77  
Section 7.11 Preferential Collection of Claims Against Issuer
    77  
 
       
ARTICLE VIII DISCHARGE OF INDENTURE; DEFEASANCE
    78  
Section 8.01 Discharge of Liability on Notes
    78  
Section 8.02 Defeasance
    78  
Section 8.03 Conditions to Defeasance
    79  
Section 8.04 Application of Trust Money
    81  
Section 8.05 Repayment to Issuer
    81  
Section 8.06 Indemnity for Government Securities
    81  
Section 8.07 Reinstatement
    81  
 
       
ARTICLE IX AMENDMENTS AND WAIVERS
    82  
Section 9.01 Without Consent of the Holders
    82  
Section 9.02 With Consent of the Holders
    82  

- ii -



--------------------------------------------------------------------------------



 



              Page
Section 9.03 Compliance with Trust Indenture Act
    83  
Section 9.04 Revocation and Effect of Consents and Waivers
    84  
Section 9.05 Notation on or Exchange of Notes
    84  
Section 9.06 Trustee to Sign Amendments
    84  
Section 9.07 Payment for Consent
    84  
Section 9.08 Additional Voting Terms
    85  
 
       
ARTICLE X INTENTIONALLY OMITTED
    85  
 
       
ARTICLE XI GUARANTEES
    85  
Section 11.01 Guarantees of the Notes
    85  
Section 11.02 Limitation on Liability; Release and Discharge
    87  
Section 11.03 Execution and Delivery
    87  
Section 11.04 Right of Contribution
    87  
Section 11.05 No Subrogation
    87  
 
       
ARTICLE XII MISCELLANEOUS
    88  
Section 12.01 Trust Indenture Act Controls
    88  
Section 12.02 Notices
    88  
Section 12.03 Communication by the Holders with Other Holders
    89  
Section 12.04 Certificate and Opinion as to Conditions Precedent
    89  
Section 12.05 Statements Required in Certificate or Opinion
    89  
Section 12.06 When Notes Disregarded
    90  
Section 12.07 Rules by Trustee, Paying Agent and Registrar
    90  
Section 12.08 Legal Holidays
    90  
Section 12.09 Governing Law; Waiver of Trial by Jury
    90  
Section 12.10 Jurisdiction; Consent to Service of Process
    90  
Section 12.11 No Recourse Against Others
    91  
Section 12.12 Successors
    91  
Section 12.13 Multiple Originals
    91  
Section 12.14 Table of Contents; Headings
    91  
Section 12.15 Indenture Controls
    92  
Section 12.16 Severability
    92  

Appendix A — Provisions Relating to Original Notes, Additional Notes and
Exchange Notes
EXHIBIT INDEX
Exhibit A — Form of Original Note and Additional Note
Exhibit B — Form of Exchange Note
Exhibit C — Form of Transferee Letter of Representation
Exhibit D — Form of Supplemental Indenture

- iii -



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE

      Trust Indenture Act   Indenture Section   Section  
310(a)(1)
  7.10
(a)(2)
  7.10
(a)(3)
  N.A.
(a)(4)
  N.A.
(a)(5)
  N.A.
(b)
  7.08; 7.10
(c)
  N.A.
311(a)
  7.11
(b)
  7.11
(c)
  N.A.
312(a)
  2.06
(b)
  12.03
(c)
  12.03
313(a)
  7.06
(b)(2)
  7.06
(c)
  7.06
(d)
  4.02; 4.09
314(a)
  4.02; 4.09
(b)(2)
  10.03
(c)(1)
  12.04
(c)(2)
  12.04
(e)
  12.05
315(a)
  7.01
(b)
  7.05
(c)
  7.01
(d)
  7.01
(e)
  6.11
316(a) (last sentence)
  12.06
(a)(1)(A)
  6.05
(a)(1)(B)
  6.04
(a)(2)
  N.A.
(b)
  6.07
(c)
  N.A.
317(a)(1)
  6.08
(a)(2)
  6.09
(b)
  2.05
318(a)
  12.01

 

N.A.   Means Not Applicable.

- iv -



--------------------------------------------------------------------------------



 



          THIS INDENTURE dated as of [                                         ,
20___] among GEOEYE, INC., a corporation organized under the laws of the State
of Delaware (the “Issuer”), the Subsidiary Guarantors (as defined herein) listed
in the signature pages hereto and [                    ], as trustee.
          Each party agrees as follows for the benefit of the other parties and
for the equal and ratable benefit of the Holders of (a) up to $100,000,000
aggregate principal amount of the Issuer’s Floating Rate Senior Notes due 2016
(the “Original Notes”) issued on the Issue Date (as defined herein) in the form
of Exhibit A, (b) any Additional Notes (as defined herein) in the form of
Exhibit A, and (c) if and when issued as provided in the Registration Rights
Agreement (as defined in Appendix A hereto (the “Appendix”)), the Issuer’s
Floating Rate Senior Notes due 2016 (the “Exchange Notes” and, together with the
Additional Notes and the Original Notes, the “Notes”) issued in the Registered
Exchange Offer (as defined in the Appendix) in exchange for any Original Notes
or Additional Notes in the form of Exhibit B.
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
          Section 1.01 Definitions.
          “Acquired Debt” means, with respect to any specified Person:
          (1) Indebtedness of any other Person existing at the time such other
Person is merged with or into or becomes a Restricted Subsidiary of such
specified Person; and
          (2) Indebtedness secured by an existing Lien encumbering any asset
acquired by such specified Person;
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into, or becoming a Restricted Subsidiary of, such
specified Person.
          “Additional Interest” means all additional interest then owing
pursuant to the Registration Rights Agreement.
          “Additional Notes” means the Issuer’s Floating Rate Senior Notes due
2016 issued under the terms of this Indenture subsequent to the Issue Date
having the same terms as the Notes, except that interest may accrue on the
Additional Notes from the date of their issuance.
          “Adjusted Cash EBITDA” means, with respect to such Person for any
period, the sum of:
          (1) Consolidated Net Income, plus
          (2) Fixed Charges, to the extent deducted in calculating Consolidated
Net Income, plus

 



--------------------------------------------------------------------------------



 



          (3) to the extent deducted in calculating Consolidated Net Income and
as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in conformity with GAAP:
          (A) income taxes of such Person, other than income taxes or income tax
adjustments (whether positive or negative) attributable to Asset Sales or
extraordinary and non-recurring gains or losses; and
          (B) Consolidated Depreciation and Amortization Expense and all other
non-cash items of such Person reducing Consolidated Net Income, less all
non-cash items of such Person increasing Consolidated Net Income (not including
non-cash charges in a period which reflect cash items paid or to be paid in
another period);
          (4) less, amortization of deferred revenue related to (i) the NextView
agreement with the National Geospatial-Intelligence Agency, (ii) the
EnhancedView Imagery Acquisition Contract, and (iii) any other similar contract
or agreement with respect to the design, construction and launch of a Satellite;
plus
          (5) net after tax losses attributable to Asset Sales, and net after
tax extraordinary or non-recurring losses of such Person, to the extent reducing
Consolidated Net Income; plus
          (6) any losses of such Person from an early extinguishment of
indebtedness; plus
          (7) any restructuring charges of such Person;
          provided that, with respect to any Restricted Subsidiary, such items
will be added only to the extent and in the same proportion that the relevant
Restricted Subsidiary’s net income was included in calculating Consolidated Net
Income.
          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
          “Applicable Premium” means with respect to any Note on any applicable
redemption date, as determined by the Issuer, the greater of:
          (1) 1.0% of the outstanding principal amount of such Note; and
          (2) the excess of (a) the present value at such redemption date of
(i) the redemption price of such Note at
[                                        ]1 (such redemption price being set
forth in the table appearing in Section 3.01) plus (ii) all required interest
payments due on such Note through [                    ]2
 

1   The third anniversary of the Issue Date

- 2 -



--------------------------------------------------------------------------------



 



(excluding accrued and unpaid interest), computed using a discount rate equal to
the Treasury Rate as of such redemption date plus 50 basis points, over (b) the
then outstanding principal amount of such Note.
          “Asset Sale” means (i) the sale, conveyance, transfer or other
disposition (whether in a single transaction or a series of related
transactions) of property or assets of the Issuer or any Restricted Subsidiary
(each referred to in this definition as a “disposition”) or (ii) the issuance or
sale of Equity Interests of any Restricted Subsidiary (whether in a single
transaction or a series of related transactions), in each case other than:
          (1) a disposition of Cash Equivalents;
          (2) the sale, lease or other transfer of products, services or
accounts receivable in the ordinary course of business and any sale or other
disposition of damaged, worn-out or obsolete assets in the ordinary course of
business (including the abandonment or other disposition of intellectual
property and images from the Issuer’s Image Library, which disposition is, in
the good faith judgment of the Issuer’s Board of Directors, beneficial to the
conduct of the business of the Issuer and its Restricted Subsidiaries taken as
whole);
          (3) the disposition of all or substantially all of the assets of the
Issuer in a manner permitted pursuant to Article 5 or any disposition that
constitutes a Change of Control;
          (4) licenses and sublicenses by the Issuer or any of its Restricted
Subsidiaries of software or intellectual property in the ordinary course of
business which do not materially interfere with the business of the Issuer and
its Restricted Subsidiaries;
          (5) any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims;
          (6) the granting of Liens not prohibited by Section 4.11;
          (7) the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, pursuant to Section 4.04;
          (8) any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of transactions with
an aggregate Fair Market Value of less than $1.0 million;
          (9) any disposition of property or assets or issuance of securities by
a Restricted Subsidiary to the Issuer or by the Issuer or a Restricted
Subsidiary to another Restricted Subsidiary;
          (10) the lease, assignment or sublease of any real or personal
property in the ordinary course of business;
 

2   The third anniversary of the Issue Date

- 3 -



--------------------------------------------------------------------------------



 



          (11) any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (with the exception of Investments in
Unrestricted Subsidiaries acquired pursuant to clause (15) of the definition of
“Permitted Investments”); and
          (12) any disposition of assets received by the Issuer or any
Restricted Subsidiary upon foreclosures on a Lien.
          “Board of Directors” means:
          (1) with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
          (2) with respect to a partnership, the Board of Directors of the
general partner or manager of the partnership;
          (3) with respect to a limited liability company without a board, the
managing member or members or any controlling committee of managing members
thereof; and
          (4) with respect to any other Person, the board or committee of such
Person serving a similar function.
          “Business Day” means a day other than a Saturday, Sunday or other day
on which banking institutions are authorized or required by law or executive
order to close in New York City.
          “Calculation Agent” means the agent appointed by the Issuer from time
to time to calculate the interest rate on the Notes, which shall initially be
the Trustee. All calculations made by any Calculation Agent shall, in the
absence of manifest error, be conclusive for all purposes and binding on the
Issuer, the Subsidiary Guarantors and the Holders of the Notes.
          “Capital Stock” means:
          (1) in the case of a corporation, corporate stock;
          (2) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
          (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and
          (4) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
          “Capitalized Lease Obligation” means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP.

- 4 -



--------------------------------------------------------------------------------



 



          “Cash Equivalents” means:
          (1) U.S. dollars, pounds sterling, Euros or, in the case of any
foreign subsidiary, such local currencies held by it from time to time in the
ordinary course of business;
          (2) securities or other direct obligations of the United States of
America or any member of the European Union or any agency or instrumentality
thereof or obligations guaranteed by the United States of America or any member
of the European Union or any agency or instrumentality thereof, in each case
with maturities not exceeding two years;
          (3) certificates of deposit, time deposits and eurodollar time
deposits with maturities of 12 months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding 12 months and overnight bank
deposits, in each case, with any commercial bank having capital and surplus in
excess of $500.0 million;
          (4) repurchase obligations for underlying securities of the types
described in clauses (2) and (3) above entered into with any financial
institution meeting the qualifications specified in clause (3) above;
          (5) commercial paper maturing within 12 months after the date of
acquisition and having a rating of at least A-1 from Moody’s or P-1 from S&P (or
such similar successor ratings);
          (6) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s (or such
similar successor ratings);
          (7) investment funds at least 95% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (1) through (6) of this
definition; and
          (8) money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s (or such similar successor ratings) and (iii) have portfolio
assets of at least $500.0 million (but excluding for purposes of this clause
(8) money market funds that invest primarily in auction rate or similar
securities).
          “Change of Control” means the occurrence of any of the following:
          (1) the sale, lease, transfer or other conveyance, in one or a series
of related transactions, of all or substantially all of the assets of the Issuer
and its Restricted Subsidiaries, taken as a whole, to any Person or group of
related Persons (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision), including any group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act);
          (2) the Issuer becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by

- 5 -



--------------------------------------------------------------------------------



 



any Person or group of related Persons (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act or any successor
provision), of 50% or more of the total voting power of the Voting Stock of the
Issuer; or
          (3) individuals who on the Effective Date constituted the Board of
Directors of the Issuer (together with any new directors whose election by such
Board of Directors of the Issuer or whose nomination for election by the
shareholders of the Issuer was approved by a vote of a majority of the directors
of the Issuer then still in office who were either directors on the Effective
Date or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Issuer then in office.
          “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to the Code are to the Code as in effect on the
Issue Date and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.
          “Consolidated Depreciation and Amortization Expense” means with
respect to any Person for any period, the total amount of depreciation and
amortization expense, including the amortization of deferred financing fees and
costs, of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.
          “Consolidated Interest Expense” means, with respect to any Person for
any period, (1) the sum, without duplication, of (a) consolidated interest
expense of such Person and its Restricted Subsidiaries for such period
(including amortization of original issue discount, the interest component of
Capitalized Lease Obligations and net payments (if any) pursuant to interest
rate Hedging Obligations, but excluding amortization of deferred financing fees,
expensing of any bridge or other financing fees and expenses) and
(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less (2) interest income
of such Person and its Restricted Subsidiaries for such period.
          “Consolidated Net Income” means, with respect to any Person for any
period, the aggregate net income (or loss) of such Person and its Restricted
Subsidiaries for such period determined on a consolidated basis in conformity
with GAAP, provided that the following (without duplication) will be excluded in
computing Consolidated Net Income:
          (1) the net income (but not loss) of any other Person that is not a
Restricted Subsidiary of such Person, except to the extent of the lesser of
          (x) the dividends or other distributions actually paid in cash to such
Person or any of its Restricted Subsidiaries (subject to clause (3) below) by
such other Person during such period, and

- 6 -



--------------------------------------------------------------------------------



 



          (y) such Person’s pro rata share of such other Person’s net income
earned during such period;
          2) any net income (or loss) of any other Person acquired in a pooling
of interests transaction for any period prior to the date of such acquisition;
          (3) the net income (but not loss) of any Restricted Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such net income would not have
been permitted for the relevant period by charter or by any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Restricted Subsidiary;
          (4) any net after-tax gains (but not losses) attributable to Asset
Sales;
          (5) any net after-tax extraordinary or non-recurring gains (but not
losses);
          (6) the effect of adjustments resulting from the application of
recapitalization or purchase accounting relating to any acquisition or the
amortization or write-off of any amounts thereof;
          (7) the cumulative effect of a change in accounting principles; and
          (8) to the extent reducing Consolidated Net Income, the total amount
of tender costs, unamortized issuance costs and unamortized original issue
discount expenses relating to the Floating Rate Notes, the Tender Offer and the
Floating Rate Notes Redemption, but excluding the costs and expenses of the
Floating Rate Notes Discharge as described under the caption “Use of Proceeds”
in the Senior Secured Notes Offering Memorandum.
          In calculating the aggregate net income (or loss) of any Person and
its Restricted Subsidiaries on a consolidated basis, Unrestricted Subsidiaries
shall be treated as if accounted for under the equity method of accounting.
          “Consolidated Total Indebtedness” means, with respect to any Person as
at any date of determination, an amount equal to the sum of (1) the aggregate
amount of all outstanding Indebtedness of such Person and its Restricted
Subsidiaries and (2) the aggregate amount of all outstanding Disqualified Stock
of such Person and its Restricted Subsidiaries and all Preferred Stock of such
Person’s Restricted Subsidiaries, with the amount of such Disqualified Stock and
Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and maximum fixed repurchase prices, in each
case determined on a consolidated basis in accordance with GAAP.
          For purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Stock or Preferred Stock that does not have a fixed price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock as if such Disqualified Stock or Preferred Stock were purchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Indenture, and if such price is based upon, or measured by, the
Fair Market Value of such Disqualified Stock or Preferred Stock, such Fair
Market Value shall be determined reasonably and in good faith by the Board of
Directors of the relevant Person.

- 7 -



--------------------------------------------------------------------------------



 



          “Contingent Obligations” means, with respect to any Person, any
obligation of such Person guaranteeing any leases, dividends or other
obligations that do not constitute Indebtedness (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (1) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (2) to advance or
supply funds (a) for the purchase or payment of any such primary obligation or
(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or
(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
          “Credit Facilities” means, one or more debt facilities or commercial
paper facilities, in each case, with banks or other institutional lenders or
investors providing for revolving credit loans, term loans, notes or other
securities, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as amended,
restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time,
including to extend the maturity thereof, to increase the amount of commitments
thereunder (provided that any such increase is permitted under Section 4.03), or
to add Restricted Subsidiaries as additional borrowers or guarantors thereunder,
whether by the same or any other agent, lender or group of lenders or investors.
          “Debt to Adjusted Cash EBITDA Ratio” means, with respect to any Person
for its most recently ended four fiscal quarters for which internal financial
statements are available, the ratio of (1) its Consolidated Total Indebtedness
at the end of such period to (2) Adjusted Cash EBITDA of such Person for such
period.
          In connection with the calculation of the Debt to Adjusted Cash EBITDA
Ratio, pro forma effect shall be given to:
          (1) the incurrence, assumption, guarantee, redemption or repayment any
Indebtedness or issuances or redemptions of Disqualified Stock or Preferred
Stock subsequent to the commencement of the period for which the Debt to
Adjusted Cash EBITDA Ratio is being calculated but prior to the date on which
the event for which the calculation of Debt to Adjusted Cash EBITDA Ratio is
made, as if the same had occurred at the beginning of such period;
          (2) investments, acquisitions, dispositions, merger, consolidations or
discontinued operations (as determined in accordance with GAAP) (and, in each
case, the change in any associated fixed charge obligations and the change in
Adjusted Cash EBITDA resulting therefrom) that have been made by the Issuer and
its Restricted Subsidiaries subsequent to the commencement of the period for
which the Debt to Adjusted Cash EBITDA calculation is being made but prior to
the date on which the event for which such calculation is being made, as if the
same had occurred on the first day of such period; and

- 8 -



--------------------------------------------------------------------------------



 



          (3) the creation, designation or redesignation of Restricted and
Unrestricted Subsidiaries (and the change in any associated fixed charge
obligations and the change in Adjusted Cash EBITDA resulting therefrom)
occurring subsequent to the commencement of the period for which the Debt to
Adjusted Cash EBITDA Ratio is being made but prior to the date on which the
event for which such calculation is being made, as if the same had occurred on
the first day of such period.
          For purposes of this definition, pro forma calculations shall be
determined in good faith by a responsible financial or accounting officer of the
Issuer. Any such pro forma calculation may include adjustments appropriate, in
the reasonable determination of such responsible financial officer as set forth
in an Officer’s Certificate, to reflect operating expense reductions and other
operating improvements, synergies or cost savings that have been realized or are
reasonably anticipated to be realizable within six months of such investment,
acquisition, disposition, merger, consolidation or discontinued operation.
          “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
          “Determination Date,” with respect to an Interest Period, will be the
second London Banking Day preceding the first day of such Interest Period.
          “Disqualified Stock” means, with respect to any Person, any Capital
Stock of such Person which, by its terms (or by the terms of any security into
which it is convertible or for which it is putable or exchangeable), or upon the
happening of any event, matures or is mandatorily redeemable (other than as a
result of a change of control or asset sale), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale), in whole or in
part, in each case prior to the date 91 days after the final maturity date of
the Notes; provided, however, that only the portion of Capital Stock that so
matures or is mandatorily redeemable or is so redeemable at the option of the
holder thereof prior to such date will be deemed to be Disqualified Stock;
provided, further, that if such Capital Stock is issued to any plan for the
benefit of employees of the Issuer or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Issuer or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
          “Domestic Restricted Subsidiary” means a Restricted Subsidiary
incorporated or otherwise organized or existing under the laws of the United
States, any state thereof or any territory or possession of the United States.
          “Effective Date” means [March           , 2010]3.
          “EnhancedView Imagery Acquisition Contract” means the EnhancedView
Imagery Acquisition Contract awarded to the Issuer under the EnhancedView
Imagery Acquisition Program Solicitation (solicitation number HM021009R0002).
 

3   Date of signing of Securities Purchase Agreement

- 9 -



--------------------------------------------------------------------------------



 



          “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
          “Equity Offering” means any private placement (other than to a
Subsidiary) or public sale of common stock or Preferred Stock of the Issuer or
any of its direct or indirect parent corporations (excluding Disqualified Stock
and the GeoEye-2 Preferred Stock), other than public offerings with respect to
common stock of the Issuer or of any direct or indirect parent corporation of
the Issuer registered on Form S-8; provided that the aggregate proceeds received
by the Issuer exceed $25.0 million.
          “Event of Loss” means, with respect to any property or assets, any
(1) loss, destruction or damage of such property or assets, (2) condemnation,
seizure or taking by exercise of the power of eminent domain or otherwise of
such property or assets, or confiscation of such property or assets or the
requisition of the use thereof, (3) settlement in lieu of clause (2) above, and
(4) without limiting the foregoing, any Satellite Event of Loss.
          “Event of Loss Proceeds” means, with respect to any Event of Loss
(including any Satellite Event of Loss), all insurance proceeds received by the
Issuer or any of the Restricted Subsidiaries in connection with such Event of
Loss, after
          (1) provision for all income or other taxes measured by or resulting
from such Event of Loss,
          (2) payment of all reasonable legal, accounting and other fees and
expenses related to such Event of Loss,
          (3) the payment of amounts required to be applied to the repayment of
principal, premium (if any) and interest on Indebtedness secured by a Lien on
the property or assets that is the subject of such Event of Loss,
          (4) provision for payments to Persons who own an interest in the
Satellite in accordance with terms of the agreement(s) governing the ownership
of such interest by such Person (other than payments to insurance carriers
required to be made based on the future revenues generated from such Satellite),
and
          (5) deduction of appropriate amounts to be provided by the Issuer or
such Restricted Subsidiary as a reserve in accordance with GAAP against any
liabilities associated with the property or assets that was the subject of the
Event of Loss.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.
          “Existing Indenture” means the indenture, dated June 29, 2005, between
the Issuer (f/k/a Orbimage Holdings Inc.) and The Bank of New York Mellon (f/k/a
The Bank of New York), as amended and supplemented to the Effective Date.

- 10 -



--------------------------------------------------------------------------------



 



          “Fair Market Value” means the value that would be paid by a willing
buyer to an unaffiliated willing seller in a transaction not involving distress
or necessity of either party, determined in good faith by the chief financial
officer, chief accounting officer, or controller of the Issuer with respect to
valuations not in excess of $10.0 million or determined in good faith by the
Board of Directors of the Issuer with respect to valuations equal to or in
excess of $10.0 million, as applicable, which determination will be conclusive
(unless otherwise provided in this Indenture).
          “Fitch” means Fitch Ratings Ltd. and its successors.
          “Fixed Charges” means, with respect to any Person for any period, the
sum of
          (1) Consolidated Interest Expense for such period; and
          (2) the product of
          (x) cash and non-cash dividends paid, declared, accrued or accumulated
on any Disqualified or Preferred Stock of such Person or a Restricted
Subsidiary, except for dividends payable in such Person’s Capital Stock (other
than Disqualified Stock) or paid to such Person or to a Restricted Subsidiary,
and
          (y) a fraction, the numerator of which is one and the denominator of
which is one minus the sum of the currently effective combined Federal, state,
local and foreign tax rate applicable to such Person and its Restricted
Subsidiaries.
          “Floating Rate Notes” means the Issuer’s senior secured floating rate
notes due 2012 and the related guarantees issued under the Existing Indenture.
          “Floating Rate Notes Redemption” means the redemption of the Floating
Rate Notes on January 22, 2010.
          “Fully Fund” means that on a consolidated basis, the Issuer and its
Restricted Subsidiaries have a sufficient amount of free cash flow during the
expected period of procurement or construction to completion of a Satellite
based on the Issuer’s most recent forecast, together with the dollar amount of
any award from the National Geospatial-Intelligence Agency for such Satellite,
the balances of cash and Cash Equivalents as shown on the most recent internal
financial statements and the committed and undrawn borrowing capacity under
Credit Facilities not maturing during such period, to finance all costs and
expenses associated with the procurement or construction of a complete Satellite
(excluding launch costs and insurance and In-Orbit Insurance).
          “GAAP” means generally accepted accounting principles in the United
States in effect on the Effective Date. For purposes of this Indenture, the term
“consolidated” with respect to any Person means such Person consolidated with
its Restricted Subsidiaries and does not include any Unrestricted Subsidiary.
          “GeoEye-1” means the Issuer’s satellite of the same name first
launched on September 6, 2008.

- 11 -



--------------------------------------------------------------------------------



 



          “GeoEye-1 Satellite Event of Loss” means a Satellite Event of Loss
with respect to GeoEye-1.
          “GeoEye-2” means the Issuer’s satellite of the same name.
          “GeoEye-2 Preferred Stock” means the Preferred Stock of the Issuer
issued to [Cerberus] pursuant that certain Securities Purchase Agreement dated
as of [     ]..
          “Government Securities” means securities that are:
          (a) direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
          (b) obligations of a Person controlled or supervised by and acting as
an agency or instrumentality of the United States of America the timely payment
of which is unconditionally guaranteed as a full faith and credit obligation by
the United States of America, which, in either case, are not callable or
redeemable at the option of the issuers thereof, and shall also include a
depository receipt issued by a bank (as defined in Section 3(a)(2) of the
Securities Act), as custodian with respect to any such Government Securities or
a specific payment of principal of or interest on any such Government Securities
held by such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the Government
Securities or the specific payment of principal of or interest on the Government
Securities evidenced by such depository receipt.
          “guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, through letters of
credit or reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.
          “Guarantee” means any guarantee of the obligations of the Issuer under
this Indenture and the Notes by a Subsidiary Guarantor in accordance with the
provisions of this Indenture. When used as a verb, “Guarantee” shall have a
corresponding meaning.
          “Hedging Obligations” means, with respect to any Person, the
obligations of such Person under:
          (1) interest rate agreements, interest rate cap agreements and
interest rate collar agreements; and
          (2) other agreements or arrangements designed to protect such Person
against fluctuations in interest rates.
          “Holder” means the Person in whose name a Note is registered on the
Registrar’s books.

- 12 -



--------------------------------------------------------------------------------



 



          “Image Library” means proprietary images collected by Satellites of
the Issuer and its Restricted Subsidiaries and archived by the Issuer or its
Restricted Subsidiaries.
          “Indebtedness” means, with respect to any Person,
          (a) any indebtedness of such Person, whether or not contingent,
          (i) in respect of borrowed money,
          (ii) evidenced by bonds, notes, debentures or similar instruments or
letters of credit or bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof),
          (iii) representing the balance deferred and unpaid of the purchase
price of any property (including Capitalized Lease Obligations), except (A) any
such balance that constitutes a trade payable or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business and
(B) reimbursement obligations in respect of trade letters of credit obtained in
the ordinary course of business with expiration dates not in excess of 365 days
from the date of issuance (x) to the extent undrawn or (y) if drawn, to the
extent repaid in full within 20 business days of any such drawing, or
          (iv) representing any Hedging Obligations, if and to the extent that
any of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP,
          (b) Disqualified Stock of such Person,
          (c) to the extent not otherwise included above, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
Indebtedness of another Person (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), and
          (d) to the extent not otherwise included, Indebtedness of another
Person secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person);
          provided, however, that Indebtedness shall be deemed not to include
(1) Contingent Obligations incurred in the ordinary course of business and not
in respect of borrowed money; (2) obligations to make payments to one or more
insurers under satellite insurance policies in respect of premiums or the
requirement to remit to such insurer(s) a portion of the future revenues
generated by a satellite which has been declared a constructive total loss, in
each case in accordance with the terms of the insurance policies relating
thereto; (3) any obligations to make progress or incentive payments under any
satellite manufacturing contract or to make payments under satellite launch
contracts in respect of launch services provided thereunder, in each case, to
the extent not overdue by more than 90 days; (4) prepaid revenues; or
(5) purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the respective
seller.

- 13 -



--------------------------------------------------------------------------------



 



          “Indenture” means this Indenture as amended or supplemented from time
to time.
          “Independent Financial Advisor” means an accounting, appraisal or
investment banking firm or consultant to Persons engaged in a Permitted Business
of nationally recognized standing that is, in the good faith judgment of the
Board of Directors of the Issuer, independent and otherwise qualified to perform
the task for which it has been engaged.
          “In-Orbit Insurance” means, with respect to any Satellite, insurance
or another contractual arrangement providing for coverage against the risk of
loss of or damage to such Satellite attaching upon the expiration of the launch
insurance therefor and renewing, during the commercial in-orbit service of such
Satellite, prior to the expiration of the immediately preceding corresponding
In-Orbit Insurance policy, subject to the terms and conditions set forth in this
Indenture.
          “Insurance Test Net Debt” means, as at any date of determination, an
amount equal to the difference of (i) Insurance Test Total Debt at such date,
minus (ii) the aggregate amount of cash and Cash Equivalents on hand of the
Issuer and its Restricted Subsidiaries at such date.
          “Insurance Test Total Debt” means, as at any date of determination, an
amount equal to the aggregate amount of all Senior Secured Notes then
outstanding and any Refinancing Indebtedness for the Indebtedness under the
Senior Secured Notes plus any Indebtedness secured by a Lien pursuant to the
following clauses of the definition of “Permitted Liens”: (1), (7) and (14),
(5) and (17) (in each case, to the extent such Liens are on assets not excluded
from the collateral for the Senior Secured Notes), (22) (with respect to
Indebtedness incurred under clause (xvii) of Section 4.03(c)), (26) and (27) (to
the extent applicable to clauses (1), (4), (5) and (24) of the definition of
“Permitted Liens”).
          “Interest Period” means the period commencing on and including an
interest payment date and ending on and including the day immediately preceding
the next succeeding interest payment date, with the exception that the first
Interest Period shall commence on and include the date of the Indenture and end
on and include [                    ].
          “Investments” means, with respect to any Person, all direct or
indirect investments by such Person in other Persons (including Affiliates) in
the forms of loans (including guarantees or other obligations), advances or
capital contributions (excluding accounts receivable, trade credit, advances to
customers, commission, travel and similar advances to officers and employees, in
each case made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP
(excluding the footnotes thereto) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. If the Issuer or any Subsidiary of the
Issuer sells or otherwise disposes of any Equity Interests of any direct or
indirect Subsidiary of the Issuer such that, after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary of the Issuer,

- 14 -



--------------------------------------------------------------------------------



 



the Issuer will be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Equity Interests of
such Subsidiary not sold or disposed of.
          For purposes of the definition of “Unrestricted Subsidiary” and
Section 4.04:
          (1) “Investments” shall include the portion (proportionate to the
Issuer’s equity interest in such Subsidiary) of the Fair Market Value of the net
assets of a Subsidiary of the Issuer at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Issuer shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Issuer’s “Investment” in
such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Issuer’s equity interest in such Subsidiary) of the Fair
Market Value of the net assets of such Subsidiary at the time of such
redesignation;
          (2) any property transferred to or from an Unrestricted Subsidiary
shall be valued at its Fair Market Value at the time of such transfer; and
          (3) any transfer of Capital Stock that results in an entity that was a
Restricted Subsidiary on the Issue Date or which became a Restricted Subsidiary
after the Issue Date ceasing to be a Restricted Subsidiary shall be deemed to be
an Investment in an amount equal to the Fair Market Value (determined as of the
date of such transfer) of the Capital Stock of such entity owned by the Issuer
and the Restricted Subsidiaries immediately after such transfer.
          Except as otherwise provided in this Indenture, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.
          “Investment Grade Rating” means for Moody’s, a rating equal to or
higher than Baa3 (or equivalent), for S&P, a rating equal to or higher than BBB-
(or equivalent) and for any other Rating Agency the equivalent to the foregoing.
          “Issue Date” means [                                         , 20___].
          “LIBOR,” with respect to an Interest Period, will be the rate
(expressed as a percentage per annum) for deposits in U.S. dollars for a
three-month period beginning on the second London Banking Day after the
Determination Date that appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, on the Determination Date. If Reuters Screen LIBOR01 Page does not
include such a rate or is unavailable on a Determination Date, the Calculation
Agent will request the principal London office of each of four major banks in
the London interbank market, as selected by the Calculation Agent, to provide
such bank’s offered quotation (expressed as a percentage per annum), as of
approximately 11:00 a.m., London time, on such Determination Date, to prime
banks in the London interbank market for deposits in a Representative Amount in
U.S. dollars for a three-month period beginning on the second London Banking Day
after the Determination Date. If at least two such offered quotations are so
provided, the rate for the Interest Period will be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, the Calculation
Agent will request each of three major banks in New York City, as selected by
the Calculation Agent, to provide such bank’s rate (expressed as a percentage
per annum), as of approximately 11:00 a.m., New York City time, on

- 15 -



--------------------------------------------------------------------------------



 



such Determination Date, for loans in a Representative Amount in U.S. dollars to
leading European banks for a three-month period beginning on the second London
Banking Day after the Determination Date. If at least two such rates are so
provided, the rate for the Interest Period will be the arithmetic mean of such
rates. If fewer than two such rates are so provided, then the rate for the
Interest Period will be the rate in effect with respect to the immediately
preceding Interest Period. Notwithstanding the foregoing, LIBOR shall not be
less than 2.00%.
          “Lien” means, with respect to any asset, any mortgage, lien,
hypothecation, pledge, charge, security interest, or encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a mortgage, lien, hypothecation, pledge, charge, security interest,
or encumbrance of any kind and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided, however, that in no event shall an operating lease be
deemed to constitute a Lien.
          “London Banking Day” is any day on which dealings in US. dollars are
transacted or, with respect to any future date, are expected to be transacted,
in the London interbank market.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Net Proceeds” means the aggregate cash proceeds received by the
Issuer or any of its Restricted Subsidiaries in respect of any Asset Sale
(including, without limitation, any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received, excluding the assumption by the acquiring Person
of Indebtedness relating to the disposed assets or other consideration received
in any other non-cash form), net of the direct costs relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees,
and brokerage and sales commissions), and any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing arrangements
related thereto), amounts required to be applied to the repayment of principal,
premium (if any) and interest on Indebtedness secured by a Lien on the property
or assets that is the subject of such Asset Sale, and any deduction of
appropriate amounts to be provided by the Issuer as a reserve in accordance with
GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Issuer after such sale or other disposition
thereof, including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction.
          “Officer” means the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Operating Officer, any Chief Financial
Officer, the Controller or the Secretary of the Issuer.
          “Officer’s Certificate” means a certificate signed on behalf of the
Issuer by a responsible financial or accounting Officer of the Issuer, that
meets the requirements set forth in this Indenture.

- 16 -



--------------------------------------------------------------------------------



 



          “Officers’ Certificate” means a certificate signed on behalf of the
Issuer by two Officers of the Issuer, one of whom is the principal executive
officer, the principal financial officer or the principal accounting officer of
the Issuer, that meets the requirements set forth in this Indenture.
          “Opinion of Counsel” means an opinion from legal counsel who is
reasonably acceptable to the Trustee under this Indenture. The counsel may be an
employee of or counsel to the Issuer, any Subsidiary of the Issuer or the
Trustee.
          “Permitted Business” means any business conducted or proposed to be
conducted by the Issuer on the Effective Date or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.
          “Permitted Investments” means:
          (1) any Investment by the Issuer in any Subsidiary Guarantor or by a
Subsidiary Guarantor in another Subsidiary Guarantor;
          (2) any Investment in cash and Cash Equivalents;
          (3) any Investment by the Issuer or any Restricted Subsidiary of the
Issuer in a Person that is engaged in a Permitted Business if as a result of
such Investment (A) such Person becomes a Restricted Subsidiary or (B) such
Person, in one transaction or a series of related transactions, is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Issuer or a Restricted
Subsidiary;
          (4) any Investment in securities or other assets not constituting cash
or Cash Equivalents and received in connection with an Asset Sale made pursuant
to Section 4.06 or any other disposition of assets not constituting an Asset
Sale;
          (5) any Investment existing on the Effective Date and Investments made
pursuant to binding commitments in effect on the Effective Date, and any
Investment consisting of an extension, modification or renewal of any such
Investment existing on, or made pursuant to a binding commitment existing on,
the Effective Date; provided, that the amount of such Investment may not be
increased thereby;
          (6) loans and advances of payroll payments and expenses to officers,
directors and employees, in each case incurred in the ordinary course of
business;
          (7) (i) receivables owing to the Issuer or any Restricted Subsidiary
if created or acquired in the ordinary course of business, (ii) endorsements for
collection or deposit in the ordinary course of business, and (iii) securities,
instruments or other obligations received in compromise or settlement of debts
created in the ordinary course of business, or by reason of a composition or
readjustment of debts or reorganization of another Person, or in satisfaction of
claims or judgments;
          (8) Hedging Obligations permitted under clause (ix) of the definition
of “Permitted Debt”;

- 17 -



--------------------------------------------------------------------------------



 



          (9) Investments resulting from the receipt of non-cash consideration
in an Asset Sale received in compliance with Section 4.06;
          (10) Investments the payment for which consists of Equity Interests of
the Issuer (exclusive of Disqualified Stock);
          (11) guarantees of Indebtedness permitted under Section 4.03 and
performance guarantees in the ordinary course of business and consistent with
past practice;
          (12) trade receivables and similar extensions of credit to customers
and supplier in the ordinary course of business;
          (13) any transaction to the extent it constitutes an Investment that
is permitted and made in accordance with the provisions of Section 4.07 (except
transactions described in clause (ii) of Section 4.07(b));
          (14) Investments held by a Restricted Subsidiary acquired after the
Effective Date or held by an entity merged into the Issuer or merged into or
consolidated with a Restricted Subsidiary in accordance with Article 5 after the
Effective Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
          (15) Investments in Restricted Subsidiaries that are not Subsidiary
Guarantors, Unrestricted Subsidiaries and joint ventures in an aggregate amount
not to exceed $10.0 million at any one time outstanding (net of, with respect to
the Investment in any particular Person, the cash return thereon received after
the Effective Date as a result of any sale for cash, repayment, redemption,
liquidating distribution or other cash realization (not included in Consolidated
Net Income), not to exceed the amount of Investments in such Person made after
the Effective Date in reliance on this clause (15));
          (16) guarantees by the Issuer or any Restricted Subsidiary of
operating leases (other than Capitalized Lease Obligations) or of other
obligations that do not constitute Indebtedness, in each case entered into by
any Restricted Subsidiary in the ordinary course of business;
          (17) Investments consisting of purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business;
          (18) any Investments received in compromise or resolution of
obligations of trade creditors or customers that were incurred in the ordinary
course of business of the Issuer or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;
          (19) Investments acquired after the Effective Date as a result of the
acquisition by the Issuer or any Restricted Subsidiary of another Person that
becomes a Restricted Subsidiary by way of a merger, amalgamation or
consolidation with or into the Issuer or any of its Restricted Subsidiaries in a
transaction that is not prohibited by Article 5, after the Effective Date

- 18 -



--------------------------------------------------------------------------------



 



to the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation; and
          (20) additional Investments by the Issuer or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (20), not to exceed $5.0 million
at any one time outstanding.
          “Permitted Liens” means the following types of Liens:
          (1) Liens securing Indebtedness and other obligations under Credit
Facilities that was permitted by the terms of this Indenture to be incurred
pursuant to Section 4.03(c)(i) or Section 4.03(c)(xix) and/or securing Hedging
Obligations related thereto;
          (2) deposits of cash or government bonds made in the ordinary course
of business to secure surety or appeal bonds to which such Person is a party;
          (3) Liens in favor of issuers of performance, surety bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business or consistent with
past practice;
          (4) Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Issuer or any Restricted Subsidiary;
          (5) Liens on property at the time the Issuer or a Restricted
Subsidiary acquired the property, including any acquisition by means of a merger
or consolidation with or into the Issuer or any Restricted Subsidiary; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, however, that such Liens
may not extend to any other property owned by the Issuer or any Restricted
Subsidiary;
          (6) Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Issuer or another Restricted Subsidiary permitted to be
incurred under Section 4.03 hereof;
          (7) Liens securing Hedging Obligations so long as the related
Indebtedness is permitted to be incurred under this Indenture and the Senior
Secured Note Indenture and is secured by a Lien on the same property securing
such Hedging Obligation;
          (8) Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

- 19 -



--------------------------------------------------------------------------------



 



          (9) Liens in favor of the Issuer or any Subsidiary Guarantor;
          (10) Liens for taxes, assessments or other governmental charges or
levies not yet delinquent, or which are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and as to
which the Issuer or its Restricted Subsidiaries shall have set aside on its
books such reserves as may be required pursuant to GAAP;
          (11) judgment Liens not giving rise to an Event of Default so long as
such Lien is adequately bonded and any appropriate legal proceedings which may
have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceedings may be initiated
shall not have expired;
          (12) (A) pledges and deposits made in the ordinary course of business
in compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(B) pledges and deposits securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Issuer or any Restricted Subsidiary;
          (13) Liens imposed by law, including landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens arising in the ordinary course of business;
          (14) survey exceptions, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
          (15) banker’s Liens, rights of setoff and similar Liens with respect
to cash and Cash Equivalents on deposit in one or more bank accounts in the
ordinary course of business;
          (16) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;
          (17) Liens securing obligations in respect of trade-related letters of
credit permitted under Section 4.03 hereof and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;
          (18) any interest or title of a lessor under any lease or sublease
entered into by the Issuer or any Restricted Subsidiary in the ordinary course
of business;
          (19) licenses of intellectual property granted in a manner consistent
with past practice;

- 20 -



--------------------------------------------------------------------------------



 



          (20) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (21) Liens solely on any cash earnest money deposits made by the
Issuer or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
          (22) Liens securing Capitalized Lease Obligations or other
Indebtedness permitted to be incurred under Section 4.03(c)(iv) and
Section 4.03(c)(xvii); provided, however, that such Liens may not extend to
property owned by the Issuer or any Restricted Subsidiary other than the
property and proceeds thereof being leased, improved or acquired pursuant to
such clauses (iv) and (xvii);
          (23) Liens existing on the Effective Date to the extent and in the
manner such Liens are in effect on the Effective Date;
          (24) Liens securing the Senior Secured Notes or the Senior Secured
Guarantees, in each case, as in effect on the Effective Date;
          (25) Liens securing obligations incurred in the ordinary course of
business and not in the aggregate materially detracting from the value of the
affected properties or their use in the operation of the business of the Issuer
and its Restricted Subsidiaries or other Indebtedness permitted to be incurred
under Section 4.03(c); provided, however, that the aggregate amount of
Indebtedness and other obligations permitted to be secured pursuant to this
clause (25) does not exceed $5.0 million outstanding at any one time; and
          (26) Refinancings of Indebtedness secured by any Liens referred to in
clauses (1), (4), (5), (23) and (24); provided, however, that (A) such Lien may
not extend to property owned by the Issuer or any Restricted Subsidiary other
than the property that secured the original Lien (and any improvements on such
property), and (B) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (1) the amount outstanding at
the time of the original Lien and (2) the amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement.
          “Person” means any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
          “Preferred Stock” means any Equity Interest with preferential rights
of payment of dividends upon liquidation, dissolution or winding up.
          “Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s
or S&P ceases to rate the Notes for reasons outside of the Issuer’s control,
Fitch, unless at such time Fitch ceases to rate the Notes for reasons outside of
the Issuer’s control, in which case another “nationally recognized statistical
rating organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F) under the
Exchange Act selected by the Issuer as a replacement agency for Moody’s, S&P or
Fitch, as the case may be.

- 21 -



--------------------------------------------------------------------------------



 



          “Representative Amount” means a principal amount of not less than
$1,000,000 for a single transaction in the relevant market at the relevant time.
          “Restricted Investment” means an Investment other than a Permitted
Investment.
          “Restricted Subsidiary” means, at any time, any direct or indirect
Subsidiary of the Issuer that is not then an Unrestricted Subsidiary; provided,
however, that upon the occurrence of an Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary.”
          “S&P” means Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
          “Satellite” means any satellite owned by, or leased to, the Issuer or
any of its Restricted Subsidiaries and any satellite purchased pursuant to the
terms of a Satellite Purchase Agreement, whether such satellite is in the
process of manufacture, has been delivered for launch or is in orbit (whether or
not in operational service).
          “Satellite Manufacturer” means, with respect to any Satellite, the
prime contractor and manufacturer of such Satellite.
          “Satellite Purchase Agreement” means, with respect to any Satellite,
the agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.
          “Satellite Purchaser” means the Issuer or Restricted Subsidiary that
is a party to a Satellite Purchase Agreement.
          “Secured Consolidated Total Indebtedness” means, with respect to any
Person as at any date of determination, the aggregate amount of all outstanding
Secured Indebtedness of such Person and its Restricted Subsidiaries.
          “Secured Debt to Adjusted Cash EBITDA Ratio” means, with respect to
any Person for the relevant Secured Debt Calculation Period (as defined below),
the ratio determined in accordance with the next succeeding paragraph.
          For purposes of this definition, the Secured Debt Calculation Period
shall mean:
          (a) the fiscal quarter ended December 31, 2009, if the most recently
ended fiscal quarter for which internal financial statements are available is
December 31, 2009, in which case the ratio shall be the ratio of (1) Secured
Consolidated Total Indebtedness as of the end of such fiscal quarter to
(2) Adjusted Cash EBITDA for the quarters ended September 30, 2009 and
December 31, 2009 annualized;
          (b) the fiscal quarter ended March 31, 2010, if the most recently
ended fiscal quarter for which internal financial statements are available is
March 31, 2010, in which case the ratio shall be the ratio of (1) Secured
Consolidated Total Indebtedness as of the end of such fiscal

- 22 -



--------------------------------------------------------------------------------



 



quarter to (2) Adjusted Cash EBITDA for the quarters ended September 30, 2009,
December 31, 2009 and March 31, 2010 annualized; and
          (c) the fiscal quarter ended June 30, 2010 or any subsequent fiscal
quarter end, if the most recently ended fiscal quarter for which internal
financial statements are available is June 30, 2010 or any fiscal quarter ending
thereafter, in which case the ratio shall be the ratio of (1) Secured
Consolidated Total Indebtedness as of the end of such fiscal quarter to
(2) Adjusted Cash EBITDA for the latest four completed fiscal quarters for which
internal financial statements are available;
          in each case calculated on a pro forma basis to give effect to certain
transactions and actions, and in a manner and method of determination,
consistent with the manner in which the Debt to Adjusted Cash EBITDA Ratio is
calculated.
          “Secured Indebtedness” means funded Indebtedness that is secured by a
Lien.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
          “Senior Secured Note Guarantee” means any guarantee of the obligations
of the Issuer under the Senior Secured Note Indenture and the Senior Secured
Notes by a Subsidiary Guarantor in accordance with the provisions of the Senior
Secured Note Indenture. When used as a verb, “Senior Secured Note Guarantee”
shall have a corresponding meaning.
          “Senior Secured Note Indenture” means the indenture, dated October 9,
2009, between the Issuer and The Bank of New York Mellon, as amended and
supplemented to the Effective Date.
          “Senior Secured Notes” means the Issuer’s 9.625% senior secured notes
due 2015 issued under the Senior Secured Note Indenture.
          “Senior Secured Notes Offering Memorandum” means the Offering
Memorandum, dated September 23, 2009, relating to the sale of the Senior Secured
Notes by the Issuer.
          “Senior Unsecured Pari Passu Indebtedness” means:
          (1) with respect to the Issuer, any Indebtedness that ranks pari passu
in right of payment to the Notes but is unsecured; and
          (2) with respect to any Subsidiary Guarantor, any Indebtedness that
ranks pari passu in right of payment to such Subsidiary Guarantor’s Guarantee
but is unsecured.
          “Significant Subsidiary” means any Restricted Subsidiary that would be
a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the Issue Date.

- 23 -



--------------------------------------------------------------------------------



 



          “Stated Maturity” means, with respect to any installment of interest
or principal on any series of Indebtedness, the day on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
          “Subsidiary” means, with respect to any specified Person:
          (1) any corporation, association or other business entity, of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and
          (2) any partnership, joint venture, limited liability company or
similar entity of which (x) more than 50% of the capital accounts, distribution
rights, total equity and voting interests or general or limited partnership
interests, as applicable, are owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof whether in the form of membership, general, special or
limited partnership interests or otherwise and (y) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity.
          “Subsidiary Guarantor” means the Persons named as such on the
signature pages hereto and any other Person that incurs a Guarantee of the
Notes; provided that upon the release and discharge of such Person from its
Guarantee in accordance with this Indenture, such Person shall cease to be a
Subsidiary Guarantor.
          “Tangible Assets” means the total consolidated assets, less goodwill
and intangibles, of the Issuer and its Restricted Subsidiaries as shown on the
most recent balance sheet of the Issuer.
          “Tender Offer” means the Issuer’s cash tender offer for, and
solicitation of consents from, the holders of the Floating Rate Notes, pursuant
to the Offer to Purchase and Consent Solicitation Statement dated September 11,
2009.
          “Treasury Rate” means with respect to the Notes, as of the applicable
redemption date, the yield to maturity as of such redemption date of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) that has
become publicly available at least two Business Days prior to such redemption
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
such redemption date to [                    ]4; provided, however, that if the
period from such redemption date to [                    ]5 is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.
 

4   The third anniversary of the Issue Date   5   The third anniversary of the
Issue Date

- 24 -



--------------------------------------------------------------------------------



 



          “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Trust Officer” means, any officer of the Trustee within the Corporate
Trust Division Corporate Finance Unit (or any successor unit) of the Trustee
located at the corporate trust office of the Trustee who has direct
responsibility for the administration of this Indenture and, for the purposes of
Section 7.01(c)(ii) and the second sentence of Section 7.05, shall also mean any
other officer of the Trustee to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject matter.
          “Trustee” means, initially, [                    ], in its capacity as
Trustee hereunder; and its successors in such capacity.
          “Uniform Commercial Code” means the New York Uniform Commercial Code
as in effect from time to time.
          “Unrestricted Subsidiary” means (i) any Subsidiary of the Issuer that
at the time of determination is an Unrestricted Subsidiary (as designated by the
Board of Directors of the Issuer, as provided below) and (ii) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Issuer may designate
any Subsidiary of the Issuer (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Issuer or
any Subsidiary of the Issuer (other than any Subsidiary of the Subsidiary to be
so designated); provided that (a) any Unrestricted Subsidiary must be an entity
of which the Equity Interests (including partnership interests) entitled to cast
at least a majority of the votes that may be cast by Equity Interests having
ordinary voting power for the election of directors or other governing body are
owned, directly or indirectly, by the Issuer, (b) such designation complies with
Section 4.04 and (c) each of (I) the Subsidiary to be so designated and (II) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Issuer or any Restricted Subsidiary.
The Board of Directors of the Issuer may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, no Default or Event of Default shall have occurred and be
continuing and the Issuer would have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Debt to Adjusted Cash EBITDA Ratio test
set forth in Section 4.03(a) on a pro forma basis taking into account such
designation. Any such designation by the Board of Directors of the Issuer shall
be notified by the Issuer to the Trustee by promptly filing with the Trustee a
copy of the board resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
provisions.
          “Vendor Financing” means any Indebtedness permitted under
Section 4.03(c)(xvii) but only to the extent such Indebtedness is owing to the
manufacturer of the Satellites.
          “Voting Stock” of any Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

- 25 -



--------------------------------------------------------------------------------



 



          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing:
          (1) the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
          (2) the then outstanding principal amount of such Indebtedness.
          “Wholly Owned Subsidiary” of any Person means a Subsidiary of such
Person, 100% of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares or nominee or other similar
shares required pursuant to applicable law) shall at the time be owned by such
Person or by one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

- 26 -



--------------------------------------------------------------------------------



 



          Section 1.02 Other Definitions.

              Defined in           Term   Section
Affiliate Transaction
    4.07
Agent Members
  Appendix A
Appendix
  Preamble
Asset Sale Offer
    4.06(b)
Bankruptcy Law
    6.01
Change of Control
    9
Change of Control Offer
    4.08(a)
Change of Control Payment
    4..08(b)
Change of Control Purchase Date
    4.08(b)
Clearstream
  Appendix A
Covenant Defeasance
    8.02(b)
Covenant Suspension Event
    4.12
Custodian
    6.01
Definitive Note
  Appendix A
Depository
  Appendix A
Euroclear
  Appendix A
Event of Default
    6.01
Excess Proceeds
    4.06(b)
Exchange Notes
  Preamble
Global Notes
  Appendix A
Global Notes Legend
  Appendix A
IAI
  Appendix
incorporated provision
  Appendix A
incur
    12.01
Initial Purchasers
  Appendix A
Issuer
  1, Preamble
Legal Defeasance
    8.02(a)
Notes
  Preamble
Offer Period
    4.06(d)
Original Notes
  Preamble
Paying Agent
    2.04
Permitted Debt
    43,4.03(c)
Process Agent
    12.10(c)
protected purchaser
    2.08
Purchase Agreement
  Appendix A
QIB
  Appendix A
Reference Date
    4.04(a)
Refinancing Indebtedness
    4.03(c)
Registered Exchange Offer
  Appendix A
Registrar
    2.04
Registration Rights Agreement
  Appendix A
Regulation S
  Appendix A

- 27 -



--------------------------------------------------------------------------------



 



              Defined in           Term   Section
Regulation S Notes
  Appendix A
Restricted Global Notes
  Appendix A
Restricted Notes Legend
  Appendix A
Restricted Payments
    4.04(a)
Restricted Period
  Appendix A
Restricted Proceeds Offer
    4.17
Reversion Date
    4.12
Rule 144A
  Appendix A
Rule 144A Notes
  Appendix A
Rule 501
  Appendix A
Satellite Event of Loss
    65
Securities Custodian
  Appendix A
Shelf Registration Statement
  Appendix A
Successor Company
    5.01
Successor Subsidiary Guarantor
    5.02
Suspended Covenants
    4.12
Transfer Restricted Global Notes
  Appendix A
Transfer Restricted Notes
  Appendix A
Unrestricted Definitive Note
  Appendix A
Unrestricted Global Note
  Appendix A

- 28 -



--------------------------------------------------------------------------------



 



          Section 1.03 Incorporation by Reference of Trust Indenture Act. This
Indenture incorporates by reference certain provisions of the Trust Indenture
Act. The following Trust Indenture Act terms have the following meanings:
          “Commission” means the Securities and Exchange Commission.
          “indenture securities” means the Notes and the Guarantees.
          “obligor” on the indenture securities means the Issuer, the Subsidiary
Guarantors and any other obligor on the Notes.
          All other Trust Indenture Act terms used in this Indenture that are
defined in the Trust Indenture Act, defined by the Trust Indenture Act by
reference to another statute, or are defined by the Commission have the meanings
assigned to them by such definitions.
          Section 1.04 Rules of Construction. Unless the context otherwise
requires:
          (a) a term has the meaning assigned to it;
          (b) an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;
          (c) “or” is not exclusive;
          (d) “including” means including without limitation;
          (e) words in the singular include the plural and words in the plural
include the singular;
          (f) the principal amount of any non-interest bearing or other discount
security at any date shall be the principal amount thereof that would be shown
on a balance sheet of the issuer dated such date prepared in accordance with
GAAP;
          (g) the principal amount of any Preferred Stock shall be (i) the
maximum liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater;
          (h) unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP;
          (i) “$” and “U.S. Dollars” each refer to United States dollars, or
such other money of the United States of America that at the time of payment is
legal tender for payment of public and private debts; and
          (j) whenever in this Indenture there is mentioned, in any context,
principal, interest or any other amount payable under or with respect to any
Notes, such mention shall be

- 29 -



--------------------------------------------------------------------------------



 



deemed to include mention of the payment of Additional Interest, to the extent
that, in such context, additional interest is, was or would be payable in
respect thereof.
ARTICLE II
THE NOTES
          Section 2.01 Amount of Notes. The aggregate principal amount of
Original Notes which may be authenticated and delivered under this Indenture on
the Issue Date is $100,000,000; provided that the Issuer may elect, pursuant to
the Purchase Agreement, to only issue Original Notes in the aggregate amount of
at least $25,000,000 on the Issue Date; provided, further, that if Original
Notes are issued for less than $100,000,000 on the Issue Date, the Issuer shall
be obligated under this Indenture and the Purchase Agreement, to issue
Additional Notes on or prior to June 30, 2011 in an amount that, together with
the amount of the Original Notes, are in the aggregate amount of $100,000,000.
          The Issuer may from time to time after the Issue Date issue Additional
Notes under this Indenture in an unlimited principal amount, so long as (i) the
Incurrence of the Indebtedness represented by such Additional Notes is at such
time permitted by Section 4.03, (ii) each issuance of such Additional Notes are
in an amount of at least $25,000,000 and (iii) such Additional Notes are issued
in compliance with the other applicable provisions of this Indenture. With
respect to any Additional Notes issued after the Issue Date (except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 2.07, 2.08, 2.09, 2.10,
3.03(c), 4.06(i) or 4.08(c) or the Appendix), there shall be (a) established in
or pursuant to a resolution of the Board of Directors and (b) (i) set forth or
determined in the manner provided in an Officers’ Certificate or
(ii) established in one or more indentures supplemental hereto, prior to the
issuance of such Additional Notes:
               (1) the aggregate principal amount of such Additional Notes which
may be authenticated and delivered under this Indenture,
               (2) the issue price and issuance date of such Additional Notes,
including the date from which interest on such Additional Notes shall accrue;
               (3) if applicable, that such Additional Notes shall be issuable
in whole or in part in the form of one or more Global Notes and, in such case,
the respective depositaries for such Global Notes, the form of any legend or
legends which shall be borne by such Global Notes in addition to or in lieu of
those set forth in Exhibit A and any circumstances in addition to or in lieu of
those set forth in Section 2.2 of the Appendix in which any such Global Notes
may be exchanged in whole or in part for Additional Notes registered, or any
transfer of such Global Notes in whole or in part may be registered, in the name
or names of Persons other than the depositary for such Global Notes or a nominee
thereof; and
               (4) if applicable, that such Additional Notes that are not
Transfer Restricted Notes shall not be issued in the form set forth in
Exhibit A, but shall be issued in the form of Exchange Notes as set forth in
Exhibit B.
          If any of the terms of any Additional Notes are established by action
taken pursuant to a resolution of the Board of Directors, a copy of an
appropriate record of such action

- 30 -



--------------------------------------------------------------------------------



 



shall be certified by the Secretary or any Assistant Secretary of the Issuer and
delivered to the Trustee at or prior to the delivery of the Officers’
Certificate or the indenture supplemental hereto setting forth the terms of the
Additional Notes.
          Section 2.02 Form and Dating. Provisions relating to the Original
Notes, the Additional Notes and the Exchange Notes are set forth in the
Appendix, which is hereby incorporated in and expressly made a part of this
Indenture. The Original Notes, the Additional Notes (if issued as Transfer
Restricted Notes) and the Trustee’s certificate of authentication shall each be
substantially in the form of Exhibit A, which is hereby incorporated in and
expressly made a part of this Indenture. (i) The Exchange Notes and the
Trustee’s certificate of authentication and (ii) any Additional Notes issued
other than as Transfer Restricted Notes and the Trustee’s certificate of
authentication shall each be substantially in the form of Exhibit B, which is
hereby incorporated in and expressly made a part of this Indenture. The Notes
may have notations, legends or endorsements required by law, stock exchange
rule, agreements to which the Issuer or any Subsidiary Guarantor, if applicable,
is subject, if any, or usage (provided that any such notation, legend or
endorsement is in a form acceptable to the Issuer). Each Note shall be dated the
date of its authentication. The Notes shall be issuable only in registered form
without interest coupons and, only in denominations of $2,000 and integral
multiples of $1,000 in excess thereof.
          Section 2.03 Execution and Authentication. The Trustee shall
authenticate and make available for delivery upon a written order of the Issuer
signed by an Officer (a) Original Notes for original issue on the Issue Date in
an aggregate principal amount of up to $100,000,000, (b) subject to the terms of
this Indenture, Additional Notes in an aggregate principal amount to be
determined at the time of issuance and specified therein and (c) the Exchange
Notes for issue in a Registered Exchange Offer pursuant to the Registration
Rights Agreement for a like principal amount of Original Notes and Additional
Notes exchanged pursuant thereto or otherwise pursuant to an effective
registration statement under the Securities Act. Such order shall specify the
amount of the Notes to be authenticated, the date on which the original issue of
Notes is to be authenticated and whether the Notes are to be Original Notes,
Additional Notes or Exchange Notes. Notwithstanding anything to the contrary in
this Indenture or the Appendix, any issuance of Additional Notes after the Issue
Date shall be in a principal amount of at least $2,000 and integral multiples of
$1,000 in excess thereof.
          One Officer shall sign the Notes for the Issuer by manual or facsimile
signature.
          If an Officer whose signature is on a Note no longer holds that office
at the time the Trustee authenticates the Note, the Note shall be valid
nevertheless.
          A Note shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Note. The signature
shall be conclusive evidence that the Note has been authenticated under this
Indenture.
          The Trustee may appoint one or more authenticating agents reasonably
acceptable to the Issuer to authenticate the Notes. Any such appointment shall
be evidenced by an instrument signed by a Trust Officer, a copy of which shall
be furnished to the Issuer. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Notes

- 31 -



--------------------------------------------------------------------------------



 



whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as any Registrar, Paying Agent or agent
for service of notices and demands.
          Section 2.04 Registrar and Paying Agent.
          (a) The Issuer shall maintain (i) an office or agency where Notes may
be presented for registration of transfer or for exchange (the “Registrar”) and
(ii) an office or agency in the Borough of Manhattan, the City of New York, the
State of New York where Notes may be presented for payment (the “Paying Agent”).
The Registrar shall keep a register of the Notes and of their transfer and
exchange. The Issuer may have one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrars. The
term “Paying Agent” includes any additional paying agents. The Issuer initially
appoints the Trustee as (i) Registrar and Paying Agent in connection with the
Notes and (ii) the Securities Custodian with respect to the Global Notes.
          (b) The Trustee shall act as Registrar and Paying Agent and shall be
entitled to appropriate compensation therefor pursuant to Section 7.07. The
Issuer or any of its domestically organized Wholly Owned Subsidiaries may act as
Paying Agent or Registrar.
          (c) The Issuer may remove any Registrar or Paying Agent upon written
notice to such Registrar or Paying Agent and to the Trustee; provided, however,
that no such removal shall become effective until (i) if applicable, acceptance
of an appointment by a successor as evidenced by an appropriate agreement
entered into by the Issuer and such successor Registrar or Paying Agent, as the
case may be, and delivered to the Trustee or (ii) notification to the Trustee
that the Trustee shall serve as Registrar or Paying Agent until the appointment
of a successor in accordance with clause (i) above. The Registrar or Paying
Agent may resign at any time upon written notice to the Issuer and the Trustee;
provided, however, that the Trustee may resign as Paying Agent or Registrar only
if the Trustee also resigns as Trustee in accordance with Section 7.08.
          Section 2.05 Paying Agent to Hold Money in Trust. Prior to each due
date of the principal of and interest on any Note, the Issuer shall deposit with
each Paying Agent (or if the Issuer or a Wholly Owned Subsidiary is acting as
Paying Agent, segregate and hold in trust for the benefit of the Persons
entitled thereto) a sum sufficient to pay such principal and interest when so
becoming due. The Issuer shall require each Paying Agent (other than the
Trustee) to agree in writing that a Paying Agent shall hold in trust for the
benefit of Holders or the Trustee all money held by such Paying Agent for the
payment of principal of and interest on the Notes, shall notify the Trustee of
any default by the Issuer in making any such payment and shall, during the
continuance of any default by the Issuer (or any other obligor upon the Notes)
in the making of any payment in respect of the Notes, upon the written request
of the Trustee, forthwith pay to the Trustee all sums held in trust by such
Paying Agent for payment in respect of the Notes. If the Issuer or a Wholly
Owned Subsidiary of the Issuer acts as Paying Agent, it shall segregate the
money held by it as Paying Agent and hold it in trust for the benefit of the
Persons entitled thereto. The Issuer at any time may require a Paying Agent to
pay all money held by it to the Trustee and to account for any funds disbursed
by such Paying Agent. Upon complying

- 32 -



--------------------------------------------------------------------------------



 



with this Section 2.05, a Paying Agent shall have no further liability for the
money delivered to the Trustee.
          Section 2.06 Holder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Holders. If the Trustee is not the Registrar, the Issuer
shall furnish, or cause the Registrar to furnish, to the Trustee, in writing at
least five Business Days before each interest payment date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of
Holders.
          Section 2.07 Transfer and Exchange. The Notes shall be issued in
registered form and shall be transferable only upon the surrender of a Note for
registration of transfer and in compliance with the Appendix. When a Note is
presented to the Registrar with a request to register a transfer, the Registrar
shall register the transfer as requested if its requirements therefor are met.
When Notes are presented to the Registrar with a request to exchange them for an
equal principal amount of Notes of other denominations, the Registrar shall make
the exchange as requested if the same requirements are met. To permit
registration of transfers and exchanges, the Issuer shall execute and the
Trustee shall authenticate Notes at the Registrar’s request. The Issuer may
require payment of a sum sufficient to pay all taxes, assessments or other
governmental charges in connection with any transfer or exchange pursuant to
this Section 2.07. The Issuer shall not be required to make, and the Registrar
need not register, transfers or exchanges of Notes selected for redemption
(except, in the case of Notes to be redeemed in part, the portion thereof not to
be redeemed) or of any Notes for a period of 15 days before a selection of Notes
to be redeemed.
          Prior to the due presentation for registration of transfer of any
Notes, the Issuer, the Subsidiary Guarantors, the Trustee, each Paying Agent and
the Registrar may deem and treat the Person in whose name a Note is registered
as the absolute owner of such Note for the purpose of receiving payment of
principal of and (subject to the record date provisions of the Notes) interest,
if any, on such Note and for all other purposes whatsoever, whether or not such
Note is overdue, and none of the Issuer, any Subsidiary Guarantor (if
applicable), the Trustee, a Paying Agent or the Registrar shall be affected by
notice to the contrary.
          Any Holder of a beneficial interest in a Global Note shall, by
acceptance of such beneficial interest, agree that transfers of beneficial
interests in such Global Note may be effected only through a book-entry system
maintained by (a) the Holder of such Global Note (or its agent) or (b) any
Holder of a beneficial interest in such Global Note, and that ownership of a
beneficial interest in such Global Note shall be required to be reflected in a
book entry.
          All Notes issued upon any transfer or exchange pursuant to the terms
of this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.
          Section 2.08 Replacement Notes. If a mutilated Note is surrendered to
the Registrar or if the Holder of a Note claims that the Note has been lost,
destroyed or wrongfully taken, the Issuer shall issue and the Trustee shall
authenticate a replacement Note if the Holder (a) provides to the Issuer and the
Trustee evidence to their reasonable satisfaction of such loss,

- 33 -



--------------------------------------------------------------------------------



 



destruction or wrongful taking and the Registrar does not register a transfer
prior to receiving such evidence, (b) makes such request to the Issuer prior to
the Note being acquired by a protected purchaser as defined in Section 8-303 of
the Uniform Commercial Code (a “protected purchaser”) and (c) satisfies any
other reasonable requirements of the Issuer and the Trustee. If required by the
Trustee or the Issuer, such Holder shall furnish an indemnity bond sufficient in
the judgment of the Trustee to protect the Issuer, the Trustee, a Paying Agent
and the Registrar from any loss that any of them may suffer if a Note is
replaced. The Issuer and the Trustee may charge the Holder for their expenses in
replacing a Note (including without limitation, attorneys’ fees and
disbursements in replacing such Note). In the event any such mutilated, lost,
destroyed or wrongfully taken Note has become or is about to become due and
payable, the Issuer in its discretion may pay such Note instead of issuing a new
Note in replacement thereof.
          Every replacement Note is an additional obligation of the Issuer.
          The provisions of this Section 2.08 are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement or payment of mutilated, lost, destroyed or wrongfully taken Notes.
          Section 2.09 Outstanding Notes.
          (a) Notes outstanding at any time are all Notes that have been
authenticated by the Trustee except for:
               (i) Notes cancelled by the Trustee or delivered to it for
cancellation;
               (ii) any Note which has been replaced or paid pursuant to
Section 2.08 unless and until the Trustee and the Issuer receive proof
satisfactory to them that the replaced or paid Note is held by a protected
purchaser; and
               (iii) on or after the maturity date or any redemption date or
date for purchase of the Notes pursuant to an offer to purchase, those Notes
payable or to be redeemed or purchased on that date for which the Trustee (or
Paying Agent, other than the Issuer or an Affiliate of the Issuer) holds money
sufficient to pay all amounts then due.
          (b) A Note does not cease to be outstanding because the Issuer or one
of its Affiliates holds the Note; provided that in determining whether the
Holders of the requisite principal amount of the outstanding Notes have given or
taken any request, demand, authorization, direction, notice, consent, waiver or
other action hereunder, Notes owned by the Issuer or any Affiliate of the Issuer
will be disregarded and deemed not to be outstanding, (it being understood that
in determining whether the Trustee is protected in relying upon any such
request, demand, authorization, direction, notice, consent, waiver or other
action, only Notes which a Trust Officer of the Trustee knows to be so owned
will be so disregarded).
          (c) If a Paying Agent segregates (if such Paying Agent is the Issuer
or a Wholly-Owned Subsidiary of the Issuer) and holds in trust, in accordance
with this Indenture, on a redemption date or maturity date, money sufficient to
pay all principal and interest payable on that date with respect to the Notes
(or portions thereof) to be redeemed or maturing, as the case may be, and no
Paying Agent is prohibited from paying such money to the Holders on that date

- 34 -



--------------------------------------------------------------------------------



 



pursuant to the terms of this Indenture, then on and after that date such Notes
(or portions thereof) will cease to be outstanding and interest on them ceases
to accrue.
          Section 2.10 Temporary Notes. In the event that Definitive Notes are
to be issued under the terms of this Indenture, until such Definitive Notes are
ready for delivery, the Issuer may prepare and the Trustee shall authenticate
temporary Notes. Temporary Notes shall be substantially in the form of
Definitive Notes but may have variations that the Issuer considers appropriate
for temporary Notes. Without unreasonable delay, the Issuer shall prepare and
the Trustee shall authenticate Definitive Notes and make them available for
delivery in exchange for temporary Notes upon surrender of such temporary Notes
at the office or agency of the Issuer, without charge to the Holders. Until such
exchange, temporary Notes shall be entitled to the same rights, benefits and
privileges as Definitive Notes.
          Section 2.11 Cancellation. The Issuer at any time may deliver Notes to
the Trustee for cancellation. The Registrar and each Paying Agent shall forward
to the Trustee any Notes surrendered to them for registration of transfer,
exchange or payment. The Trustee and no one else shall cancel all Notes
surrendered for registration of transfer, exchange, payment or cancellation and
shall dispose of canceled Notes in accordance with its customary procedures or
deliver canceled Notes to the Issuer pursuant to written direction by an
Officer. The Issuer may not issue new Notes to replace Notes it has redeemed,
paid or delivered to the Trustee for cancellation. The Trustee shall not
authenticate Notes in place of canceled Notes other than pursuant to the terms
of this Indenture.
          Section 2.12 Defaulted Interest. If the Issuer defaults in a payment
of interest on the Notes, the Issuer shall pay the defaulted interest then borne
by the Notes (plus interest on such defaulted interest to the extent lawful) in
any lawful manner. The Issuer may pay the defaulted interest to the Persons who
are Holders on a subsequent special record date. The Issuer shall fix or cause
to be fixed any such special record date and payment date to the reasonable
satisfaction of the Trustee and shall promptly mail or cause to be mailed to
each affected Holder a notice that states the special record date, the payment
date and the amount of defaulted interest to be paid.
          Section 2.13 CUSIP Numbers, ISINs, etc. The Issuer in issuing the
Notes may use CUSIP numbers, ISINs and “Common Code” numbers (if then generally
in use) and, if so, the Trustee shall use CUSIP numbers, ISINs and “Common Code”
numbers in notices of redemption as a convenience to Holders; provided, however,
that any such notice may state that no representation is made as to the
correctness of such numbers, either as printed on the Notes or as contained in
any notice of a redemption, that reliance may be placed only on the other
identification numbers printed on the Notes and that any such redemption shall
not be affected by any defect in or omission of such numbers. The Issuer shall
advise the Trustee of any change in the CUSIP numbers, ISINs and “Common Code”
numbers.

- 35 -



--------------------------------------------------------------------------------



 



ARTICLE III
REDEMPTION
          Section 3.01 Redemption at Option of Issuer. (a) At any time on or
after [                                         , 20___]6, the Issuer may on one
or more occasions redeem all or a part of the Notes, upon not less than 30 nor
more than 60 days’ notice, at the redemption prices (expressed as percentages of
principal amount) set forth below plus accrued and unpaid interest and
Additional Interest, if any, to the redemption date, if redeemed during the
twelve-month period beginning on [     ] of the years indicated below:

         
20[___]7
    105.000 %
20[___]8
    102.500 %
20[___]9 and thereafter
    100.000 %

          (b) At any time prior to [                     , 20     ]10, the
Issuer may redeem the Notes, at its option, in whole at any time or in part from
time to time, upon not less than 30 nor more than 60 days’ prior notice mailed
by first-class mail to each Holder’s registered address, at a redemption price
equal to 100% of the principal amount of the Notes redeemed plus the Applicable
Premium as of, and accrued and unpaid interest and Additional Interest, if any,
to the applicable redemption date. The Issuer shall give the Trustee notice of
the amount of the Applicable Premium promptly after the calculation thereof and
the Trustee shall have no responsibility for such calculation.
          The Issuer may acquire Notes by means other than a redemption, whether
by tender offer, open market purchases, negotiated transactions, exchange offers
or otherwise, in accordance with applicable securities laws, so long as such
acquisition does not otherwise violate the terms of this Indenture.
          Section 3.02 Optional Redemption Upon Equity Offerings. At any time on
or prior to [                    ], the Issuer may on any one or more occasions
redeem up to 35% of the aggregate principal amount of the Notes issued under
this Indenture at a redemption price of 110.00% of the principal amount of the
Notes, plus accrued and unpaid interest and Additional Interest, if any, to the
redemption date, in each case with the net cash proceeds of one or more Equity
Offerings that have not previously been used or designated for a different
purpose under this Indenture; provided that:
          (a) at least 65% of the aggregate principal amount of the Notes issued
under this Indenture remains outstanding immediately after the occurrence of
such redemption; and
 

6   The third anniversary of the Issue Date   7   Year 4   8   Year 5   9   Year
6   10   The third anniversary of the Issue Date

- 36 -



--------------------------------------------------------------------------------



 



          (b) the redemption occurs within 120 days of the date of closing of
such Equity Offering.
          Notice of any redemption upon any Equity Offering may be given prior
to the completion thereof.
          Section 3.03 Method and Effect of Redemption.
          (a) If the Issuer elects to redeem Notes, it must notify the Trustee
of the redemption date, the principal amount of Notes to be redeemed and the
redemption price by delivering an Officers’ Certificate, to the effect that such
redemption shall comply with the conditions set forth in this Article 3, 40 to
60 days before the redemption date (unless a shorter period is required or
otherwise satisfactory to the Trustee). The Trustee shall select the Notes to be
redeemed in compliance with the requirements of the principal national
securities exchange, if any, on which the Notes are listed, provided, that any
such requirements are set forth in an Officers’ Certificate delivered by the
Issuer to the Trustee prior to any such selection or if such Notes are not so
listed, on a pro rata basis, by lot or by any other method the Trustee in its
sole discretion deems fair and appropriate, in a minimum principal amount of
$2,000 and in integral multiples of $1,000 in excess thereof. The Trustee shall
notify the Issuer promptly of the Notes or portions of Notes to be called for
redemption. Any such notice may be cancelled at any time prior to notice of such
redemption being mailed to any Holder and shall thereby be void and of no
effect.
          (b) Notice of redemption must be sent by the Issuer, or at the
Issuer’s request by the Trustee, in the name and at the expense of the Issuer,
to Holders whose Notes are to be redeemed at least 30 but not more than 60 days
before the redemption date, except that redemption notices may be mailed more
than 60 days prior to a redemption date if the notice is issued in connection
with Section 8.01 or Section 8.02 of this Indenture. The notice of redemption
will identify the Notes to be redeemed and will include or state the following:
               (i) the redemption date;
               (ii) the redemption price, or if not then ascertainable, the
manner of calculation thereof;
               (iii) the clause of this Indenture pursuant to which the
redemption shall occur;
               (iv) the names and addresses of the Paying Agents where Notes are
to be surrendered;
               (v) that notes called for redemption must be surrendered to a
Paying Agent in order to collect the redemption price and any accrued interest
or Additional Interest;
               (vi) that on the redemption date the redemption price will become
due and payable on Notes called for redemption and that, unless the Issuer
defaults in the payment of the redemption price, interest on Notes called for
redemption will cease to accrue on and after the redemption date;

- 37 -



--------------------------------------------------------------------------------



 



               (vii) if fewer than all the outstanding Notes are to be redeemed,
the certificate numbers and principal amounts of the particular Notes to be
redeemed, the aggregate principal amount of Notes to be redeemed and the
aggregate principal amount of Notes to be outstanding after such partial
redemption;
               (viii) if any Note is to be redeemed in part only, the portion of
the principal amount of that Note that is to be redeemed;
               (ix) that if any Note is to be redeemed in part, on and after the
redemption date, upon surrender of such Note, new Notes equal in principal
amount to the unredeemed part will be issued;
               (x) any condition to such redemption
               (xi) the CUSIP number, ISIN and/or “Common Code” number, if any,
printed on the Notes being redeemed; and
               (xii) that no representation is made as to the correctness or
accuracy of the CUSIP number or CINS number, or “common number” listed in such
notice or printed on the Notes and that the Holder should rely only on the other
identification numbers printed on the Notes.
          (c) Once notice of redemption pursuant to this Section 3.03 is mailed
to the Holders, Notes called for redemption become due and payable on the
redemption date and at the redemption price stated in the notice. Upon surrender
to any Paying Agent, the Issuer shall redeem such Notes at the redemption price.
Subject to Section 3.04, commencing on the redemption date, Notes called for
redemption will cease to accrue interest; provided, however, that if the
redemption date is after a regular record date and on or prior to the interest
payment date, the accrued interest and Additional Interest, if any, shall be
payable to the Holder of the redeemed Notes registered on the relevant record
date. Failure to give notice or any defect in the notice to any Holder shall not
affect the validity of the notice to any other Holder. Upon surrender of any
Note redeemed in part, the Holder will receive a new note equal in principal
amount to the unredeemed portion of the surrendered Note.
          Section 3.04 Deposit of Redemption Price. Prior to 9:00 a.m., New York
City time, on the redemption date, the Issuer shall deposit with the Paying
Agent (or, if the Issuer or a Wholly Owned Subsidiary is a Paying Agent, shall
segregate and hold in trust) money sufficient to pay the redemption price of and
accrued interest on all Notes or portions thereof to be redeemed on that date
other than Notes or portions of Notes called for redemption that have been
delivered by the Issuer to the Trustee for cancellation. On and after the
redemption date, interest shall cease to accrue on Notes or portions thereof
called for redemption so long as the Issuer has deposited with the Paying Agent
funds sufficient to pay the applicable redemption price and accrued and unpaid
interest and Additional Interest, if any, on, the Notes to be redeemed, unless a
Paying Agent is prohibited from making such payment pursuant to the terms of
this Indenture.
          Section 3.05 Mandatory Redemption. The Issuer shall not be required to
make any mandatory redemption or sinking fund payments with respect to the
Notes.

- 38 -



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
          Section 4.01 Payment of Notes.
          (a) The Issuer agrees to pay the principal of and interest on the
Notes on the dates and in the manner provided in the Notes and this Indenture.
Not later than 9:00 a.m. (New York City time) on the due date of any principal
of or interest on any Notes, or any redemption or purchase price of the Notes,
the Issuer will deposit with the Trustee (or Paying Agent) money in immediately
available funds sufficient to pay such amounts; provided that if the Issuer or a
Wholly Owned Subsidiary is acting as Paying Agent, it will, on or before each
due date, segregate and hold in a separate trust fund for the benefit of the
Holders a sum of money sufficient to pay such amounts until paid to such Holders
or otherwise disposed of as provided in this Indenture. In each case the Issuer
will promptly notify the Trustee of its compliance with this paragraph.
          (b) An installment of principal or interest will be considered paid on
the date due if the Trustee (or Paying Agent, other than the Issuer or a
Wholly-Owned Subsidiary of the Issuer) holds on that date money designated for
and sufficient to pay the installment. If the Issuer or a Wholly-Owned
Subsidiary of the Issuer acts as Paying Agent, an installment of principal or
interest will be considered paid on the due date only if paid to the Holders.
          (c) Additional Interest shall be paid at the same times, in the same
manner and to the same Persons as ordinary interest on the Notes. The Issuer
shall notify the Trustee within five Business Days after each and every date on
which an event occurs in respect of which Additional Interest is required to be
paid and of the amount of such Additional Interest.
          Section 4.02 Reports and Other Information. Notwithstanding that the
Issuer may not be subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act, or otherwise report on an annual and quarterly basis on
forms provided for such annual and quarterly reporting pursuant to rules and
regulations promulgated by the Commission, the Issuer shall (x) file with the
Commission and (y) provide the Trustee and Holders with copies thereof, without
cost to each Holder, the following information:
          (a) within 90 days after the end of each fiscal year, annual financial
information that would be required to be contained in a filing with the
Commission on Form 10-K if the Issuer were required to file such a form,
including (i) a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” and (ii) a report on the annual financial statements by
the Issuer’s certified independent accountants, and
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year commencing with the fiscal quarter ending March 31,
2010, all quarterly information that would be required to be contained in a
filing with the Commission on Form 10-Q if the Issuer were required to file such
a form, including “Management’s Discussion and Analysis of Financial Condition
and Results of Operations”;
provided, however, that the Issuer shall not be so obligated to file such
reports with the Commission if the Commission does not permit such filing, in
which event the Issuer shall make

- 39 -



--------------------------------------------------------------------------------



 



available such information to securities analysts and prospective investors upon
request, in addition to providing such information to the Trustee and the
Holders.
          The Issuer shall also furnish to Holders, securities analysts and
prospective investors upon request the information required to be delivered
pursuant Rule 144A(d)(4) under the Securities Act.
          Notwithstanding the foregoing, the Issuer’s delivery obligations to
the Trustee and Holders described in this Section 4.02 shall be deemed to be
satisfied by posting of the information and reports referred to in clauses
(a) and (b) above on the Issuer’s website or one maintained on its behalf for
such purpose; provided that the Issuer shall use reasonable efforts to inform
Holders and the Trustee of the availability of such information and reports,
which may be satisfied by, among other things, a press release on any national
business press release wire service. In addition, availability of the foregoing
materials on the Commission’s EDGAR service shall be deemed to satisfy the
Issuer’s delivery obligations to the Holders and the Trustee.
          Section 4.03 Incurrence of Indebtedness and Issuance of Preferred
Stock.
          (a) The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Issuer will not permit any of its Restricted Subsidiaries to
issue any shares of Preferred Stock; provided, however, that the Issuer or any
Subsidiary Guarantor may incur Indebtedness (including Acquired Debt) (which may
be guaranteed by any Subsidiary Guarantor) if the Debt to Adjusted Cash EBITDA
Ratio for the Issuer’s most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred would be less than or equal to
4.50 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
incurred and the application of proceeds therefrom had occurred at the beginning
of such four-quarter period.
          (b) Intentionally Omitted.
          (c) The limitations set forth in Section 4.03(a) will not prohibit the
incurrence of any of the following (collectively, “Permitted Debt”):
               (i) the incurrence by the Issuer and any Restricted Subsidiaries
of revolving credit Indebtedness and letters of credit under Credit Facilities
in an aggregate principal amount at any one time outstanding under this clause
(1) (with letters of credit being deemed to have a principal amount equal to the
maximum potential liability of the Issuer and its Restricted Subsidiaries
thereunder) not to exceed (A) the greater of (x) $30.0 million and (y) 25% of
Adjusted Cash EBITDA for the Issuer’s most recently ended four fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such Indebtedness is incurred less (B) the stated amount of all
letters of credit, bankers’ acceptances, similar instruments or performance
bonds outstanding pursuant to clause (xix) below;

- 40 -



--------------------------------------------------------------------------------



 



               (ii) Indebtedness represented by the Notes (other than Additional
Notes after the aggregate amount of issued Original Notes and Additional Notes
exceeds $100,000,000) and any Guarantees thereof issued on the Issue Date and
the Exchange Notes and the related Guarantees to be issued pursuant to the
Registration Rights Agreement;
               (iii) Indebtedness existing on the Effective Date (other than
Indebtedness described in clauses (i) and (ii) above);
               (iv) Indebtedness (including Capitalized Lease Obligations,
mortgage financings or purchase money obligations) incurred or issued by the
Issuer or any Restricted Subsidiary to finance all or any part of the purchase,
lease or improvement of property (real or personal), plant or equipment that is
used or useful in a Permitted Business up to an aggregate principal amount that,
when aggregated with the principal amount of all other Indebtedness then
outstanding and incurred pursuant to this clause (iv), does not exceed
$25.0 million outstanding at any one time, so long as such Indebtedness exists
at the date of such purchase, lease or improvement, or is created within
180 days thereafter;
               (v) Indebtedness incurred by the Issuer or any Restricted
Subsidiary constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including, without limitation,
letters of credit, bankers’ acceptances, performance and surety bonds,
obligations in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers’ compensation claims; provided, however, that upon
the drawing of such letters of credit, such obligations are reimbursed within
30 days following such drawing;
               (vi) Indebtedness arising from agreements of the Issuer or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case incurred or assumed in connection
with the disposition or acquisition of any business, assets or a Subsidiary,
other than guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition; provided, however, that (A) such Indebtedness is not
reflected on the balance sheet of the Issuer or any Restricted Subsidiary
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this clause (A)) and (B) the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds, including non-cash proceeds (the Fair Market Value of such
non-cash proceeds being measured at the time received and without giving effect
to any subsequent changes in value), actually received by the Issuer and any
Restricted Subsidiaries in connection with such disposition;
               (vii) Indebtedness of the Issuer owed to and held by any
Restricted Subsidiary or Indebtedness of a Restricted Subsidiary owed to and
held by the Issuer or any Restricted Subsidiary; provided, however, that (A) any
subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any subsequent transfer of any such Indebtedness (except to the Issuer or a
Restricted Subsidiary) shall be deemed, in each case, to constitute the
incurrence of such Indebtedness by the issuer thereof and (B) if the Issuer or
any Subsidiary Guarantor is the obligor

- 41 -



--------------------------------------------------------------------------------



 



on such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor, such Indebtedness is expressly subordinated to the prior payment in
full in cash of all obligations of the Issuer with respect to the Notes or of
such Subsidiary Guarantor with respect to its Guarantee;
               (viii) shares of Preferred Stock of a Restricted Subsidiary
issued to the Issuer or a Restricted Subsidiary; provided that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary that holds such shares of Preferred Stock of
another Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Issuer
or a Restricted Subsidiary) shall be deemed in each case to be an issuance of
such shares of Preferred Stock by such Restricted Subsidiary;
               (ix) Hedging Obligations of the Issuer or any Restricted
Subsidiary (excluding Hedging Obligations entered into for speculative purposes)
in the ordinary course of business;
               (x) obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees provided by the Issuer or any
Restricted Subsidiary or obligations in respect of letters of credit related
thereto, in each case in the ordinary course of business;
               (xi) any guarantee by the Issuer or a Restricted Subsidiary of
Indebtedness or other obligations of any other Restricted Subsidiary so long as
the incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of this Indenture;
               (xii) the incurrence by the Issuer or any of its Restricted
Subsidiaries of Indebtedness in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge any Indebtedness
incurred as permitted under Section 4.03(a) and Sections 4.03(c)(ii), (iii),
(iv), (xvii), (xviii) and (xix) and this Section 4.03(c)(xii) or any
Indebtedness issued in exchange for or to so renew, refund, refinance, replace,
defease or discharge such Indebtedness including additional Indebtedness
incurred to pay premiums and fees in connection therewith (the “Refinancing
Indebtedness”) prior to its maturity; provided, however, that such Refinancing
Indebtedness (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness being refunded or
refinanced, (B) to the extent such Refinancing Indebtedness refinances
Indebtedness ranking pari passu with or subordinated to the Notes, such
Refinancing Indebtedness ranks pari passu with or is subordinated to the Notes
at least to the same extent as the Indebtedness being refinanced or refunded,
(C) shall not include Indebtedness of the Issuer or a Restricted Subsidiary that
refinances Indebtedness or Preferred Stock of an Unrestricted Subsidiary,
(D) shall not include Indebtedness of a Restricted Subsidiary that refinances
Indebtedness or Preferred Stock of the Issuer, (E) shall not be in a principal
amount in excess of the principal amount of, premium, if any, accrued interest
on, and related fees and expenses of, the Indebtedness being refunded or
refinanced, (F) shall not amortize prior to the Stated Maturity of the
Indebtedness being refunded or refinanced, (G) shall not have a Stated Maturity
prior to the Stated Maturity of the Indebtedness being refunded or

- 42 -



--------------------------------------------------------------------------------



 



refinanced and (H) to the extent such Refinancing Indebtedness refinances
Indebtedness that is by its terms unsecured, such Refinancing Indebtedness is by
its terms unsecured;
               (xiii) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness, other than credit or purchase cards, is extinguished within five
business days of its incurrence;
               (xiv) Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business;
               (xv) Indebtedness of the Issuer or any Restricted Subsidiary of
the Issuer supported by a letter of credit issued pursuant to any Credit
Facility in a principal amount not in excess of the stated amount of such letter
of credit;
               (xvi) Indebtedness incurred by the Issuer or any Restricted
Subsidiary with respect to the repurchase, retirement or other acquisition or
retirement for value of common Equity Interests of the Issuer or any of its
direct or indirect parent entities held by any future, present or former
employee, director or consultant of the Issuer or any of its Subsidiaries or (to
the extent such person renders services to the businesses of the Issuer and its
Subsidiaries) the Issuer’s direct or indirect parent entities, pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or arrangement; provided, however, that the aggregate
amount of all such Indebtedness does not exceed of $2.5 million outstanding at
any one time;
               (xvii) Indebtedness incurred or issued by the Issuer or any
Restricted Subsidiary to finance the procurement, construction and/or launch of
one or more Satellites after the Effective Date in an amount outstanding at any
one time not to exceed $50.0 million; provided that (w) the Secured Debt to
Adjusted Cash EBITDA Ratio is less than 3.25 to 1.00 on a pro forma basis
(including a pro forma application of the net proceeds therefrom), (x) if such
Indebtedness is secured by Liens, a responsible financial or accounting officer
of the Issuer shall certify in an Officers’ Certificate that the Issuer is able
to Fully Fund such Satellite or Satellites and at the time of such incurrence or
issuance, the Issuer or a Restricted Subsidiary shall have been selected by the
National Geospatial-Intelligence Agency for an award with respect to such
Satellite and (y) all net proceeds from Indebtedness incurred or issued under
this clause (xvii) shall only be available to the Issuer or the Restricted
Subsidiaries (i) for use in connection with the procurement, construction and/or
launch of such Satellite or (ii) to make a Restricted Proceeds Offer (as defined
in the Senior Secured Note Indenture) in accordance with the procedures set
forth in the Senior Secured Note Indenture. If any net proceeds remain after
consummation of such a Restricted Proceeds Offer, the Issuer may use that
remaining amount of net proceeds for any purpose not otherwise prohibited by
this Indenture;
               (xviii) Indebtedness of the Issuer or any Restricted Subsidiary
equal to 100% of the net cash proceeds from the sale of its Equity Interests
(other than Disqualified Stock) or from any equity contribution received by the
Issuer from a holder of the Issuer’s Equity Interests subsequent to the Issue
Date to the extent such net cash proceeds have not been applied pursuant to
clause (3)(w) or (3)(x) of Section 4.04(a) or Section 4.04(b)(iv)(A) to make

- 43 -



--------------------------------------------------------------------------------



 



Restricted Payments or to make other Investments, payments or exchanges pursuant
to Section 4.04(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (1) and (3) of the definition thereof);
               (xix) obligations of the Issuer or any of its Restricted
Subsidiaries in respect of letters of credit, bankers’ acceptances or similar
instruments issued to, or performance bonds posted to, customers participating
in any program whereby customers, with approval from the U.S. government,
purchase equipment and software necessary to allow access to Issuer’s Satellites
and purchase access time on such Satellites and secured by cash collateral, but
in each case neither the stated amount of such letter of credit, bankers’
acceptance, similar instrument or performance bond nor the cash collateral
maintained therefor shall at any time exceed (A) the amount of cash proceeds
received from such customer or one of its affiliates as a prepayment or deposit
to secure payment of amounts due or to become due from such customer under the
relevant contracts minus (B) the amount of such cash proceeds theretofore
released in payment of the Issuer or any of its Subsidiaries under such
contracts;
               (xx) Indebtedness of the Issuer or any Restricted Subsidiary
incurred on or after the Effective Date in an aggregate principal amount
outstanding at any one time not to exceed $50.0 million; provided that, in the
case of a Restricted Subsidiary that is not a Subsidiary Guarantor, the
aggregate principal amount of such Indebtedness outstanding at any one time
shall not exceed $5.0 million; and
               (xxi) all premium (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xx) above.
          (d) Except as permitted by clauses (viii) and (xx) above, under no
circumstances will any Restricted Subsidiary issue any Preferred Stock. For
purposes of determining compliance with this Section 4.03, in the event that an
item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xxi) above, or is
entitled to be incurred pursuant to Section 4.03(a), the Issuer will be
permitted to classify all or a portion of such item of Indebtedness on the date
of its incurrence or later reclassify all or a portion of such item of
Indebtedness in any manner that complies with this Section 4.03, and all or a
portion of such item of Indebtedness will be treated as having been incurred
pursuant to only the category for which it is classified or reclassified (as
applicable). The accrual of interest, the accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, the reclassification of Preferred
Stock as Indebtedness due to a change in accounting principles, and the payment
of dividends on Preferred Stock or Disqualified Stock in the form of additional
shares of the same class of Preferred Stock or Disqualified Stock of the same
class will not be deemed to be an incurrence of Indebtedness or an issuance of
Preferred Stock or Disqualified Stock for purposes of this Section 4.03.
          Section 4.04 Restricted Payments.
          (a) The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

- 44 -



--------------------------------------------------------------------------------



 



               (i) declare or pay any dividend or make any other payment or
distribution on account of the Issuer’s or any of its Restricted Subsidiaries’
Equity Interests, including any dividend or distribution payable in connection
with any merger or consolidation (other than (A) dividends or distributions by
the Issuer payable in Equity Interests (other than Disqualified Stock) of the
Issuer or in options, warrants or other rights to purchase such Equity Interests
(other than Disqualified Stock) or (B) dividends or distributions by a
Restricted Subsidiary to the Issuer or any other Restricted Subsidiary so long
as, in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Subsidiary, the Issuer or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);
               (ii) purchase, redeem or otherwise acquire or retire for value
any Equity Interests of the Issuer or any direct or indirect parent corporation
of the Issuer, including in connection with any merger or consolidation
involving the Issuer;
               (iii) make any principal payment on, or redeem, repurchase,
defease or otherwise acquire or retire for value, in each case prior to any
scheduled repayment, sinking fund payment or maturity, any Indebtedness of the
Issuer or any Subsidiary Guarantor subordinated or junior in right of payment to
the Notes or any Guarantee or Senior Unsecured Pari Passu Indebtedness
(excluding any intercompany indebtedness between or among the Issuer and any
Subsidiary Guarantor permitted under Section 4.03(c)(vii)); or
               (iv) make any Restricted Investment
(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:
                    (1) no Default or Event of Default has occurred and is
continuing or would occur as a consequence of such Restricted Payment;
                    (2) the Issuer would, at the time of such Restricted Payment
and after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-quarter period, have been able to
incur at least $1.00 of additional Indebtedness under Section 4.03(a); and
                    (3) such Restricted Payment, together with the aggregate
amount of all other Restricted Payments made by the Issuer and its Restricted
Subsidiaries after the Effective Date (including Restricted Payments permitted
by clauses (i), (ii)(B), (iv), (vi) and (vii) of Section 4.04(b), but excluding
all other Restricted Payments permitted by the next succeeding paragraph), is
less than the sum of (without duplication):
          (v) 75% of the aggregate Consolidated Net Income of the Issuer (or, if
Consolidated Net Income is a loss, minus 100% of the amount of the loss) accrued
during the period (treated as one accounting period) from the Effective Date to
the end of the most recent fiscal quarter ending prior to the date the
Restricted Payment is to be made (the “Reference

- 45 -



--------------------------------------------------------------------------------



 



Date”) for which internal financial statements are available (treated as one
accounting period); plus
          (w) 100% of the aggregate net cash proceeds received by the Issuer
from any Person (other than a Subsidiary of the Issuer and other than to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (iv)(A) of Section 4.04(b)) from the issuance and sale subsequent to
the Effective Date and on or prior to the Reference Date of (x) Equity Interests
of the Issuer (other than Disqualified Stock) or (y) convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of the Issuer
that have been converted into or exchanged for such Equity Interests; plus
          (x) without duplication of any amounts included in clause (3)(w)
above, 100% of the aggregate net cash proceeds of any equity contribution
received by the Issuer from a holder of the Issuer’s Capital Stock subsequent to
the Effective Date and on or prior to the Reference Date; plus
          (y) without duplication, the sum of:
                    (1) the aggregate amount returned in cash on or with respect
to Restricted Investments made subsequent to the Effective Date whether through
interest payments, principal payments, dividends or other distributions or
payments;
                    (2) the aggregate net cash proceeds received by the Issuer
or any of its Restricted Subsidiaries from the disposition of all or any portion
of such Restricted Investments (other than to the Issuer or a Subsidiary of the
Issuer); and
                    (3) upon redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary, the Fair Market Value of the Issuer’s or a Restricted
Subsidiary’s Investment in such Subsidiary on the date of such redesignation;
provided, however, that the sum of clauses (1), (2) and (3) above shall not
exceed the aggregate amount of all such Investments made subsequent to the
Effective Date; plus
          (z) the amount of any dividend received by the Issuer or a Restricted
Subsidiary in cash from an Unrestricted Subsidiary to the extent that such
dividends were not included in Consolidated Net Income of the Issuer for such
period.
          (b) The provisions of Section 4.04(a) shall not prohibit:
               (i) the payment of any dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Indenture;
               (ii) the making of Restricted Payments (A) in exchange for, or
(B) out of the proceeds of contributions to the equity capital of the Issuer or
out of the proceeds of the substantially concurrent sale (other than to a
Restricted Subsidiary or the Issuer) of, Equity Interests of the Issuer (in each
case other than Disqualified Stock);

- 46 -



--------------------------------------------------------------------------------



 



               (iii) the redemption, repurchase or other acquisition or
retirement of Indebtedness subordinated to the Notes or a Guarantee or Senior
Unsecured Pari Passu Indebtedness made by exchange for, or out of the proceeds
of the substantially concurrent sale of, new Indebtedness of the borrower
thereof which is incurred in compliance with Section 4.03 so long as:
                    (A) the principal amount of such new Indebtedness does not
exceed the principal amount of the Indebtedness subordinated to the Notes or
Guarantee or Senior Unsecured Pari Passu Indebtedness being so redeemed,
repurchased, acquired or retired for value plus the amount of any reasonable
premium required to be paid under the terms of the instrument governing the
Indebtedness subordinated to the Notes or Guarantee or Senior Unsecured Pari
Passu Indebtedness being so redeemed, repurchased, acquired or retired and any
reasonable fees and expenses incurred in the issuance of such new Indebtedness,
                    (B) if such Indebtedness being redeemed, repurchased,
acquired or retired is (i) subordinated to the Notes or a Guarantee, such new
Indebtedness is subordinated to the Notes and any such applicable Guarantees at
least to the same extent as such Indebtedness subordinated to such Notes and/or
Guarantees being so purchased, exchanged, redeemed, repurchased, acquired or
retired for value, or (ii) Senior Unsecured Pari Passu Indebtedness, such new
Indebtedness is Senior Unsecured Pari Passu Indebtedness or Indebtedness
subordinated to the Notes or a Guarantee,
                    (C) such new Indebtedness has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the
Indebtedness subordinated to the Notes or Guarantee or the Senior Unsecured Pari
Passu Indebtedness being so redeemed, repurchased, acquired or retired,
                    (D) such new Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Indebtedness subordinated to the Notes or Guarantee or the
Senior Unsecured Pari Passu Indebtedness being so redeemed, repurchased,
acquired or retired, and
                    (E) such new Indebtedness provides for no amortization prior
to the final scheduled maturity date of the Indebtedness subordinated to such
Notes or Guarantee or the Senior Unsecured Pari Passu Indebtedness being so
redeemed, repurchased, acquired or retired;
               (iv) the repurchase, retirement or other acquisition or
retirement for value of common Equity Interests of the Issuer or any of its
direct or indirect parent entities or any Subsidiary held by any future, present
or former employee, director or consultant of the Issuer or any of its
Subsidiaries or (to the extent such person renders services to the businesses of
the Issuer and its Subsidiaries) the Issuer’s direct or indirect parent entities
or any Subsidiary, pursuant to any equity subscription agreement, management
equity plan or stock option plan or any other management or employee benefit
plan or similar agreement or arrangement; provided, that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
may not exceed $2.5 million in any twelve-month period; provided further, that
the Issuer may carry over and make in subsequent twelve-month periods, in
addition to the amounts

- 47 -



--------------------------------------------------------------------------------



 



permitted for such twelve-month period, any amount of unutilized capacity under
this clause (iv) attributable to the immediately preceding twelve-month period,
but not to exceed $10.0 million since the Effective Date; provided further, that
such amount in any twelve-month period may be increased by an amount not to
exceed:
                    (A) the cash proceeds from the sale of Equity Interests
(other than Disqualified Stock) of the Issuer to members of management,
directors or consultants of the Issuer or any of its Subsidiaries that occurs
after the Effective Date to the extent the cash proceeds from the sale of Equity
Interests have not otherwise been applied to the making of Restricted Payments
pursuant to clause (3)(w) of Section 4.04(a) or clause (ii) of this
Section 4.04(b); plus
                    (B) the cash proceeds of key man life insurance policies
received by the Issuer or its Restricted Subsidiaries after the Effective Date;
less
                    (C) the amount of any Restricted Payments previously made
with the cash proceeds described in clauses (A) and (B) of this clause (iv);
               (v) repurchases or withholding of Equity Interests deemed to
occur upon the exercise of stock options, warrants or other equity based awards
if such Equity Interests represent the estimated tax obligation of any Person or
a portion of the exercise price of such options, warrants or other equity based
awards;
               (vi) declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Issuer or any Restricted Subsidiary
issued in accordance with Section 4.03 to the extent such dividends are included
in the definition of “Consolidated Interest Expense”;
               (vii) payments of cash, dividends, distributions, advances or
other Restricted Payments by the Issuer or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon
(i) the exercise of options, warrants or other equity based awards or (ii) the
conversion or exchange of Capital Stock (other than Disqualified Stock) of any
such Person;
               (viii) the making of Restricted Investments in joint ventures and
Restricted Investments in Permitted Businesses in an aggregate amount not to
exceed the greater of (x) $35.0 million and (y) 5.25% of Tangible Assets; and
               (ix) other Restricted Payments in an aggregate amount not to
exceed $25.0 million;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ii) (with respect to Restricted
Investments), (iv), (vi), (ix) and (x) of this Section 4.04(b), no Default or
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof.
          The amount of all Restricted Payments (other than cash) will be the
Fair Market Value on the date of the Restricted Payment of the asset(s) or
securities proposed to be paid,

- 48 -



--------------------------------------------------------------------------------



 



transferred or issued by the Issuer or such Restricted Subsidiary, as the case
may be, pursuant to the Restricted Payment.
          (c) The Issuer will not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the second to last sentence of the
definition of “Unrestricted Subsidiary”. For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Issuer and the Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated will be deemed to be Restricted Payments in an
amount determined as set forth in the second paragraph of the definition of
“Investments”. Such designation will be permitted only if a Restricted Payment
in such amount would be permitted at such time under this covenant or the
definition of “Permitted Investments” and if such Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. Unrestricted Subsidiaries will not be
subject to any of the restrictive covenants under this Indenture or the Notes.
          Section 4.05 Dividend and Other Payment Restrictions Affecting
Subsidiaries. The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to:
          (a) pay dividends or make any other distributions on its Capital Stock
to the Issuer or any of its Restricted Subsidiaries, or with respect to any
other interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Issuer or any of its Restricted Subsidiaries;
          (b) make loans or advances to the Issuer or any of its Restricted
Subsidiaries; or
          (c) sell, lease or transfer any of its properties or assets to the
Issuer or any of its Restricted Subsidiaries.
          However, the preceding restrictions will not apply to encumbrances or
restrictions existing under, permitted by or by reason of:
                    (1) contractual encumbrances or restrictions in effect on
the Issue Date, including, without limitation, pursuant to Indebtedness existing
on the Issue Date;
                    (2) this Indenture, the Notes and the Guarantees;
                    (3) agreements governing other secured Indebtedness
permitted to be incurred under Section 4.03 and Section 4.11 that limit the
right of the debtor to dispose of the assets securing such Indebtedness;
                    (4) any agreement for the sale or other disposition of a
Restricted Subsidiary that restricts distributions by that Restricted Subsidiary
pending its sale or other disposition;

- 49 -



--------------------------------------------------------------------------------



 



                    (5) Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced (as determined by the
Issuer in good faith);
                    (6) purchase money obligations for property acquired in the
ordinary course of business and Capital Lease Obligations permitted under this
Indenture that impose restrictions of the nature described in clause (c) above
on the property so acquired;
                    (7) applicable law or any applicable rule, regulation or
order;
                    (8) any agreement or other instrument of a Person acquired
by the Issuer or any Restricted Subsidiary in existence at the time of such
acquisition (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person other than the Person or the property or assets of the Person so
acquired;
                    (9) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest;
                    (10) customary provisions contained in leases or licenses of
intellectual property and other similar agreements entered into in the ordinary
course of business;
                    (11) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;
                    (12) customary provisions in joint venture agreements
(including agreements entered into in connection with a Restricted Investment),
relating solely to the relevant joint venture arrangement;
                    (13) provisions limiting the disposition or distribution of
assets or property in asset sale agreements, sale-leaseback agreements, stock
sale agreements and other similar agreements (including agreements entered into
in connection with a Restricted Investment) entered into with the approval of
the Issuer’s Board of Directors, which limitation is applicable only to the
assets that are the subject of such agreements;
                    (14) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business;
                    (15) Indebtedness of a Restricted Subsidiary permitted to be
incurred under Section 4.03; provided that (A) such encumbrances or restrictions
are ordinary and customary with respect to the type of Indebtedness being
incurred and (B) such encumbrances or restrictions will not affect the Issuer’s
ability to make payments of principal or interest payments on the Notes, as
determined in good faith by the Issuer’s Board of Directors; or
                    (16) any encumbrances or restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses

- 50 -



--------------------------------------------------------------------------------



 



(1), (2), (3) and (8) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Issuer’s Board of Directors,
no more restrictive with respect to such encumbrances or restrictions than those
contained in the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
          Section 4.06 Asset Sales and Events of Loss.
          (a) The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:
                    (1) the Issuer (or such Restricted Subsidiary, as the case
may be) receives consideration at the time of the Asset Sale at least equal to
the Fair Market Value (measured as of the date of the definitive agreement with
respect to such Asset Sale) of the property or assets or Equity Interests sold
or issued or otherwise disposed of;
                    (2) at least 75% of the consideration received in the Asset
Sale by the Issuer or such Restricted Subsidiary is in the form of cash or Cash
Equivalents and is received at the time of such disposition; and
                    (3) to the extent any such Asset Sale or series of related
Asset Sales involves aggregate consideration in excess of $5.0 million, the
Issuer delivers an Officers’ Certificate to the Trustee certifying that such
Asset Sale or series of Asset Sales complies with clauses (1) and (2) above.
          For the purposes of (2) above, each of the following will be deemed to
be cash:
               (i) any liabilities (as shown on the Issuer’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Issuer or
any Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Notes) that are assumed by the transferee of any such assets
and for which the Issuer and all Restricted Subsidiaries have been validly and
unconditionally released by all creditors in writing, and
               (ii) any securities, notes or other obligations received by the
Issuer or such Restricted Subsidiary from such transferee that are converted by
the Issuer or such Restricted Subsidiary into cash (to the extent of the cash
received) within 90 days following the receipt thereof, and
               (iii) any stock or assets of the kind referred to in clauses
(1) or (2) of Section 4.06(b).
          (b) Within 365 days after (i) the receipt of any Net Proceeds from any
Asset Sale or series of related Asset Sales (other than Net Proceeds received as
a result of the sale of GeoEye-1 at any time prior to the launch after the
Effective Date by the Issuer or any Restricted Subsidiary of a Satellite that is
in-orbit and operational at the time of receipt of such Net Proceeds, in which
case 100% of the Net Proceeds shall be applied as set forth in Section 4.06(d))
or (ii) the receipt of any Event of Loss Proceeds (other than those received as
a result of

- 51 -



--------------------------------------------------------------------------------



 



a Satellite Event of Loss described in Section 4.06(c)), the Issuer may apply
those Net Proceeds or Event of Loss Proceeds at its option to:
                    (1) redeem the Senior Secured Notes;
                    (2) make an investment in (A) any one or more Permitted
Businesses; provided that such investment in any Permitted Business is in the
form of the acquisition of Capital Stock and results in the Issuer or a
Restricted Subsidiary owning an amount of the Capital Stock of such Permitted
Business such that it constitutes a Restricted Subsidiary, (B) capital
expenditures used or useful in a Permitted Business, or (C) other assets used or
useful in a Permitted Business; and/or
                    (3) make an investment in (A) any one or more businesses;
provided that such investment in any business is in the form of the acquisition
of Capital Stock and results in the Issuer or a Restricted Subsidiary owning an
amount of the Capital Stock of such business such that it constitutes a
Restricted Subsidiary, (B) properties or (C) assets that, in each of (A),
(B) and (C), replace the businesses, properties and assets that are the subject
of such Asset Sale or Event of Loss.
          (c) The Issuer shall apply Event of Loss Proceeds received as a result
of a Satellite Event of Loss described in this paragraph as follows:
                    (1) in the case of a GeoEye-1 Satellite Event of Loss
(except as described in clauses (2) or (3) of this Section 4.06(c)), all Event
of Loss Proceeds shall be applied to make an Asset Sale Offer in accordance with
Section 4.06(d);
                    (2) in the case of a GeoEye-1 Satellite Event of Loss if at
such time the Issuer shall have been selected by the National
Geospatial-Intelligence Agency for an award with respect to a new Satellite,
(A) such Event of Loss Proceeds shall only be available to the Issuer or any
Restricted Subsidiary for use in connection with the acquisition or construction
of one or more Satellites, provided that such acquisition or construction
(i) has occurred within 180 days from the receipt of such Event of Loss Proceeds
or (ii) occurs pursuant to one or more binding commitments (including one or
more construction contracts) previously entered into or entered into by the
Issuer or a Restricted Subsidiary within 180 days from the receipt of such Event
of Loss Proceeds so long as the Issuer or Restricted Subsidiary enters into any
such binding commitment with the good faith expectation that such Event of Loss
Proceeds will be applied to satisfy such commitment, and (B) if after the
commencement of commercial operations by the Issuer or a Restricted Subsidiary
of such new Satellite, the aggregate amount on such date of commencement of
commercial operations of (x) cash and Cash Equivalents of the Issuer and the
Restricted Subsidiaries less (y) the sum of $25 million plus the net cash
proceeds of Equity Offerings (disregarding, for the purposes of this clause
(B) only, the requirement in the definition thereof that the Issuer receive
aggregate proceeds from such Equity Offering exceeding $25 million) consummated
after the Issue Date shall be applied to make an Asset Sale Offer in accordance
Section 4.06(d); and
                    (3) in the case of any Satellite Event of Loss (other than
with respect to IKONOS or OrbView-2) at a time when a Satellite has been
launched after the Issue

- 52 -



--------------------------------------------------------------------------------



 



Date, all Event of Loss Proceeds shall only be available to the Issuer or any
Restricted Subsidiary for use in connection with the acquisition or construction
of one or more Satellites and/or related assets, provided that such acquisition
or construction (i) has occurred within 365 days from the receipt of such Event
of Loss Proceeds or (ii) occurs pursuant to one or more binding commitments
(including one or more construction contracts) previously entered into or
entered into by the Issuer or a Restricted Subsidiary within 365 days from the
receipt of such Event of Loss Proceeds so long as the Issuer or Restricted
Subsidiary enters into any such binding commitment with the good faith
expectation that such Event of Loss Proceeds will be applied to satisfy such
commitment.
          (d) When (i) the aggregate amount of Net Proceeds (including those
received as a result of a sale of a Satellite) and Event of Loss Proceeds
(including those received as a result of a Satellite Event of Loss) not applied
or invested after 365 days in accordance with Section 4.06(b) (relating to Asset
Sales and certain Satellite Events of Loss) or after 180 days or 365 days, as
applicable, in accordance with clauses (2) or (3) of Section 4.06(c) (relating
to certain Satellite Events of Loss) less (ii) the portion, if any, of such Net
Proceeds and Event of Loss Proceeds paid by the Issuer as the purchase price of
Senior Secured Notes pursuant to an asset sale offer made pursuant to
Section 4.06(c) of the Senior Secured Note Indenture or any similar provision in
any Refinancing Indebtedness for the Indebtedness under the Senior Secured Notes
(the difference between the aggregate amounts set forth in clauses (i) and
(ii) of this paragraph, the “Excess Proceeds”) exceeds $15.0 million, the Issuer
will be required to make an offer to all Holders (an “Asset Sale Offer”) to
purchase the maximum principal amount of Notes that may be purchased out of the
Excess Proceeds. Except as described in the following paragraphs, the Issuer
will be required to mail within 60 days of the last date for which an asset sale
offer remains open under the Senior Secured Note Indenture or any Refinancing
Indebtedness for the Indebtedness under the Senior Secured Notes (or, if no
Senior Secured Notes or Refinancing Indebtedness for the Indebtedness under the
Senior Secured Notes is outstanding, the date on which Excess Proceeds exceed
$15.0 million) and, following consummation of an Asset Sale Offer relating to a
Satellite Event of Loss, within 120 days (or 60 days if no Senior Secured Notes
or any Refinancing Indebtedness for the Indebtedness under the Senior Secured
Notes is outstanding) of receipt of any additional Event of Loss Proceeds
relating to such Satellite Event of Loss, a notice to each Holder describing the
transaction or transactions resulting in such Excess Proceeds or additional
Event of Loss Proceeds and offering to repurchase the Notes on the date
specified in such notice, which date will be no earlier than 30 days and no
later than 60 days from the date such notice is mailed, pursuant to the
procedures required by this Indenture and described in such notice.
          The offer price in any Asset Sale Offer will be equal to 100% of
principal amount plus accrued and unpaid interest and Additional Interest, if
any, to the date of purchase, and will be payable in cash.
          If any Excess Proceeds or additional Event of Loss Proceeds remain
after consummation of an Asset Sale Offer, the Issuer may use those Excess
Proceeds or additional Event of Loss Proceeds for any purpose not otherwise
prohibited by this Indenture. If the aggregate principal amount of Notes
tendered into such Asset Sale Offer exceeds the amount of Excess Proceeds or
additional Event of Loss Proceeds, the Trustee will select the Notes to be
purchased in compliance with the requirements of the principal national
securities exchange, if

- 53 -



--------------------------------------------------------------------------------



 



any, on which such Notes are listed, provided, that any such requirements are
set forth in an Officers’ Certificate delivered by the Issuer to the Trustee
prior to any such selection, or if such Notes are not so listed, on a pro rata
basis; provided, that the Trustee may make such adjustments (upward or downward)
such that the principal amount of the Notes that are not purchased shall be in
authorized denominations. Upon completion of each Asset Sale Offer, the amount
of Excess Proceeds or additional Event of Loss Proceeds will be reset at zero.
          Notwithstanding anything else set forth herein, neither the Issuer nor
any Restricted Subsidiary shall (other than by a Restricted Subsidiary to the
Issuer or by the Issuer or a Restricted Subsidiary to another Restricted
Subsidiary) sell, assign, transfer, convey or otherwise dispose of GeoEye-1 at
any time prior to the Issuer’s or a Restricted Subsidiary’s successful launch or
acquisition after the Issue Date of another operational and in-orbit Satellite
that has an estimated end of operational life (as certified to in an Officers’
Certificate delivered to the Trustee) that is not less than that of GeoEye-1 at
the time of its sale, assignment, transfer, conveyance or other disposition
other than (i) pursuant to a deemed disposal in connection with a Satellite
Event of Loss or (ii) in connection with a transaction made in compliance with
Article 5.
          Notwithstanding anything else set forth herein, neither the Issuer nor
any Restricted Subsidiary shall (other than by a Restricted Subsidiary to the
Issuer or by the Issuer or a Restricted Subsidiary to another Restricted
Subsidiary) sell, assign, transfer, convey or otherwise dispose of GeoEye-2 at
any time prior to the Issuer’s or a Restricted Subsidiary’s successful launch or
acquisition after the Issue Date of another operational and in-orbit Satellite
that has an estimated end of operational life (as certified to in an Officers’
Certificate delivered to the Trustee) that is not less than that of GeoEye-2 at
the time of its sale, assignment, transfer, conveyance or other disposition
other than (i) pursuant to a deemed disposal in connection with a Satellite
Event of Loss or (ii) in connection with a transaction made in compliance with
Article 5.
          (e) The Issuer shall comply with the requirements of Rule 14e-1 under
the Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of the Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the Asset Sale
and Event of Loss provisions of this Indenture, the Issuer shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations under this Section 4.06 by virtue of such compliance.
Prior to the commencement of an Asset Sale Offer, the Issuer shall deliver to
the Trustee an Officers’ Certificate stating that all conditions precedent
contained herein relating to such offer have been complied with.
          (f) Not later than the date upon which written notice of an Asset Sale
Offer is mailed to Holders as provided above, the Issuer shall deliver to the
Trustee an Officers’ Certificate as to (i) the amount of the Excess Proceeds and
the amount of Net Proceeds and Event of Loss Proceeds paid by the Issuer as the
purchase price of Senior Secured Notes or any Refinancing Indebtedness for the
Indebtedness under the Senior Secured Notes, (ii) the allocation of the Net
Proceeds or the Events of Loss Proceeds, as applicable, from the Asset Sales or
Events of Loss, as applicable, pursuant to which such Asset Sale Offer is being
made and (iii) the compliance of such allocation with the provisions of
Section 4.06(b). Prior to 9:00

- 54 -



--------------------------------------------------------------------------------



 



a.m., New York City time, on the date of purchase, the Issuer shall irrevocably
deposit with the Trustee or with a Paying Agent (or if the Issuer or a Wholly
Owned Subsidiary is acting as a Paying Agent, such Paying Agent shall separately
hold in trust), such portion of the Excess Proceeds as shall be sufficient to
make payment, in accordance with the provisions of this Section 4.06, for Notes
tendered pursuant to the relevant Asset Sale Offer. Upon the expiration of the
period for which the Asset Sale Offer remains open (the “Offer Period”), the
Issuer shall deliver to the Trustee for cancellation the Notes or portions
thereof that have been properly tendered to and are to be accepted by the Issuer
together with an Officers’ Certificate stating that such Notes are to be
accepted by the Issuer pursuant to and in compliance with the terms of this
Section 4.06. The Trustee (or a Paying Agent, if not the Trustee) shall, on the
date of purchase, mail or deliver payment to each tendering Holder in the amount
of the purchase price.
          (g) Holders electing to have a Note purchased shall be required to
surrender the Note, with an appropriate form duly completed, to the Paying Agent
at the address specified in the notice at least three Business Days prior to the
purchase date. Holders shall be entitled to withdraw their election if the
Trustee or the Issuer receives not later than one Business Day prior to the
Purchase Date, a facsimile transmission or letter setting forth the name of the
Holder, the principal amount of the Note which was delivered by the Holder for
purchase and a statement that such Holder is withdrawing his election to have
such Note purchased.
          (h) Notices of an Asset Sale Offer shall be mailed by first class
mail, postage prepaid, in the time specified in Section 4.06(b), to each Holder
at such Holder’s registered address. If any Note is to be purchased in part
only, any notice of purchase that relates to such Note shall state the portion
of the principal amount thereof that is to be purchased.
          (i) A new Note in principal amount equal to the unpurchased portion of
any Note purchased in part shall be issued in the name of the Holder thereof
upon cancellation of the original Note. On and after the purchase date, unless
the Issuer defaults in payment of the purchase price, interest shall cease to
accrue on Notes or portions thereof purchased.
          Section 4.07 Transactions with Affiliates.
          (a) The Issuer will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with or for the benefit of,
any Affiliate (each, an “Affiliate Transaction”), unless:
               (i) the Affiliate Transaction is on terms that are not materially
less favorable, taken as a whole, to the Issuer or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Issuer or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis;
               (ii) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration equal to or
less than $5.0 million, such Affiliate Transaction is approved by a responsible
Officer of the Issuer;

- 55 -



--------------------------------------------------------------------------------



 



               (iii) the Issuer delivers to the Trustee, with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $5.0 million but less than $25.0 million, a
resolution of the Board of Directors set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with this covenant and that
such Affiliate Transaction has been approved by a majority of the disinterested
members, if any, of the Board of Directors; and
               (iv) the Issuer receives, with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration equal to or in excess of $25.0 million, a favorable opinion as to
the fairness of such transaction or series of related transactions to the Issuer
or the relevant Restricted Subsidiary, as the case may be, from a financial
point of view from an Independent Financial Advisor and files the same with the
Trustee.
          (b) The provisions of Section 4.07(a) shall not apply to the
following:
               (i) transactions between or among the Issuer and/or any of its
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction, so long as such transactions are not otherwise
prohibited by this Indenture;
               (ii) Restricted Payments and Permitted Investments (other than
pursuant to clauses (3), (14), (15) and (19) of the definition thereof)
permitted by this Indenture;
               (iii) the payment of reasonable and customary fees paid to, and
indemnities provided on behalf of, officers, directors, employees or consultants
of the Issuer or any Restricted Subsidiary;
               (iv) payments made in respect of, or performance under, any
agreement as in effect on the Issue Date or any amendment thereto (so long as
any such amendment is not less advantageous to the Holders in any material
respect than the original agreement as in effect on the Issue Date);
               (v) transactions with a Person (other than an Unrestricted
Subsidiary of the Issuer) that is an Affiliate of the Issuer solely because the
Issuer owns, directly or through a Restricted Subsidiary, an Equity Interest in,
or controls, such Person;
               (vi) any issuance of Equity Interests (other than Disqualified
Stock) of the Issuer to Affiliates of the Issuer;
               (vii) any employment agreements, stock option plans and other
compensatory agreements entered into by the Issuer or any of its Restricted
Subsidiaries and which, in each case, are either in the ordinary course of
business or are approved by the Board of Directors of the Issuer in good faith
and which are otherwise permitted under this Indenture; and
               (viii) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
Board of Directors of the Issuer.

- 56 -



--------------------------------------------------------------------------------



 



          Section 4.08 Change of Control.
          (a) Upon a Change of Control, each Holder will have the right to
require the Issuer to repurchase all or any part (equal to $2,000 or an integral
multiple of $1,000 in excess thereof) of that Holder’s Notes pursuant to a
Change of Control Offer in accordance with the terms set forth in this
Indenture. In the Change of Control Offer, the Issuer shall offer a Change of
Control Payment (as defined below) to purchase such Notes at a purchase price in
cash equal to 101% of the aggregate principal amount of the Notes repurchased
plus accrued and unpaid interest and Additional Interest, if any, on the Notes
repurchased, to the date of purchase (subject to the right of the Holders of
record on the relevant record date to receive interest due on the relevant
interest payment date) (the “Change of Control Payment”).
          (b) Within 30 days following any Change of Control, the Issuer shall
mail a notice (a “Change of Control Offer”) to each Holder with a copy to the
Trustee, stating:
               (i) that a Change of Control has occurred and that such Holder
has the right to require the Issuer to purchase all or a portion (equal to
$2,000 or an integral multiple of $1,000 in excess thereof) of such Holder’s
Notes at a purchase price in cash equal to 101% of the principal amount thereof,
plus accrued and unpaid interest to the date of purchase (subject to the right
of the Holders of record on the relevant record date to receive interest on the
relevant interest payment date);
               (ii) the circumstances and relevant facts and financial
information regarding such Change of Control;
               (iii) the purchase date (the “Change of Control Purchase Date”)
(which shall be no earlier than 30 days nor later than 60 days from the date
such notice is mailed); and
               (iv) that all Notes accepted for payment pursuant to the Change
of Control Offer will cease to accrue interest on and after the Change of
Control Purchase Date;
               (v) the instructions determined by the Issuer, consistent with
this Section 4.08, that a Holder must follow in order to have its Notes
purchased.
          (c) Holders electing to have a Note purchased shall be required to
surrender the Note, with an appropriate form duly completed, to the Paying Agent
at the address specified in the notice at least three Business Days prior to the
Change of Control Purchase Date. The Holders shall be entitled to withdraw their
election if the Trustee or the Issuer receives not later than one Business Day
prior to the Change of Control Purchase Date a facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note which was
delivered for purchase by the Holder and a statement that such Holder is
withdrawing his election to have such Note purchased. Holders whose Notes are
purchased only in part shall be issued new Notes equal in principal amount to
the unpurchased portion of the Notes surrendered.
          (d) On the Change of Control Purchase Date, the Issuer shall, to the
extent lawful:

- 57 -



--------------------------------------------------------------------------------



 



               (i) accept for payment all Notes or portions of Notes properly
tendered pursuant to the Change of Control Offer;
               (ii) deposit with the Paying Agent (or, if the Issuer or a Wholly
Owned Subsidiary is acting as a Paying Agent, such Paying Agent shall separately
hold in trust) an amount equal to the Change of Control Payment in respect of
all Notes or portions of Notes properly tendered; and
               (iii) deliver or cause to be delivered to the Trustee the Notes
properly accepted together with an Officers’ Certificate stating the aggregate
principal amount of Notes or portions of Notes being purchased by the Issuer.
          (e) On the Change of Control Purchase Date all Notes purchased by the
Issuer under this Section shall be delivered to the Trustee for cancellation,
and the Issuer shall pay the Change of Control Payment to the Holders entitled
thereto. The Paying Agent will promptly mail to each Holder of Notes properly
tendered the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and mail (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered by such Holder, if any; provided that each new Note will
be for a minimum principal amount of $2,000 or an integral multiple of $1,000 in
excess thereof.
          (f) Notwithstanding the foregoing provisions of this Section 4.08, the
Issuer shall not be required to make a Change of Control Offer upon a Change of
Control if (i) a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section 4.08 applicable to a Change of Control Offer made by the Issuer and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer or (ii) an irrevocable notice of redemption for all of the Notes
has been given pursuant to Section 3.03(b) unless and until there is a default
in payment of the applicable redemption price. Notwithstanding anything to the
contrary contained in this Indenture, a Change of Control Offer may be made in
advance of a Change of Control, conditioned upon the consummation of such Change
of Control, if a definitive agreement is in place for the Change of Control at
the time the Change of Control Offer is made.
          (g) At the time the Issuer delivers Notes to the Trustee which are to
be accepted for purchase, the Issuer shall also deliver an Officers’ Certificate
stating that such Notes are to be accepted by the Issuer pursuant to and in
accordance with the terms of this Section 4.08. A Note shall be deemed to have
been accepted for purchase at the time the Trustee, directly or through an
agent, mails or delivers payment therefor to the surrendering Holder.
          (h) Prior to any Change of Control Offer, the Issuer shall deliver to
the Trustee an Officers’ Certificate stating that all conditions precedent
contained herein to the right of the Issuer to make such offer have been
complied with.
          (i) The Issuer shall comply with the requirements of Section 14e-1 of
the Exchange Act and any other securities laws or regulations in connection with
the repurchase of Notes pursuant to this Section to the extent those laws and
regulations are applicable in connection with the repurchase of the Notes as a
result of a Change of Control. To the extent

- 58 -



--------------------------------------------------------------------------------



 



that the provisions of any securities laws or regulations conflict with
provisions of this Section, the Issuer shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under this Section by virtue thereof.
          Section 4.09 Compliance Certificate. The Issuer shall deliver to the
Trustee within 120 days after the end of each fiscal year of the Issuer an
Officers’ Certificate stating that in the course of the performance by the
signers of their duties as Officers of the Issuer they would normally have
knowledge of any Default and whether or not the signers know of any Default that
occurred during such period. If they do know of such a Default, the certificate
shall describe the Default, its status and what action the Issuer is taking or
proposes to take with respect thereto. The Issuer also shall comply with
Section 314(a)(4) of the Trust Indenture Act. In addition, upon becoming aware
of any Default or Event of Default, the Issuer shall promptly deliver to the
Trustee a statement specifying such Default or Event of Default.
          Section 4.10 Further Instruments and Acts. Upon request of the
Trustee, the Issuer shall execute and deliver such further instruments and do
such further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.
          Section 4.11 Liens. The Issuer will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Lien (other than Permitted Liens) that secures obligations
under any Indebtedness on any asset or property of the Issuer or any Restricted
Subsidiary, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, unless all payments due under this Indenture and the
Notes are secured on an equal and ratable basis with the obligations so secured
until such time as such obligations are no longer secured by a Lien; provided
that if such Indebtedness is by its terms expressly subordinated to the Notes or
any Guarantee, the Lien securing such Indebtedness shall be subordinate and
junior to the Lien securing the Notes and the Guarantees with the same relative
priority as such subordinate or junior Indebtedness shall have with respect to
the Notes and the Guaranatees.
          Section 4.12 Covenant Suspension. If at any time after the Effective
Date: (i) the Notes have Investment Grade Ratings from both Rating Agencies and
(ii) no Event of Default has occurred and is continuing under this Indenture at
such time (the occurrence of the events described in the foregoing clauses
(i) and (ii) being collectively referred to as a “Covenant Suspension Event”),
then until the end of the Suspension Period (as defined below) the Issuer and
the Restricted Subsidiaries will not be subject to Section 4.03, Section 4.04,
Section 4.05, Section 4.07 and Section 5.01(iv) of this Indenture (collectively,
the “Suspended Covenants”). In the event that the Issuer and the Restricted
Subsidiaries are not subject to the Suspended Covenants for any period of time
as a result of the foregoing, and on any subsequent date (the “Reversion Date”)
one or both of the Rating Agencies withdraws its Investment Grade Rating or
downgrades the rating assigned to the Notes below an Investment Grade Rating,
then the Issuer and the Restricted Subsidiaries will thereafter again be subject
to the Suspended Covenants with respect to future events. The period of time
between the Covenant Suspension Event and the Reversion Date is referred to as
the “Suspension Period.” Notwithstanding that the Suspended Covenants may be
reinstated, no Default or Event of Default will be deemed to have occurred as a
result of a failure to comply with the Suspended Covenants during the Suspension
Period (or

- 59 -



--------------------------------------------------------------------------------



 



upon termination of the Suspension Period or after that time based solely on
events that occurred during the Suspension Period).
          On the Reversion Date, all Indebtedness incurred or Preferred Stock
issued, during the Suspension Period will be classified as having been incurred
or issued pursuant to Section 4.03(a) or Section 4.03(c) (to the extent such
Indebtedness or Preferred Stock would be permitted to be incurred or issued
thereunder as of the Reversion Date and after giving effect to Indebtedness
incurred or issued prior to the Suspension Period and outstanding on the
Reversion Date). To the extent such Indebtedness or Preferred Stock would not be
so permitted to be incurred or issued pursuant to Section 4.03(a) or
Section 4.03(c) such Indebtedness or Preferred Stock will be deemed to have been
outstanding on the Issue Date, so that it is classified as permitted under
Section 4.03(c)(iii).
          Calculations made after the Reversion Date of the amount available to
be made as Restricted Payments under Section 4.04 will be made as though
Section 4.04 had been in effect since the Issue Date and throughout the
Suspension Period. Accordingly, Restricted Payments made during the Suspension
Period will reduce the amount available to be made as Restricted Payments under
Section 4.04(a)(3) and the items specified in Section 4.04(a)(3)(v) through
(3)(z) will increase the amount available to be made under Section 4.04(a)(i).
As described above, however, no Default or Event of Default will be deemed to
have occurred on the Reversion Date as a result of any actions taken by the
Issuer or its Restricted Subsidiaries during the Suspension Period.
          The Issuer will notify the Trustee in an Officers’ Certificate of a
Covenant Suspension Event and of a Reversion Date, promptly after the occurrence
thereof.
          Section 4.13 Maintenance of Office or Agency.
          (a) The Issuer shall maintain in the Borough of Manhattan, the City of
New York, an office or agency (which may be an office of the Trustee or an
affiliate of the Trustee or Registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuer in respect of the Notes and this Indenture may be served. The
Issuer shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuer
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the corporate trust office of the
Trustee as set forth in Section 12.02.
          (b) The Issuer may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Issuer of its obligation to maintain an office or agency in the Borough of
Manhattan, the City of New York. The Issuer shall give prompt written notice to
the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

- 60 -



--------------------------------------------------------------------------------



 



          (c) The Issuer hereby designates the corporate trust office of the
Trustee or its agent, in the Borough of Manhattan, the City of New York as such
office or agency of the Issuer in accordance with Section 2.04.
          Section 4.14 Business Activities. The Issuer shall not permit any
Restricted Subsidiary to engage in any business other than Permitted Businesses,
except to such extent as would not be material to the Issuer and its
Subsidiaries taken as a whole.
          Section 4.15 Maintenance of Insurance.
          (a) The Issuer and each Restricted Subsidiary will:
               (i) with respect to GeoEye-1, obtain, maintain and keep in full
force and effect at all times In-Orbit Insurance for aggregate coverage,
calculated after giving effect to the payment of any deductibles, in an amount
equal to at least the lesser of (x) $250.0 million and (y) the maximum amount of
coverage that the Issuer, using its reasonable best efforts, can obtain at such
time in the insurance market without, in the reasonable and good faith judgment
of the Board of Directors of the Issuer, resulting in a disproportionate
expenditure for premiums when measured against the amount of coverage that can
be obtained. At least once in every fiscal year after the Board of Directors
shall have made any determination pursuant to the immediately preceding
sentence, the Issuer shall use reasonable efforts to determine (and the Board of
Directors shall consider the results of such efforts) whether higher amounts of
such insurance are so available without, in the reasonable and good faith
judgment of the Board of Directors of the Issuer, resulting in a
disproportionate expenditure for premiums when measured against the amount of
coverage that can be obtained, and, if so, shall obtain such higher amount,
subject in any event to the first sentence of this clause (i);
               (ii) with respect to each Satellite to be launched by the Issuer
or any Restricted Subsidiary after the Effective Date, obtain, maintain and keep
in full force and effect at all times launch insurance covering the launch of
such Satellite and one year thereafter, for aggregate coverage, calculated after
giving effect to the payment of any deductibles, in an amount equal to at least
the lesser of (x) $250.0 million and (y) the maximum amount of coverage that the
Issuer, using its reasonable best efforts, can obtain at such time in the
insurance market without, in the reasonable and good faith judgment of the Board
of Directors of the Issuer, resulting in a disproportionate expenditure for
premiums when measured against the amount of coverage that can be obtained. At
least once in every fiscal year after the Board of Directors shall have made any
determination pursuant to the immediately preceding sentence, the Issuer shall
use reasonable efforts to determine (and the Board of Directors shall consider
the results of such efforts) whether higher amounts of such insurance are so
available without, in the reasonable and good faith judgment of the Board of
Directors of the Issuer, resulting in a disproportionate expenditure for
premiums when measured against the amount of coverage that can be obtained, and,
if so, shall obtain such higher amount, subject in any event to the first
sentence of this clause (ii); and
               (iii) from and after the first anniversary of the launch of any
Satellite to be launched by the Issuer or any Restricted Subsidiary after the
Effective Date, obtain, maintain and keep in full force and effect at all times
In-Orbit Insurance for total aggregate coverage of all

- 61 -



--------------------------------------------------------------------------------



 



of the Issuer’s and its Restricted Subsidiaries’ Satellites, calculated after
giving effect to the payment of any deductibles, in an amount equal to at least
the lesser of (x) 110% of the Issuer’s Insurance Test Net Debt outstanding as of
the last day of the immediately preceding fiscal quarter and (y) the total
combined net book value of all Satellites in orbit as of such date; provided
that if the Board of Directors determines in its good faith judgment that, after
use by the Issuer of reasonable best efforts, insurance in the amount at least
equal to the lesser of (x) and (y) above is not available at reasonable cost and
terms, then the Issuer shall obtain and maintain such insurance at such lesser
amount as is equal to the highest amount so available at such time in the
insurance market without, in the reasonable good faith of the Board of Directors
of the Issuer, resulting in a disproportionate expenditure for premiums when
measured against the amount of coverage that can be obtained. At least once in
every fiscal year after the Board of Directors shall have made any determination
pursuant to the immediately preceding sentence, the Issuer shall use reasonable
efforts to determine (and the Board of Directors shall consider the results of
such efforts) whether higher amounts of such insurance are so available without,
in the reasonable and good faith judgment of the Board of Directors of the
Issuer, resulting in a disproportionate expenditure for premiums when measured
against the amount of coverage that can be obtained, and, if so, shall obtain
such higher amount, subject in any event to the lesser of (x) and (y) in the
preceding sentence.
          (b) The insurance policies required by Section 4.15(a) shall
               (i) contain no exclusions other than such exclusions or
limitations of coverage as may be applicable to a substantial portion of
Satellites of the same model or relating to systemic failures or anomalies as
are then customary in the Satellite insurance market, and
               (ii) provide coverage for all risks of loss of and damage to the
Satellite, including for partial loss (subject to deductibles not to exceed
10%), constructive total loss and total loss.
          The insurance required by this Section 4.15 shall name the Trustee on
behalf of the Holders as an additional named insured.
          (c) Within 30 days following any date on which the Issuer or any
Restricted Subsidiary is required to obtain insurance pursuant to this
Section 4.15, the Issuer will deliver to the Trustee an insurance certificate
certifying the amount of insurance then carried and in full force and effect,
and an Officers’ Certificate stating that such insurance, together with any
other insurance maintained by the Issuer and the applicable Restricted
Subsidiary, complies with the requirements of this Indenture. In addition, the
Issuer will cause to be delivered to the Trustee no less than once each year an
insurance certificate setting forth the amount of insurance then carried, which
insurance certificate shall entitle the Trustee on behalf of the Holders to at
least 15 days’ notice from the provider of such insurance prior to the
cancellation of any such insurance, and an Officers’ Certificate that complies
with the first sentence of this paragraph. The Issuer will also deliver to the
Trustee (i) notice of any claim under any such insurance policy promptly after
any claim is made, and (ii) no less than once each fiscal quarter an Officers’
Certificate in accordance with the requirements of this Indenture certifying as
to the Issuer’s compliance with this Section 4.15, provided that the Trustee
shall have no obligation with respect to any such insurance or any such notice.

- 62 -



--------------------------------------------------------------------------------



 



          (d) In the event that the Issuer or its Restricted Subsidiaries
receive proceeds from any insurance covering any Satellite owned by the Issuer
or any of its Restricted Subsidiaries, or in the event that the Issuer or any of
its Restricted Subsidiaries receives proceeds from any insurance maintained for
it by any Satellite Manufacturer or any launch provider covering any of such
Satellites (the event resulting in the payment of such proceeds, a “Satellite
Event of Loss”), all Event of Loss Proceeds in respect of such Satellite Event
of Loss shall be applied in the manner provided for in Section 4.06.
          Section 4.16 Future Subsidiary Guarantors; Release of Subsidiary
Guarantors. (a) If the Issuer or any of its Restricted Subsidiaries acquires,
incorporates, forms or otherwise establishes a Domestic Restricted Subsidiary
after the Issue Date, such Domestic Restricted Subsidiary shall within 30 days
after the date of such acquisition, incorporation, formation or establishment:
                    (1) execute and deliver to the Trustee a supplemental
indenture in the form of Exhibit D pursuant to which such Domestic Restricted
Subsidiary shall unconditionally guarantee on a senior unsecured basis all of
the Issuer’s obligations under the Notes and this Indenture on the terms set
forth in Article 11; and
                    (2) deliver to the Trustee an Opinion of Counsel that such
supplemental indenture has been duly authorized, executed and delivered by such
Domestic Restricted Subsidiary and constitutes a legal, valid, binding and
enforceable obligation of such Domestic Restricted Subsidiary.
          Thereafter, such Domestic Restricted Subsidiary shall be a Subsidiary
Guarantor for all purposes of this Indenture.
          (b) Notwithstanding anything to the contrary in this Article 4, each
Subsidiary Guarantor, and by its acceptance of a Note, each Holder, hereby
confirms that it is the intention of all such parties that the Guarantee of such
Subsidiary Guarantor not constitute a fraudulent conveyance under applicable
fraudulent conveyance provisions of the United States Bankruptcy Code or any
comparable provision of state law. To effectuate that intention, the Trustee,
the Holders and the Subsidiary Guarantors hereby irrevocably agree that the
obligations of each Subsidiary Guarantor under its Guarantee are limited to the
maximum amount that would not render the Subsidiary Guarantor’s obligations
subject to avoidance under applicable fraudulent conveyance provisions of the
United States Bankruptcy Code or any comparable provision of state law.
          (c) Any Guarantee by a Restricted Subsidiary of the Notes shall
provide by its terms that it shall be automatically and unconditionally released
and discharged, without any further action required on the part of the Trustee
or any Holder upon:
               (i) any sale or other disposition (by merger or otherwise) to any
Person which is not a Restricted Subsidiary of the Issuer of all of the Issuer’s
Capital Stock in, or all or substantially all of the assets of, such Subsidiary
Guarantor; provided that such sale or disposition of such Capital Stock or
assets is otherwise in compliance with the terms of this Indenture;

- 63 -



--------------------------------------------------------------------------------



 



               (ii) the Issuer’s designation of any Restricted Subsidiary that
is a Subsidiary Guarantor as an Unrestricted Subsidiary in accordance with the
applicable provisions of this Indenture; or
               (iii) the Issuer’s obligations under this Indenture being
discharged in accordance with Section 8.01 or the Issuer exercising its legal
defeasance option or covenant defeasance option under Section 8.02.
          Section 4.17 Limitations on Layering Indebtedness. The Issuer will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
incur any Indebtedness that is or purports to be by its terms (or by the terms
of any agreement governing such Indebtedness) subordinated in right of payment
to any other Indebtedness of the Issuer or of such Restricted Subsidiary, as the
case may be, unless such Indebtedness is also by its terms (or by the terms of
any agreement governing such Indebtedness) made expressly subordinated in the
right of payment to the Notes or the Guarantee of such Restricted Subsidiary, to
the same extent and in the same manner as such Indebtedness is subordinated in
right of payment to such other Indebtedness of the Issuer or such Restricted
Subsidiary, as the case may be. For purposes of the foregoing, no Indebtedness
will be deemed to be subordinated in right of payment to any other Indebtedness
of the Issuer or any Restricted Subsidiary solely by virtue of being unsecured
or secured by a junior priority lien or by virtue of the fact that the holders
of such Indebtedness have entered into intercreditor agreements or other
arrangements giving one or more of such holders priority over the other holders
in the collateral held by them, including intercreditor agreements that contain
customary provisions requiring turnover by holders of junior prior liens of
proceeds of collateral in the event that the security interests in favor of the
holders of the senior priority in such intended collateral are not perfected or
invalidated and similar customary provisions protecting the holders of senior
priority liens.
ARTICLE V
MERGER, CONSOLIDATION OR SALE OF ASSETS
          Section 5.01 Merger, Consolidation or Sale of Assets of the Issuer.
The Issuer may not, directly or indirectly, (x) consolidate or merge with or
into or wind up into another Person (whether or not the Issuer is the surviving
corporation); or (y) sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets, in one or more related
transactions, to another Person, unless:
               (i) either:
                    (A) the Issuer is the surviving corporation; or
                    (B) the Person formed by or surviving any such consolidation
or merger (if other than the Issuer) or to which such sale, assignment,
transfer, lease, conveyance or other disposition has been made is a corporation
organized or existing under the laws of the United States, any state of the
United States, the District of Columbia or any territory thereof (the Issuer or
such Person, as the case may be, hereinafter referred to as the “Successor
Company”);
               (ii) the Successor Company (if other than the Issuer) expressly
assumes all the obligations of the Issuer under the Notes, this Indenture and
the Registration

- 64 -



--------------------------------------------------------------------------------



 



Rights Agreement pursuant to supplemental indentures or other agreements or
instruments in form reasonably satisfactory to the Trustee;
               (iii) immediately after such transaction no Default or Event of
Default exists;
               (iv) after giving pro forma effect thereto and any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, either (A) the Successor Company (if other than
the Issuer) would have been permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Debt to Adjusted Cash EBITDA Ratio test set forth
in Section 4.03(a) determined on a pro forma basis (including pro forma
application of the net proceeds therefrom), as if such transaction had occurred
at the beginning of such four-quarter period, or (B) the Debt to Adjusted Cash
EBITDA Ratio for the Successor Company would be equal to or less than such ratio
for the Issuer immediately prior to such transaction;
               (v) each Subsidiary Guarantor, unless it is the other party to
the transactions described in this Section 5.01, in which case clause (ii) shall
apply, shall have confirmed in writing that its Guarantee shall apply to such
Person’s obligations under the Notes, this Indenture and the Registration Rights
Agreement; and
               (vi) the Issuer shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel (subject to customary assumptions and
exceptions) each stating that such transaction complies with the terms of this
Indenture.
          The Successor Company shall succeed to, and be substituted for, the
Issuer under this Indenture, the Notes and the Registration Rights Agreement,
but in the case of a lease of all or substantially all of the Issuer’s assets,
the Issuer will not be released from the obligations to pay principal, premium
(if any), interest and Additional Interest on the Notes. Notwithstanding the
foregoing clauses (iii) and (iv) of this Section 5.01, (a) any Restricted
Subsidiary may consolidate with, merge into or transfer or lease all or part of
its properties and assets to the Issuer or to another Restricted Subsidiary and
(b) the Issuer may merge with an Affiliate incorporated solely for the purpose
of reincorporating the Issuer in another state of the United States, so long as
the amount of Indebtedness of the Issuer and its Restricted Subsidiaries is not
increased thereby.
          Section 5.02 Merger, Consolidation or Sale of Assets by a Subsidiary
Guarantor.
          (a) Subject to the provisions in this Indenture governing the release
of a Guarantee upon the sale or other disposition of a Subsidiary Guarantor, no
Subsidiary Guarantor shall, directly or indirectly, (1) consolidate or merge
with or into or wind up into (whether or not such Subsidiary Guarantor is the
surviving entity), or (2) sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets in one or more
related transactions to, any Person, unless:
               (i) such Subsidiary Guarantor is the surviving entity or the
Person formed by or surviving any such consolidation or merger (if other than
such Subsidiary Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition

- 65 -



--------------------------------------------------------------------------------



 



will have been made is an entity organized or existing under the laws of the
jurisdiction of such Subsidiary Guarantor, the United States, any state thereof,
the District of Columbia or any territory thereof (such Subsidiary Guarantor or
such Person, as the case may be, being herein called the “Successor Subsidiary
Guarantor”);
               (ii) the Successor Subsidiary Guarantor (if other than such
Subsidiary Guarantor) expressly assumes all the obligations of such Subsidiary
Guarantor under this Indenture, such Subsidiary Guarantor’s Guarantee and the
Registration Rights Agreement pursuant to supplemental indentures or other
agreements or instruments in form reasonably satisfactory to the Trustee;
               (iii) immediately after such transaction no Default or Event of
Default exists; and
               (iv) such Subsidiary Guarantor shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel (subject to customary
assumptions and exceptions) each stating that such transaction complies with the
terms of this Indenture.
          The Successor Subsidiary Guarantor will succeed to, and be substituted
for, such Subsidiary Guarantor under this Indenture, such Subsidiary Guarantor’s
Guarantee and the Registration Rights Agreement, but in the case of a lease of
all or substantially all of the Subsidiary Guarantor’s assets, the Subsidiary
Guarantor will not be released from the obligations under its Guarantee to pay
principal, premium (if any), interest and Additional Interest on the Notes.
Notwithstanding the foregoing, (a) a Subsidiary Guarantor may merge with an
Affiliate incorporated solely for the purpose of reincorporating such Subsidiary
Guarantor in another state of the United States, the District of Columbia or any
territory thereof, so long as the amount of Indebtedness of such Subsidiary
Guarantor is not increased thereby, and (b) any Subsidiary Guarantor may merge
into or transfer or lease all or part of its properties and assets to the Issuer
or another Subsidiary Guarantor.
ARTICLE VI
DEFAULTS AND REMEDIES
          Section 6.01 Events of Default. An “Event of Default” occurs if:
          (a) the Issuer defaults in payment when due and payable, upon
redemption, acceleration or otherwise, of principal of, or premium, if any, on
the Notes,
          (b) the Issuer defaults in the payment when due of interest or
Additional Interest, if any, on or with respect to the Notes and such default
continues for a period of 30 days,
          (c) the Issuer defaults in the performance of, or breaches, any
covenant, warranty or other agreement contained in this Indenture, the Notes,
the Guarantees or the Registration Rights Agreement (other than a default in the
performance or breach of a covenant, warranty or agreement (A) which is
specifically governed by clauses (a) or (b) above and (B) other than a default
or breach with respect to Section 4.06, Section 4.08, Section 4.16, Section 4.17
or Article 5, which in each case will constitute an Event of Default after
receipt of the notice

- 66 -



--------------------------------------------------------------------------------



 



specified below but without the passage of time requirement) and such default or
breach continues for a period of 60 days after receipt of notice thereof given
by the Trustee or the Holders of 25% in aggregate principal amount of the then
outstanding Notes,
          (d) the Issuer defaults under any mortgage, indenture or instrument
under which there is issued or by which there is secured or evidenced any
Indebtedness for money borrowed by the Issuer or any Restricted Subsidiary or
the payment of which is guaranteed by the Issuer or any Restricted Subsidiary
(other than Indebtedness owed to the Issuer or a Restricted Subsidiary), whether
such Indebtedness or guarantee now exists or is created after the Issue Date, if
(A) such default either (1) results from the failure to pay any such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or (2) relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated final maturity and (B) the principal amount of such
Indebtedness, together with the principal amount of any other such Indebtedness
in default for failure to pay principal at stated final maturity (after giving
effect to any applicable grace periods), or the maturity of which has been so
accelerated, aggregates $35.0 million or more at any time,
          (e) the Issuer or any Subsidiary fails to pay final judgments (other
than any judgments covered by insurance policies issued by reputable and
creditworthy insurance companies that have agreed to pay under such insurance
policies) aggregating in excess of $35.0 million, which final judgments remain
unpaid, undischarged and unstayed for a period of more than 60 days after such
judgment becomes final, and in the event such judgment is covered by insurance,
an enforcement proceeding has been commenced by any creditor upon such judgment
or decree which is not promptly stayed,
          (f) the Issuer or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of its Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:
               (i) commences a voluntary case;
               (ii) consents to the entry of an order for relief against it in
an involuntary case;
               (iii) consents to the appointment of a Custodian of it or for any
substantial part of its property; or
               (iv) makes a general assignment for the benefit of its creditors
or takes any comparable action under any foreign laws relating to insolvency; or
          (g) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
               (i) is for relief against the Issuer or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of its Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary in
an involuntary case;

- 67 -



--------------------------------------------------------------------------------



 



               (ii) appoints a Custodian of the Issuer or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of its Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary or
for any substantial part of its property;
               (iii) orders the winding up or liquidation of the Issuer or any
of its Restricted Subsidiaries that is a Significant Subsidiary or any group of
its Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary; or
               (iv) or any similar relief is granted under any foreign laws and
the order or decree remains unstayed and in effect for 60 days;
          (h) any Guarantee ceases to be in full force and effect (except as
contemplated by the terms thereof) or any Subsidiary Guarantor denies or
disaffirms its obligations under its Guarantee.
          (i) The foregoing shall constitute Events of Default whatever the
reason for any such Event of Default and whether it is voluntary or involuntary
or is effected by operation of law or pursuant to any judgment, decree or order
of any court or any order, rule or regulation of any administrative or
governmental body.
          The term “Bankruptcy Law” means Title 11, United States Code. The term
“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.
          Section 6.02 Acceleration. If an Event of Default (other than an Event
of Default specified in clauses (f) and (g) of this Section 6.01 with respect to
the Issuer) shall occur and be continuing, the Trustee or the Holders of at
least 25% in principal amount of outstanding Notes may declare the principal of
and premium, if any, and accrued and unpaid interest and Additional Interest, if
any, on such Notes to be due and payable by notice in writing to the Issuer and
the Trustee (if given by Holders) specifying the respective Event of Default and
that it is a “notice of acceleration”, and the same shall become immediately due
and payable. Notwithstanding the foregoing, if an Event of Default specified in
clauses (f) and (g) above with respect to the Issuer occurs and is continuing,
then all unpaid principal of, and premium, if any, and accrued and unpaid
interest and Additional Interest, if any, on all of the outstanding Notes shall
ipso facto become and be immediately due and payable without any declaration or
other act on the part of the Trustee or any Holder. The Holders of a majority in
principal amount of the Notes outstanding by notice to the Trustee may rescind
and cancel an acceleration and its consequences if:
               (i) the rescission would not conflict with any judgment or decree
of a court of competent jurisdiction;
               (ii) all existing Events of Default have been cured or waived
except nonpayment of principal or interest that has become due solely because of
acceleration;
               (iii) to the extent the payment of such interest is lawful,
interest on overdue installments of interest and overdue principal, which has
become due otherwise than by such declaration of acceleration, has been paid;

- 68 -



--------------------------------------------------------------------------------



 



               (iv) the Issuer has paid the Trustee its reasonable compensation
and reimbursed the Trustee for its expenses, disbursements and advances; and
               (v) in the event of the cure or waiver of an Event of Default of
the type described in clauses (f) and (g) of Section 6.01, the Trustee shall
have received an Officers’ Certificate stating that such Event of Default has
been cured or waived.
          No such rescission shall affect any subsequent Default or impair any
right consequent thereto.
          In the event of any Event of Default specified in Section 6.01(d),
such Event of Default and all consequences thereof shall be annulled, waived and
rescinded, automatically and without any action by the Trustee or the Holders,
if within 20 days after such Event of Default arose the Issuer delivers an
Officers’ Certificate to the Trustee stating that (x) the Indebtedness or
guarantee that is the basis for such Event of Default has been discharged or
(y) the holders of such Indebtedness have rescinded or waived the acceleration,
notice or action (as the case may be) giving rise to such Event of Default or
(z) the default that is the basis for such Event of Default has been cured.
          Section 6.03 Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy at law or in equity to
collect the payment of principal of or interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.
          The Trustee may maintain a proceeding even if it does not possess any
of the Notes or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.
          Section 6.04 Waiver of Past Defaults. The Holders of a majority in
principal amount of the Notes outstanding by notice to the Trustee may waive any
existing Default or Event of Default and its consequences except (a) a Default
or an Event of Default in the payment when due and payable after giving effect
to any applicable grace or cure period, upon redemption, acceleration or
otherwise of the principal of, premium, if any, or interest or Additional
Interest, if any, on a Note after giving effect to any applicable cure or grace
period or (b) a Default or Event of Default in respect of a covenant or
provision that under Section 9.02 cannot be amended without the consent of each
Holder affected. When a Default is waived, it is deemed cured and the Issuer,
the Trustee and the Holders will be restored to their former positions and
rights under this Indenture, but no such waiver shall extend to any subsequent
or other Default or Event of Default or impair any consequent right.
          Section 6.05 Control by Majority. The Holders of a majority in
aggregate principal amount of the Notes outstanding may direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or of exercising any trust or power conferred on the Trustee. However, the
Trustee may refuse to follow any direction that conflicts with law or this
Indenture or, subject to Section 7.01, that the Trustee determines is unduly

- 69 -



--------------------------------------------------------------------------------



 



prejudicial to the rights of any other Holder or that would involve the Trustee
in personal liability; provided, however, that the Trustee may take any other
action deemed proper by the Trustee that is not inconsistent with such
direction. Prior to taking any action under this Indenture, the Trustee shall be
entitled to indemnification satisfactory to it in its sole discretion against
all losses and expenses caused by taking or not taking such action.
          Section 6.06 Limitation on Suits.
          (a) Except to enforce the right to receive payment of principal,
premium (if any) or interest when due, no Holder may pursue any remedy with
respect to this Indenture or the Notes unless:
               (i) the Holder gives to the Trustee written notice stating that
an Event of Default is continuing;
               (ii) the Holders of at least 25% in principal amount of the Notes
make a written request to the Trustee to pursue the remedy;
               (iii) such Holder or Holders offer to the Trustee reasonable
security or indemnity satisfactory to it against any loss, liability or expense;
               (iv) the Trustee does not comply with the request within 60 days
after receipt of the request and the offer of security or indemnity; and
               (v) the Holders of a majority in principal amount of the Notes
outstanding do not give the Trustee a direction inconsistent with the request
during such 60-day period.
          (b) A Holder may not use this Indenture to prejudice the rights of
another Holder or to obtain a preference or priority over another Holder.
          Section 6.07 Rights of the Holders to Receive Payment. Notwithstanding
any other provision of this Indenture, the right of any Holder to receive
payment of principal of premium, if any, or interest and Additional Interest, if
any, on the Notes held by such Holder, on or after the respective due dates
expressed or provided for in the Notes, or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.
          Section 6.08 Collection Suit by Trustee. If an Event of Default
specified in Section 6.01(a) or (b) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Issuer or any other obligor on the Notes for the whole amount then due and owing
(together with interest on overdue principal and (to the extent lawful) on any
unpaid interest at the rate provided for in the Notes) and the amounts provided
for in Section 7.07.
          Section 6.09 Trustee May File Proofs of Claim. The Trustee may file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
reasonable compensation, expenses

- 70 -



--------------------------------------------------------------------------------



 



disbursements and advances of the Trustee (including counsel, accountants,
experts or such other professionals as the Trustee deems necessary, advisable or
appropriate)) and the Holders allowed in any judicial proceedings relative to
the Issuer or any Subsidiary Guarantor, their creditors or their property, shall
be entitled to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such matters and, unless prohibited by law
or applicable regulations, may vote on behalf of the Holders in any election of
a trustee in bankruptcy or other Person performing similar functions, and any
Custodian in any such judicial proceeding is hereby authorized by each Holder to
make payments to the Trustee and, in the event that the Trustee shall consent to
the making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and its counsel, and any other amounts due
the Trustee under Section 7.07.
          No provision of this Indenture shall be deemed to authorize the
Trustee to authorize or consent to or accept or adopt on behalf of any Holder
any plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
          Section 6.10 Priorities. Any money or property collected by the
Trustee pursuant to this Article 6, and, after an Event of Default, any money or
other property distributable in respect of the Issuer’s obligations under this
Indenture, shall be paid out in the following order:
          FIRST: to the Trustee for amounts due under Section 7.07;
          SECOND: to the Holders for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal and interest, respectively; and
          THIRD: to the Issuer or, to the extent the Trustee collects any amount
for any Subsidiary Guarantor, to such Subsidiary Guarantor.
          The Trustee may fix a record date and payment date for any payment to
the Holders pursuant to this Section 6.10. At least 15 days before such record
date, the Trustee shall mail to each Holder and the Issuer a notice that states
the record date, the payment date and amount to be paid.
          Section 6.11 Undertaking for Costs. In any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Trustee for
any action taken or omitted by it as Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section does not apply to a
suit by the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit by
Holders of more than 10% in principal amount of the Notes.
          Section 6.12 Waiver of Stay or Extension Laws. Neither the Issuer nor
any Subsidiary Guarantor (to the extent it may lawfully do so) shall at any time
insist upon, or plead,

- 71 -



--------------------------------------------------------------------------------



 



or in any manner whatsoever claim or take the benefit or advantage of, any stay
or extension law wherever enacted, now or at any time hereafter in force, which
may affect the covenants or the performance of this Indenture; and the Issuer
and each Subsidiary Guarantor (to the extent that it may lawfully do so) hereby
expressly waive all benefit or advantage of any such law, and shall not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
had been enacted.
ARTICLE VII
TRUSTEE
          Section 7.01 Duties of Trustee.
          (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
          (b) Except during the continuance of an Event of Default:
               (i) the Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and
               (ii) in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, in the
case of certificates or opinions required by any provision hereof to be provided
to it, the Trustee shall examine the certificates and opinions to determine
whether or not they conform to the requirements of this Indenture (but need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated therein).
          (c) The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:
               (i) this paragraph does not limit the effect of paragraph (b) of
this Section 7.01;
               (ii) the Trustee shall not be liable for any error of judgment
made in good faith by a Trust Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts;
               (iii) the Trustee shall not be liable with respect to any action
it takes or omits to take in good faith in accordance with a direction received
by it pursuant to Section 6.05; and
               (iv) no provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers.

- 72 -



--------------------------------------------------------------------------------



 



          (d) Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraphs (a), (b) and (c) of this Section 7.01.
          (e) The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Issuer.
          (f) Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.
          (g) Every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section and to the provisions of the Trust
Indenture Act.
          Section 7.02 Rights of Trustee.
          (a) The Trustee may conclusively rely on any document believed by it
to be genuine and to have been signed or presented by the proper person. The
Trustee need not investigate any fact or matter stated in the document.
          (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel covering such matters as it shall
reasonably request. The Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on the Officers’ Certificate or Opinion
of Counsel.
          (c) The Trustee may act through agents or attorneys and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.
          (d) The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers; provided, however, that the Trustee’s conduct does not constitute
willful misconduct or negligence.
          (e) The Trustee may consult with counsel of its own selection and the
advice or opinion of counsel with respect to legal matters relating to this
Indenture and the Notes shall be full and complete authorization and protection
from liability in respect of any action taken, omitted or suffered by it
hereunder in good faith and in reliance thereon.
          (f) The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other paper or document unless requested in writing to do so by the
Holders of not less than a majority in principal amount of the Notes at the time
outstanding, but the Trustee, in its discretion, may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Issuer, personally
or by agent or attorney, at the expense of the Issuer and shall incur no
liability of any kind by reason of such inquiry or investigation.
          (g) The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to

- 73 -



--------------------------------------------------------------------------------



 



this Indenture, unless such Holders shall have offered to the Trustee security
or indemnity satisfactory to the Trustee against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction.
          (h) The rights, privileges, protections, immunities and benefits given
to the Trustee, including its right to compensation and reimbursement of
expenses and to be indemnified, are extended to, and shall be enforceable by,
the Trustee in each of its capacities hereunder and each agent, custodian and
other Person employed to act hereunder.
          (i) The Trustee shall not be deemed to have knowledge of an Event of
Default except (i) if the Trustee is at the time acting as Paying Agent of the
Issuer in respect to the Notes, any Default or Event of Default occurring
pursuant to Sections 4.01, 6.01(a) or 6.01(b) or (ii) any Default or Event of
Default of which the Trustee shall have received written notification at its
corporate trust office from the Issuer or any Holder of the Bonds and such
notification references the Notes and this Indenture.
          (j) Delivery of reports, information and documents to the Trustee
under Section 4.02 is for informational purposes only and the Trustee’s receipt
of the foregoing shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Issuer’s compliance with any of their covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officers’ Certificates).
          (k) Any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by a written order or written request of the Issuer
signed by an Officer of the Issuer and any resolution of the Board of Directors
may be sufficiently evidenced by a Board Resolution;
          (l) The Trustee may request that the Issuer deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded;
          (m) The Trustee shall not be responsible or liable for any failure or
delay in the performance of its obligations under this Indenture arising out of
or caused, directly or indirectly, by circumstances beyond its reasonable
control, including, without limitation, acts of God; earthquakes; fire; flood;
terrorism; wars and other military disturbances; sabotage; epidemics; riots;
interruptions; loss or malfunctions of utilities, computer (hardware or
software) or communication services; accidents; labor disputes; acts of civil or
military authority and governmental action; and
          (n) Anything in this Indenture notwithstanding, in no event shall the
Trustee be liable for special, indirect, punitive or consequential loss or
damage of any kind whatsoever (including but not limited to loss of profit),
even if the Issuer has been advised as to the likelihood of such loss or damage
and regardless of the form of action.
          (o) The permissive right of the Trustee to take or refrain from taking
any actions enumerated in this Indenture shall not be construed as a duty.

- 74 -



--------------------------------------------------------------------------------



 



          Section 7.03 Individual Rights of Trustee. The Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Issuer or its Affiliates with the same rights it
would have if it were not Trustee. Any Paying Agent or Registrar may do the same
with like rights. However, the Trustee must comply with Sections 7.10 and 7.11.
          Section 7.04 Trustee’s Disclaimer. The Trustee shall not be
responsible for and makes no representation as to the validity or adequacy of
this Indenture, any Guarantee or the Notes, it shall not be accountable for the
Issuer’s use of the proceeds from the Notes, and it shall not be responsible for
any statement or recital of the Issuer or any Subsidiary Guarantor in this
Indenture or in any document issued in connection with the sale of the Notes or
in the Notes other than the Trustee’s certificate of authentication.
          Section 7.05 Notice of Defaults. If a Default occurs and is continuing
and if it is actually known to the Trustee, the Trustee shall mail to each
Holder notice of the Default within the 90 days after it occurs. Except in the
case of a Default in the payment of principal of, premium (if any) or interest
on any Note, the Trustee may withhold the notice if and so long as a committee
of its Trust Officers’ in good faith determines that withholding the notice is
in the interests of the Holders.
          Section 7.06 Reports by Trustee to the Holders. By no later than
August 1, beginning with the August 1 following the date of this Indenture, the
Trustee shall mail to each Holder a brief report dated as of the previous June 1
that complies with Section 313(a) of the Trust Indenture Act if and to the
extent required thereby. The Trustee shall also comply with Section 313(b) of
the Trust Indenture Act.
          A copy of each report at the time of its mailing to the Holders shall
be filed with the Commission and each stock exchange (if any) on which the Notes
are listed. The Issuer agrees to notify promptly the Trustee whenever the Notes
become listed on any stock exchange and of any delisting thereof.
          Section 7.07 Compensation and Indemnity. The Issuer shall pay to the
Trustee from time to time reasonable compensation for its services. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuer shall reimburse the Trustee upon request
for all reasonable out-of-pocket expenses incurred or made by it, including
costs of collection, in addition to the compensation for its services. Such
expenses shall include the reasonable compensation and expenses, disbursements
and advances of the Trustee’s agents, counsel, accountants and experts. The
Issuer and each Subsidiary Guarantor, jointly and severally shall indemnify the
Trustee against any and all loss, liability, claim, damage or expense (including
reasonable attorneys. fees and expenses) incurred by or in connection with the
acceptance or administration of this trust and the performance of its duties
hereunder, including the costs and expenses of enforcing this Indenture or a
Guarantee against the Issuer or a Subsidiary Guarantor (including this
Section 7.07) and defending itself against or investigating any claim (whether
asserted by the Issuer, any Subsidiary Guarantor, any Holder or any other
Person). The Trustee shall notify the Issuer of any claim for which it may seek
indemnity promptly upon obtaining actual knowledge thereof; provided, however,
that any failure so to notify the Issuer shall not relieve the Issuer or any
Subsidiary Guarantor of its

- 75 -



--------------------------------------------------------------------------------



 



indemnity obligations hereunder. The Issuer shall defend the claim and the
indemnified party shall provide reasonable cooperation at the Issuer’s expense
in the defense. Such indemnified parties may have separate counsel and the
Issuer and the Subsidiary Guarantors, as applicable shall pay the fees and
expenses of such counsel; provided, however, that the Issuer shall not be
required to pay such fees and expenses if it assumes such indemnified parties’
defense and, in such indemnified parties’ reasonable judgment, there is no
conflict of interest between the Issuer and the Subsidiary Guarantors, as
applicable, and such parties in connection with such defense or situation
adverse to the indemnified party in its sole discretion. The Issuer need not
reimburse any expense or indemnify against any loss, liability or expense
incurred by an indemnified party through such party’s own willful misconduct, or
gross negligence.
          To secure the Issuer’s and the Subsidiary Guarantors’ payment
obligations in this Section 7.07, the Trustee shall have a Lien prior to the
Notes on all money or property held or collected by the Trustee, in its capacity
as Trustee, other than money or property held in trust to pay principal of and
interest on particular Notes.
          The Issuer’s and the Subsidiary Guarantors’ payment obligations
pursuant to Sections 7.07 and 8.06 shall survive the satisfaction or discharge
of this Indenture, any rejection or termination of this Indenture under any
bankruptcy law or the resignation or removal of the Trustee. Without prejudice
to any other rights available to the Trustee under applicable law, when the
Trustee incurs expenses after the occurrence of a Default specified in
Section 6.01(f) or (g) with respect to the Issuer, the expenses are intended to
constitute expenses of administration under the Bankruptcy Law.
          For the purposes of this Section 7.07 and Section 8.06, the word
“Trustee” shall include any predecessor Trustee; provided, however, provided
that the negligence, willful misconduct or bad faith of any Trustee hereunder
shall not affect the rights of any other Trustee hereunder.
          Section 7.08 Replacement of Trustee.
          (a) The Trustee may resign at any time by so notifying the Issuer
provided, however, no such resignation shall be effective until a successor
Trustee has accepted its appointment pursuant to this Section 7.08. The Holders
of a majority in principal amount of the Notes outstanding may remove the
Trustee by so notifying the Trustee and may appoint a successor Trustee. The
Issuer shall remove the Trustee if:
               (i) the Trustee fails to comply with Section 7.10;
               (ii) the Trustee is adjudged bankrupt or insolvent;
               (iii) a receiver or other public officer takes charge of the
Trustee or its property; or
               (iv) the Trustee otherwise becomes incapable of acting.
          (b) If the Trustee resigns, is removed by the Issuer or is removed by
the Holders of a majority in principal amount of the Notes outstanding and such
Holders do not

- 76 -



--------------------------------------------------------------------------------



 



reasonably promptly appoint a successor Trustee, or if a vacancy exists in the
office of Trustee for any reason (the Trustee in such event being referred to
herein as the retiring Trustee), the Issuer shall promptly appoint a successor
Trustee.
          (c) A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Issuer. Thereupon the resignation
or removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. The successor Trustee shall mail a notice of its succession to the
Holders. The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee, subject to the Lien provided for in
Section 7.07.
          (d) If a successor Trustee does not take office within 60 days after
the retiring Trustee resigns or is removed, the retiring Trustee or the Holders
of 10% in principal amount of the Notes may petition at the expense of the
Issuer any court of competent jurisdiction for the appointment of a successor
Trustee.
          (e) If the Trustee fails to comply with Section 7.10, unless the
Trustee’s duty to resign is stayed as provided in Section 310(b) of the Trust
Indenture Act, any Holder who has been a bona fide Holder for at least six
months may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.
          (f) Notwithstanding the replacement of the Trustee pursuant to this
Section, the Issuer’s obligations under Section 7.07 shall continue for the
benefit of the retiring Trustee.
          Section 7.09 Successor Trustee by Merger. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all its
corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee.
          Section 7.10 Eligibility; Disqualification. The Trustee shall at all
times satisfy the requirements of Section 310(a) of the Trust Indenture Act. The
Trustee shall have a combined capital and surplus of at least $50,000,000 as set
forth in its most recent published annual report of condition. The Trustee shall
comply with Section 310(b) of the Trust Indenture Act, subject to its right to
apply for a stay of its duty to resign under the penultimate paragraph of
Section 310(b) of the Trust Indenture Act; provided, however, that there shall
be excluded from the operation of Section 310(b)(1) of the Trust Indenture Act
any series of securities issued under this Indenture and any indenture or
indentures under which other securities or certificates of interest or
participation in other securities of the Issuer are outstanding if the
requirements for such exclusion set forth in Section 310(b)(1) of the Trust
Indenture Act are met.
          Section 7.11 Preferential Collection of Claims Against Issuer. The
Trustee shall comply with Section 311(a) of the Trust Indenture Act, excluding
any creditor relationship listed in Section 311(b) of the Trust Indenture Act. A
Trustee who has resigned or been removed shall be subject to Section 311(a) of
the Trust Indenture Act to the extent indicated.

- 77 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
DISCHARGE OF INDENTURE; DEFEASANCE
          Section 8.01 Discharge of Liability on Notes. This Indenture shall be
discharged and shall cease to be of further effect as to all outstanding Notes,
when:
          (a) either:
               (i) all the Notes theretofore authenticated (other than Notes
pursuant to Section 2.08 which have been replaced or paid and Notes for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Issuer and thereafter repaid to the Issuer or discharged from such
trust) have been delivered to the Trustee for cancellation; or
               (ii) all of such Notes that have not been delivered to the
Trustee for cancellation (a) have become due and payable by reason of the
mailing of a notice of redemption or otherwise, (b) will become due and payable
at their final Stated Maturity within one year or (c) are to be called for
redemption, by the mailing of a notice of redemption, within one year under
arrangements satisfactory to the Trustee for the giving of notice of redemption
by the Trustee in the name, and at the expense, of the Issuer, and the Issuer or
a Subsidiary Guarantor has irrevocably deposited or caused to be deposited with
the Trustee as trust funds in trust solely for the benefit of the Holders cash
in U.S. dollars sufficient, non-callable Government Securities, the scheduled
payment of principal of and interest on which will be a sufficient, or a
combination of cash in U.S. dollars and non-callable Government Securities as
will be sufficient without consideration of any reinvestment of interest, to pay
and discharge the entire Indebtedness on the Notes not delivered to the Trustee
for cancellation for principal of, premium, if any, on, and interest and
Additional Interest, if any, on, the Notes to the date of maturity or
redemption;
          (b) the Issuer has paid or caused to be paid all sums payable by it
under this Indenture;
          (c) the Issuer has delivered irrevocable instructions to the Trustee
to apply the deposited money toward the payment of the Notes at maturity or the
redemption date, as the case may be; and
          (d) the Issuer has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel stating that all conditions precedent under this
Indenture relating to the satisfaction and discharge of this Indenture have been
complied with.
          Section 8.02 Defeasance.
          (a) The Issuer may, at its option and at any time, elect to have all
of its obligations and the obligations of the Subsidiary Guarantors discharged
with respect to the outstanding Notes issued under this Indenture and the
Guarantees (“Legal Defeasance”) except for:

- 78 -



--------------------------------------------------------------------------------



 



               (i) the rights of Holders of outstanding Notes issued thereunder
to receive payments in respect of the principal of, or interest or premium and
Additional Interest, if any, on such Notes when such payments are due from the
trust referred to below;
               (ii) the Issuer’s obligations with respect to the Notes issued
thereunder concerning issuing temporary Notes, registration of Notes, mutilated,
destroyed, lost or stolen Notes and the maintenance of an office or agency for
payment and money for security payments held in trust;
               (iii) the rights, powers, trusts, duties and immunities of the
Trustee, and the Issuer’s obligations in connection therewith; and
               (iv) this Section 8.02.
          (b) The Issuer may, at its option and at any time, elect to have its
obligations and the obligations of the Subsidiary Guarantors released with
respect to Sections 4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.11, 4.12,
4.14, 4.15, 4.16 and clause (iv) of Section 5.01 of this Indenture (“Covenant
Defeasance”) and thereafter any omission to comply with those covenants will not
constitute a Default or Event of Default with respect to the Notes. The Issuer
may exercise its Legal Defeasance option notwithstanding its prior exercise of
its Covenant Defeasance option. In the event the Issuer terminates all of its
obligations under the Notes and this Indenture (with respect to such Notes) by
exercising its Legal Defeasance option or its Covenant Defeasance option, the
obligations of each Subsidiary Guarantor under its Guarantee of such Notes shall
be terminated simultaneously with the termination of such obligations.
          If the Issuer exercises its Legal Defeasance option, payment of the
Notes so defeased may not be accelerated because of an Event of Default. If the
Issuer exercises its Covenant Defeasance option, payment of the Notes so
defeased may not be accelerated because of an Event of Default specified in
Sections 6.01(c) (other than with respect to Article 5 (except for clause (iv)
thereof)), 6.01(d), 6.01(e), 6.01(f) (solely with respect to Restricted
Subsidiaries that are Significant Subsidiaries), 6.01(g) (solely with respect to
Restricted Subsidiaries that are Significant Subsidiaries) or 6.01(h).
          Upon satisfaction of the conditions set forth herein and upon request
of the Issuer, the Trustee shall acknowledge in writing the discharge of those
obligations that the Issuer terminates.
          (c) Notwithstanding clauses (a) and (b) above, the Issuer’s
obligations in Sections 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 7.07, 7.08 and in
this Article 8 shall survive until the Notes have been paid in full. Thereafter,
the Issuer’s obligations in Sections 7.07, 8.06 and 8.07 shall survive such
satisfaction and discharge.
          Section 8.03 Conditions to Defeasance.
          (a) The Issuer may exercise its Legal Defeasance option or its
Covenant Defeasance option only if:

- 79 -



--------------------------------------------------------------------------------



 



               (i) the Issuer has irrevocably deposited with the Trustee, in
trust, for the benefit of the Holders, cash in U.S. dollars sufficient,
non-callable Government Securities, the scheduled payment of principal of and
interest on which will be sufficient, or a combination of cash in U.S. dollars
and non-callable Government Securities, as will be sufficient, in the opinion of
a nationally recognized investment bank, appraisal firm or firm of independent
public accountants, to pay the principal of, or interest and premium, if any, on
and Additional Interest, if any, on the outstanding Notes issued thereunder on
the stated maturity or on the applicable redemption date, as the case may be,
and the Issuer must specify whether the Notes are being defeased to maturity or
to a particular redemption date;
               (ii) in the case of Legal Defeasance, the Issuer has delivered to
the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that (a) the Issuer has received from, or there has been published
by, the Internal Revenue Service a ruling or (b) since the date of this
Indenture, there has been a change in the applicable federal income tax law, in
either case to the effect that, and based thereon such Opinion of Counsel will
confirm that, the Holders of the outstanding Notes will not recognize income,
gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
               (iii) in the case of Covenant Defeasance, the Issuer has
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;
               (iv) no Default or Event of Default has occurred and is
continuing on the date of such deposit (other than a Default or Event of Default
resulting from the borrowing of funds to be applied to such deposit and the
granting of Liens in connection therewith) or insofar as Events of Default
(other than Events of Default resulting from the borrowing of funds to be
applied to such deposit and the granting of Liens in connection therewith)
resulting from the borrowing of funds or insolvency events are concerned, at any
time in the period ending on the 91st day after the date of deposit;
               (v) such Legal Defeasance or Covenant Defeasance will not result
in a breach or violation of, or constitute a default under, any material
agreement or instrument (other than this Indenture) to which the Issuer or any
of its Restricted Subsidiaries is a party or by which the Issuer or any of its
Restricted Subsidiaries is bound;
               (vi) the Issuer must deliver to the Trustee an Officers’
Certificate stating that the deposit was not made by the Issuer with the intent
of preferring the Holders over the other creditors of the Issuer with the intent
of defeating, hindering, delaying or defrauding creditors of the Issuer or
others; and
               (vii) the Issuer must deliver to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent relating to the Legal

- 80 -



--------------------------------------------------------------------------------



 



Defeasance or the Covenant Defeasance as contemplated by this Article 8 have
been complied with.
          (b) Before or after a deposit, the Issuer may make arrangements
satisfactory to the Trustee for the redemption of such Notes at a future date in
accordance with Article 3.
          Section 8.04 Application of Trust Money. The Trustee shall hold in
trust money or Government Securities (including proceeds thereof) deposited with
it pursuant to this Article 8. It shall apply the deposited money and the money
from Government Securities through each Paying Agent and in accordance with this
Indenture to the payment of principal of and interest on the Notes so discharged
or defeased.
          Section 8.05 Repayment to Issuer. Each of the Trustee and each Paying
Agent shall promptly turn over to the Issuer upon request any money or
Government Securities held by it as provided in this Article 8 which, in the
written opinion of a nationally recognized investment firm, appraisal firm or
firm of independent public accountants delivered to the Trustee (which delivery
shall only be required if Government Securities have been so deposited), are in
excess of the amount thereof which would then be required to be deposited to
effect an equivalent discharge or defeasance in accordance with this Article.
          Subject to any applicable abandoned property law, the Trustee and each
Paying Agent shall pay to the Issuer upon written request any money held by them
for the payment of principal or interest that remains unclaimed for two years,
and, thereafter, Holders entitled to the money must look to the Issuer for
payment as general creditors, and the Trustee and each Paying Agent shall have
no further liability with respect to such monies.
          Section 8.06 Indemnity for Government Securities. The Issuer shall pay
and shall indemnify the Trustee against any tax, fee or other charge imposed on
or assessed against deposited Government Securities or the principal and
interest received on such Government Securities.
          Section 8.07 Reinstatement. If the Trustee or any Paying Agent is
unable to apply any money or Government Securities in accordance with this
Article 8 by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Issuer’s obligations under this
Indenture and the Notes so discharged or defeased shall be revived and
reinstated as though no deposit had occurred pursuant to this Article 8 until
such time as the Trustee or any Paying Agent is permitted to apply all such
money or Government Securities in accordance with this Article 8; provided,
however, that, if the Issuer has made any payment of principal of or interest
on, any such Notes because of the reinstatement of its obligations, the Issuer
shall be subrogated to the rights of the Holders of such Notes to receive such
payment from the money or Government Securities held by the Trustee or any
Paying Agent.

- 81 -



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENTS AND WAIVERS
          Section 9.01 Without Consent of the Holders. The Issuer, the
Subsidiary Guarantors and the Trustee may amend or supplement this Indenture,
the Notes and the Guarantees without notice to or consent of any Holder:
               (i) to cure any ambiguity, omission, defect or inconsistency;
               (ii) to provide for uncertificated Notes in addition to or in
place of certificated Notes;
               (iii) to provide for the assumption of the Issuer’s or any
Subsidiary Guarantor’s obligations to Holders in the case of a merger or
consolidation or sale of all or substantially all of the Issuer’s or Subsidiary
Guarantor’s assets, as applicable, pursuant to Article 5;
               (iv) to add a Guarantee of the Notes;
               (v) to add to the covenants of the Issuer for the benefit of the
Holders or to surrender any right or power herein conferred upon the Issuer;
               (vi) to comply with requirements of the Commission in order to
effect or maintain the qualification of this Indenture under the Trust Indenture
Act;
               (vii) to make any change that would provide any additional rights
or benefits to the Holders or that does not adversely affect the legal rights
under this Indenture of any such Holder;
               (viii) to provide for the issuance of Exchange Notes or
Additional Notes in compliance with this Indenture and the Registration Rights
Agreement, as applicable; or
               (ix) to allow any Subsidiary Guarantor to execute a supplemental
indenture and/or a Guarantee with respect to the guarantee of the Notes.
          After an amendment under this Section 9.01 becomes effective, the
Issuer shall mail to the Holders a notice briefly describing such amendment. The
failure to give such notice to all Holders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section 9.01.
          Section 9.02 With Consent of the Holders. This Indenture, the Notes
and the Guarantees may be amended or supplemented with the consent of the
Holders of at least a majority in principal amount of the Notes then outstanding
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, Notes), and any existing default or
compliance with any provision of this Indenture, the Notes or the Guarantees may
be waived with the consent of the Holders of a majority in principal amount of
the then outstanding Notes (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
However, without the consent of each

- 82 -



--------------------------------------------------------------------------------



 



Holder of an outstanding Note affected, an amendment, supplement or waiver of
this Indenture, the Notes or the Guarantees may not (with respect to any Notes
held by a non-consenting Holder):
               (i) reduce the principal amount of Notes whose Holders must
consent to an amendment, supplement or waiver;
               (ii) reduce the principal of or change the fixed maturity of any
Note or alter the provisions with respect to the redemption of the Notes (other
than pursuant to Sections 4.06 or 4.08 hereof);
               (iii) reduce the rate of or change the time for payment of
interest on any Note;
               (iv) waive a Default or Event of Default in the payment of
principal, premium, if any, or interest or Additional Interest, if any, on the
Notes (except a rescission of acceleration of the Notes by the Holders of at
least a majority in aggregate principal amount of the Notes and a waiver of the
payment default that resulted from such acceleration);
               (v) make any Note payable in money other than that stated in the
Notes;
               (vi) modify the Guarantees in any manner that would adversely
affect the Holders;
               (vii) make any change in Section 6.04 or 6.07 or the second
sentence of this Section 9.02;
               (viii) waive a redemption payment with respect to any Note (other
than a payment required by Section 4.06 or 4.08 hereof);
               (ix) except as permitted by this Indenture, release any
Guarantee; or
               (x) subordinate the Notes or any Guarantee in right of payment to
any other Indebtedness.
          It shall not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof.
          After an amendment under this Section 9.02 becomes effective, the
Issuer shall mail to the Holders a notice briefly describing such amendment. The
failure to give such notice to all Holders, or any defect therein, shall not
impair or affect the validity of an amendment under this Section 9.02.
          Section 9.03 Compliance with Trust Indenture Act. From the date on
which this Indenture is qualified under the Trust Indenture Act, every
amendment, waiver or supplement to this Indenture or the Notes shall comply with
the Trust Indenture Act as then in effect.

- 83 -



--------------------------------------------------------------------------------



 



          Section 9.04 Revocation and Effect of Consents and Waivers.
          (a) A consent to an amendment or a waiver by a Holder of a Note shall
bind the Holder and every subsequent Holder of that Note or portion of the Note
that evidences the same debt as the consenting Holder’s Note, even if notation
of the consent or waiver is not made on the Note. However, any such Holder or
subsequent Holder may revoke the consent or waiver as to such Holder’s Note or
portion of the Note if the Trustee receives the notice of revocation before the
date on which the Trustee receives an Officers’ Certificate from the Issuer
certifying that the requisite principal amount of Notes have consented. After an
amendment or waiver becomes effective, it shall bind every Holder. An amendment
or waiver becomes effective upon the (i) receipt by the Issuer or the Trustee of
consents by the Holders of the requisite principal amount of securities, (ii)
satisfaction of conditions to effectiveness as set forth in this Indenture and
any indenture supplemental hereto containing such amendment or waiver and
(iii) execution of such amendment or waiver (or supplemental indenture) by the
Issuer and the Trustee.
          (b) The Issuer may, but shall not be obligated to, fix a record date
for the purpose of determining the Holders entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Holders at such record
date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be Holders after
such record date. No such consent shall be valid or effective for more than
120 days after such record date.
          Section 9.05 Notation on or Exchange of Notes. If an amendment,
supplement or waiver changes the terms of a Note, the Issuer may require the
Holder of the Note to deliver it to the Trustee. The Trustee may place an
appropriate notation on the Note regarding the changed terms and return it to
the Holder. Alternatively, if the Issuer or the Trustee so determines, the
Issuer in exchange for the Note shall issue and the Trustee shall authenticate a
new Note that reflects the changed terms. Failure to make the appropriate
notation or to issue a new Note shall not affect the validity of such amendment,
supplement or waiver.
          Section 9.06 Trustee to Sign Amendments. The Trustee shall sign any
amendment, supplement or waiver authorized pursuant to this Article 9 if the
amendment does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may but is not required to
sign it. In signing such amendment, the Trustee shall be entitled to receive
indemnity reasonably satisfactory to it and shall be provided with, and (subject
to Section 7.01) shall be fully protected in relying upon, an Officers’
Certificate and an Opinion of Counsel stating that such amendment, supplement or
waiver is authorized or permitted by this Indenture and that such amendment,
supplement or waiver is the legal, valid and binding obligation of the Issuer
and the Subsidiary Guarantors, enforceable against them in accordance with its
terms, subject to customary exceptions, and complies with the provisions hereof
(including Section 9.03).
          Section 9.07 Payment for Consent. The Issuer will not, and will not
permit any of its Subsidiaries to, directly or indirectly, pay or cause to be
paid any consideration to or for the benefit of any Holders for or as an
inducement to any consent, waiver or amendment of any of

- 84 -



--------------------------------------------------------------------------------



 



the terms or provisions of this Indenture or the Notes unless such consideration
is offered to be paid and, if such consent, waiver or amendment is consummated,
is paid to all Holders that consent, waive or agree to amend in the time frame
set forth in the solicitation documents relating to such consent, waiver or
agreement.
          Section 9.08 Additional Voting Terms. All Notes issued under this
Indenture shall vote and consent together on all matters (as to which any of
such Notes may vote) as one class and no Notes will have the right to vote or
consent as a separate class on any matter.
ARTICLE X
INTENTIONALLY OMITTED
ARTICLE XI
GUARANTEES
          Section 11.01 Guarantees of the Notes.
          (a) Each Subsidiary Guarantor hereby fully, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, jointly and
severally with each other Subsidiary Guarantor, to each Holder of the Notes and
the Trustee the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of the principal of, premium, if any,
and interest on the Notes and all other monetary obligations of the Issuer under
this Indenture (including interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Issuer or any Subsidiary Guarantor whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
(all the foregoing being hereinafter collectively called the “Guarantor
Obligations”). Each Subsidiary Guarantor further agrees (to the extent permitted
by law) that the Guarantor Obligations may be extended or renewed, in whole or
in part, without notice or further assent from it, and that it will remain bound
under this Article 11 notwithstanding any extension or renewal of any Guarantor
Obligation.
          (b) Each Subsidiary Guarantor waives presentation to, demand of
payment from and protest to the Issuer of any of the Guarantor Obligations and
also waives notice of protest for nonpayment. Each Subsidiary Guarantor waives
notice of any default under the Notes or the Guarantor Obligations. Each
Subsidiary Guarantor further agrees that its Guarantee herein constitutes a
guarantee of payment when due (and not a guarantee of collection) and waives any
right to require that any resort be had by any Holder to any security held for
payment of the Guarantor Obligations.
          (c) Except as set forth in Section 11.02, the obligations of each
Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than payment of the
Guarantor Obligations in full), including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense of
setoff, counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Guarantor Obligations or
otherwise. Without limiting the generality of the foregoing, the Guarantor
Obligations of each Subsidiary Guarantor herein shall not be discharged or
impaired or otherwise affected by (a) the failure of any Holder to assert any

- 85 -



--------------------------------------------------------------------------------



 



claim or demand or to enforce any right or remedy against the Issuer or any
other person under this Indenture, the Notes or any other agreement or
otherwise; (b) any extension or renewal of any thereof; (c) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Indenture, the Notes or any other agreement; (d) the failure of any Holder or
the Trustee to exercise any right or remedy against any other Subsidiary
Guarantor, or (e) any change in the ownership of the Issuer; (f) by any default,
failure or delay, willful or otherwise, in the performance of the Guarantor
Obligations, or (g) by any other act or thing or omission or delay to do any
other act or thing which may or might in any manner or to any extent vary the
risk of any Subsidiary Guarantor or would otherwise operate as a discharge of
such Subsidiary Guarantor as a matter of law or equity.
          (d) Each Subsidiary Guarantor agrees that its Guarantee herein shall
remain in full force and effect until payment in full of all the Guarantor
Obligations or such Subsidiary Guarantor is released from its Guarantee in
compliance with Section 4.16(c). Each Subsidiary Guarantor further agrees that
its Guarantee herein shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of principal of,
premium, if any, or interest on any of the Guarantor Obligations is rescinded or
must otherwise be restored by any Holder upon the bankruptcy or reorganization
of the Issuer or otherwise.
          (e) In furtherance of the foregoing and not in limitation of any other
right which any Holder has at law or in equity against any Subsidiary Guarantor
by virtue hereof, upon the failure of the Issuer to pay any of the Guarantor
Obligations when and as the same shall become due, whether at maturity, by
acceleration, by redemption or otherwise, each Subsidiary Guarantor hereby
promises to and will, upon receipt of written demand by the Trustee, forthwith
pay, or cause to be paid, in cash, to the Trustee for its benefit and for the
benefit of the Holders an amount equal to the sum of (i) the unpaid amount of
such Guarantor Obligations then due and owing and (ii) accrued and unpaid
interest on such Guarantor Obligations then due and owing (but only to the
extent not prohibited by law) (including interest accruing after the filing of
any petition in bankruptcy or the commencement of any insolvency, reorganization
or like proceeding relating to the Issuer or any Subsidiary Guarantor whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding). Each Subsidiary Guarantor hereby waives any right to which it may
be entitled to have the assets of the Issuer first be used and depleted as
payment of the Issuer’s or such Subsidiary Guarantor’s obligations hereunder
prior to any amounts being claimed from or paid by such Subsidiary Guarantor
hereunder.
          (f) Each Subsidiary Guarantor further agrees that, as between such
Subsidiary Guarantor, on the one hand, and the Holders, on the other hand,
(x) the maturity of the Guarantor Obligations guaranteed hereby may be
accelerated as provided in this Indenture for the purposes of its Guarantee
herein, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Guarantor Obligations guaranteed hereby and
(y) in the event of any such declaration of acceleration of such Guarantor
Obligations, such Guarantor Obligations (whether or not due and payable) shall
forthwith become due and payable by the Subsidiary Guarantor for the purposes of
this Guarantee. Each Subsidiary Guarantor also agrees to pay any and all costs
and expenses (including reasonable attorneys’ fees and expenses) incurred by the
Trustee or the Holders in enforcing any rights under this Section.

- 86 -



--------------------------------------------------------------------------------



 



          (g) This Article 11 shall be binding upon each Subsidiary Guarantor
and its successors and assigns and shall inure to the benefit of the successors
and assigns of the Trustee and the Holders and, in the event of any transfer or
assignment of rights by any Holder or the Trustee the rights and privileges
conferred upon that party in this Indenture and in the Notes shall automatically
extend to and be vested in such transferee or assignee, all subject to the terms
and conditions of this Indenture.
          Section 11.02 Limitation on Liability; Release and Discharge. Any term
or provision of this Indenture to the contrary notwithstanding, the obligations
of each Subsidiary Guarantor hereunder will be limited to the maximum amount as
will, after giving effect to all other contingent and fixed liabilities of such
Subsidiary Guarantor and after giving effect to any collections from or payments
made by or on behalf of any other Subsidiary Guarantor in respect of the
obligations of such other Subsidiary Guarantor under its Guarantee or pursuant
to its contribution obligations under this Indenture, result in the obligations
of such Subsidiary Guarantor under its Guarantee not constituting a fraudulent
conveyance or fraudulent transfer under federal or state law and not otherwise
being void or voidable under any similar laws affecting the rights of creditors
generally. A Subsidiary Guarantor shall be automatically and unconditionally
released and discharged from all of its obligations under its Guarantee of the
Guaranteed Obligations as provided in Section 4.16.
          Section 11.03 Execution and Delivery. To evidence its Guarantee set
forth in Section 11.01 hereof, each Subsidiary Guarantor hereby agrees that this
Indenture (or with respect to Subsidiary Guarantors that become such after the
Issue Date, a supplemental indenture in the form of Exhibit D to this Indenture)
shall be executed on behalf of such Subsidiary Guarantor by an Officer of such
Subsidiary Guarantor. Each Subsidiary Guarantor hereby agrees that its Guarantee
set forth in Section 11.01 hereof shall remain in full force and effect
notwithstanding the absence of the endorsement of any notation of such Guarantee
on the Notes. If an Officer whose signature is on this Indenture no longer holds
that office at the time the Trustee authenticates the Note, the Guarantee shall
be valid nevertheless. The delivery of any Note by the Trustee, after the
authentication thereof hereunder, shall constitute due delivery of the
Subsidiary Guarantee set forth in this Indenture on behalf of the Subsidiary
Guarantors. If required by Section 4.16 hereof, the Company shall cause any
newly created or acquired Restricted Subsidiary to comply with the provisions of
Section 4.16 hereof and this Article 11, to the extent applicable.
          Section 11.04 Right of Contribution. Each Subsidiary Guarantor hereby
agrees that to the extent that any Subsidiary Guarantor shall have paid more
than its proportionate share of any payment made on the obligations under the
Guarantee, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against the Issuer, or any other Subsidiary Guarantor who
has not paid its proportionate share of such payment. The provisions of this
Section 11.04 shall in no respect limit the obligations and liabilities of each
Subsidiary Guarantor to the Trustee and the Holders and each Subsidiary
Guarantor shall remain liable to the Trustee and the Holders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.
          Section 11.05 No Subrogation. Notwithstanding any payment or payments
made by each Subsidiary Guarantor hereunder, no Subsidiary Guarantor shall be
entitled to be subrogated to any of the rights of the Trustee or any Holder
against the Issuer or any other

- 87 -



--------------------------------------------------------------------------------



 



Subsidiary Guarantor or any collateral security or guarantee or right of offset
held by the Trustee or any Holder for the payment of the Guarantor Obligations,
nor shall any Subsidiary Guarantor seek or be entitled to seek any contribution
or reimbursement from the Issuer or any other Subsidiary Guarantor in respect of
payments made by such Subsidiary Guarantor hereunder, until all amounts owing to
the Trustee and the Holders by the Issuer on account of the Guarantor
Obligations are paid in full. If any amount shall be paid to any Subsidiary
Guarantor on account of such subrogation rights at any time when all of the
Guarantor Obligations shall not have been paid in full, such amount shall be
held by such Subsidiary Guarantor in trust for the Trustee and the Holders,
segregated from other funds of such Subsidiary Guarantor, and shall, forthwith
upon receipt by such Subsidiary Guarantor, be turned over to the Trustee in the
exact form received by such Subsidiary Guarantor (duly indorsed by such
Subsidiary Guarantor to the Trustee, if required), to be applied against the
Guarantor Obligations.
ARTICLE XII
MISCELLANEOUS
          Section 12.01 Trust Indenture Act Controls. If and to the extent that
any provision of this Indenture limits, qualifies or conflicts with the duties
imposed by, or with another provision (an “incorporated provision”) included in
this Indenture by operation of, Sections 310 to 318 of the Trust Indenture Act,
inclusive, such imposed duties or incorporated provision shall control.
          Section 12.02 Notices.
          (a) Any notice or communication required or permitted hereunder shall
be in writing and delivered in person, via facsimile or mailed by first-class
mail addressed as follows:
if to the Issuer or any Subsidiary Guarantor:
c/o GeoEye, Inc.
21700 Atlantic Blvd.
Dulles, VA 20166
Attention: William Lee Warren, Esq., General Counsel
with a copy to:
Latham & Watkins LLP
555 Eleventh Street
Washington, D.C. 20004
Attention: Patrick Shannon, Esq.
if to the Trustee:
[                    ]
[                    ]
[                    ]
Attention: [                    ]
Fax: [                    ]

- 88 -



--------------------------------------------------------------------------------



 



          The Issuer or the Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications.
          (b) Any notice or communication mailed to a Holder shall be mailed,
first class mail, to the Holder at the Holder’s address as it appears on the
registration books of the Registrar and shall be sufficiently given if so mailed
within the time prescribed.
          (c) Failure to mail a notice or communication to a Holder or any
defect in it shall not affect its sufficiency with respect to other Holders. If
a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it, except that notices to the
Trustee are effective only if received. Notice to the Trustee via facsimile
shall be deemed duly given if the Trustee shall confirm receipt thereof by
telephone.
          Section 12.03 Communication by the Holders with Other Holders. The
Holders may communicate pursuant to Section 312(b) of the Trust Indenture Act
with other Holders with respect to their rights under this Indenture or the
Notes. The Issuer, the Trustee, the Registrar and other Persons shall have the
protection of Section 312(c) of the Trust Indenture Act.
          Section 12.04 Certificate and Opinion as to Conditions Precedent. Upon
any request or application by the Issuer to the Trustee to take or refrain from
taking any action under this Indenture, the Issuer shall furnish to the Trustee
at the request of the Trustee:
          (a) an Officers’ Certificate in form reasonably satisfactory to the
Trustee stating that, in the opinion of the signers, all conditions precedent,
if any, provided for in this Indenture relating to the proposed action have been
complied with; and
          (b) an Opinion of Counsel in form reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.
          Section 12.05 Statements Required in Certificate or Opinion. Each
certificate or opinion with respect to compliance with a covenant or condition
provided for in this Indenture (other than pursuant to Section 4.09) shall
include:
          (a) a statement that the individual making such certificate or opinion
has read such covenant or condition;
          (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
          (c) a statement that, in the opinion of such individual, he has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

- 89 -



--------------------------------------------------------------------------------



 



          (d) a statement as to whether or not, in the opinion of such
individual, such covenant or condition has been complied with; provided,
however, that with respect to matters of fact an Opinion of Counsel may rely on
an Officers’ Certificate or certificates of public officials.
          Section 12.06 When Notes Disregarded. In determining whether the
Holders of the required principal amount of Notes have concurred in any
direction, waiver or consent, Notes owned by the Issuer, any Subsidiary
Guarantor or by any Person directly or indirectly controlling or controlled by
or under direct or indirect common control with the Issuer or any Subsidiary
Guarantor shall be disregarded and deemed not to be outstanding, except that,
for the purpose of determining whether the Trustee shall be protected in relying
on any such direction, waiver or consent, only Notes which a Trust Officer of
the Trustee knows are so owned shall be so disregarded. Subject to the
foregoing, only Notes outstanding at the time shall be considered in any such
determination.
          Section 12.07 Rules by Trustee, Paying Agent and Registrar. The
Trustee may make reasonable rules for action by or a meeting of the Holders. The
Registrar and a Paying Agent may make reasonable rules for their functions.
          Section 12.08 Legal Holidays. If a payment date is not a Business Day,
payment shall be made on the next succeeding day that is a Business Day, and no
interest shall accrue on any amount that would have been otherwise payable on
such payment date if it were a Business Day for the intervening period. If a
regular record date is not a Business Day, the record date shall not be
affected.
          Section 12.09 Governing Law; Waiver of Trial by Jury. THIS INDENTURE,
THE GUARANTEES AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
          Section 12.10 Jurisdiction; Consent to Service of Process.
          (a) The Issuer hereby irrevocably and unconditionally submits, for
itself and its property, to the general jurisdiction of the New York State
courts, sitting in the Borough of Manhattan, the City of New York, or the
federal courts of the United States of America for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Indenture or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Indenture shall affect any right that any
Holder may otherwise have to bring any action or proceeding relating to this
Indenture or the Notes against the Issuer or their properties in the courts of
any jurisdiction.

- 90 -



--------------------------------------------------------------------------------



 



          (b) The Issuer hereby irrevocably and unconditionally waives, and
agrees not to plea or claim, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Indenture or the Notes in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (c) The Issuer hereby irrevocably and unconditionally appoints CT
Corporation System with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011 and its successors hereunder (the “Process Agent”), as its
agent to receive on behalf of each of the Issuer and its property of all writs,
claims, process, and summonses in any action or proceeding brought against it in
the State of New York. Such service may be made by mailing or delivering a copy
of such process to the Issuer, in care of the Process Agent at the address
specified above for the Process Agent, and the Issuer hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
Failure by the Process Agent to give notice to the Issuer, as applicable, or
failure of the Issuer to receive notice of such service of process shall not
impair or affect the validity of such service on the Process Agent or the
Issuer, or of any judgment based thereon. The Issuer covenants and agrees that
it shall take any and all reasonable action, including the execution and filing
of any and all documents, that may be necessary to continue the designation of
the Process Agent above in full force and effect, and to cause the Process Agent
to act as such. The Issuer further covenants and agrees to maintain at all times
an agent with offices in New York City to act as its Process Agent. Nothing
herein shall in any way be deemed to limit the ability to serve any such writs,
process or summonses in any other manner permitted by applicable law.
          Section 12.11 No Recourse Against Others. No director, officer,
employee, incorporator or holder of any equity interests in the Issuer or of any
Subsidiary Guarantor or any direct or indirect parent corporation, as such,
shall have any liability for any obligations of the Issuer or the Subsidiary
Guarantors under the Notes or this Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder of
Notes by accepting a Note waives and releases all such liability.
          Section 12.12 Successors. All agreements of the Issuer in this
Indenture and the Notes shall bind its successors. All agreements of the Trustee
in this Indenture shall bind its successors.
          Section 12.13 Multiple Originals. The parties may sign any number of
copies of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Indenture.
          Section 12.14 Table of Contents; Headings. The table of contents,
cross-reference sheet and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

- 91 -



--------------------------------------------------------------------------------



 



          Section 12.15 Indenture Controls. If and to the extent that any
provision of the Notes limits, qualifies or conflicts with a provision of this
Indenture, such provision of this Indenture shall control.
          Section 12.16 Severability. In case any provision in this Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

- 92 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Indenture to be duly
executed as of the date first written above.

            GEOEYE, INC.
      By:           Name:   Joseph F. Greeves        Title:   Executive Vice
President and Chief Financial Officer        ORBIMAGE Inc.
      By:           Name:   William L. Warren        Title:   Senior Vice
President, General Counsel and Secretary        ORBIMAGE SI Holdco Inc.
      By:           Name:   William L. Warren        Title:   Vice President and
Secretary        ORBIMAGE SI Opco Inc.
      By:           Name:   William L. Warren        Title:   Vice President and
Secretary        i5, Inc.
      By:           Name:   William L. Warren        Title:   Vice President and
Secretary     

- 93 -



--------------------------------------------------------------------------------



 



            M.J. Harden Associates, Inc.
      By:           Name:   William L. Warren        Title:   Vice President and
Secretary        ORBIMAGE License Corp.
      By:           Name:   William L. Warren        Title:   Vice President and
Secretary        [                    ], as Trustee
      By:           Name:           Title:        

- 94 -



--------------------------------------------------------------------------------



 



APPENDIX A
PROVISIONS RELATING TO ORIGINAL NOTES, ADDITIONAL NOTES
AND EXCHANGE NOTES
          1. Definitions.
          1.1 Definitions.
          For the purposes of this Appendix A the following terms shall have the
meanings indicated below:
          “Clearstream” means Clearstream Banking, société anonyme, or any
successor securities clearing agency.
          “Definitive Note” means a certificated Original Note or Additional
Note or Exchange Note (bearing the Restricted Notes Legend if the transfer of
such Note is restricted by applicable law) that does not include the Global
Notes Legend.
          “Depository” means The Depository Trust Company, its nominees and
their respective successors.
          “Euroclear” means the Euroclear Clearance System or any successor
securities clearing agency.
          “Global Notes Legend” means the legend set forth under that caption in
the applicable Exhibit to this Indenture.
          “IAI” means an institutional “accredited investor” as described in
Rule 501.
          “Purchase Agreement” means the Purchase Agreement dated March , 2010
among the Issuer, the Subsidiary Guarantors named in the signature page thereto
and the Purchasers and any purchase agreement for Additional Notes.
          “Purchasers” means, collectively, [     ] and [     ], each a party to
the Purchase Agreement as a purchaser and the purchasers of Additional Notes.
          “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
          “Registered Exchange Offer” means the offer by the Issuer, pursuant to
the Registration Rights Agreement, to certain Holders of the Original Notes and
the Additional Notes, to issue and deliver to such Holders, in exchange for the
Notes held by them, a like aggregate principal amount of Exchange Notes
registered under the Securities Act.
          “Registration Rights Agreement” means (a) the Registration Rights
Agreement dated as of [     ] among the Issuer, the Subsidiary Guarantors named
on the signatures pages thereto and the Purchasers relating to the Notes and
(b) any other similar registration rights agreement relating to Additional
Notes.

App. A-1



--------------------------------------------------------------------------------



 



          “Regulation S” means Regulation S under the Securities Act.
          “Regulation S Notes” means all Original Notes and Additional Notes
offered and sold outside the United States in reliance on Regulation S.
          “Restricted Notes Legend” means the legends set forth in
Sections 2.2(f)(i) herein.
          “Restricted Period”, with respect to any Regulation S Notes, means the
period of 40 consecutive days beginning on the later of: (i) the date when such
Regulation S Notes were first offered to Persons other than a distributor or
(ii) the date of closing of the offering of such Regulation S Notes, the date of
termination of such period to be set forth in an Officers’ Certificate delivered
to the Trustee promptly after the Issue Date.
          “Rule 144A” means Rule 144A under the Securities Act.
          “Rule 144A Notes” means all Original Notes and Additional Notes
offered and sold to QIBs in reliance on Rule 144A.
          “Rule 501” means Rule 501(a)(1), (2), (3) or (7) under the Securities
Act.
          “Securities Custodian” means the custodian with respect to a Global
Note (as appointed by the Depository) or any successor person thereto, who shall
initially be the Trustee.
          “Shelf Registration Statement” means a registration statement filed by
the Issuer in connection with the offer and sale of Original Notes and
Additional Notes pursuant to the Registration Rights Agreement.
          “Transfer Restricted Global Notes” means Global Notes and any other
Notes that bear or are required to bear or are subject to the Restricted Notes
Legend.
          “Transfer Restricted Notes” means Definitive Notes that bear or are
required to bear or are subject to the Restricted Notes Legend.
          “Unrestricted Definitive Note” means Definitive Notes and any other
Notes that are not required to bear, or are not subject to, the Restricted Notes
Legend.
          “Unrestricted Global Note” means Global Notes and any other Notes that
are not required to bear, or are not subject to, the Restricted Notes Legend.
          2. The Notes.
          2.1 Form and Dating; Global Notes. (a) The Original Notes issued on
Issue Date and Additional Notes originally issued as Transfer Restricted Notes
or Transfer Restricted Global Notes will be (i) offered and sold by the Issuer
pursuant to the applicable Purchase Agreement and (ii) resold by the applicable
Purchasers initially only to (1) QIBs in reliance on Rule 144A and (2) Persons
other than U.S. Persons (as defined in Regulation S) in reliance on
Regulation S. Such Original Notes and Additional Notes may thereafter be
transferred to, among others, QIBs, purchasers in reliance on Regulation S and,
except as set forth below, Accredited

App. A-2



--------------------------------------------------------------------------------



 



Investors in accordance with Rule 501. Additional Notes offered after the date
hereof may be offered and sold by the Issuer from time to time pursuant to one
or more Purchase Agreements in accordance with applicable law.
          (b) Global Notes. (i) Rule 144A Notes initially shall be represented
by one or more Notes in definitive, fully registered, global form without
interest coupons (collectively, the “Restricted Global Notes”). Regulation S
Notes initially shall be represented by one or more Notes in definitive fully
registered, global form without interest coupons (collectively, the
“Regulation S Global Notes”). The term “Global Notes” means, collectively, the
Restricted Global Notes and the Regulation S Global Notes and Exchange Notes
issued in global form to the Depository or its nominee. The Global Notes shall
bear the Global Note Legend and the OID Legend. The Global Notes initially shall
(1) be registered in the name of the Depository or the nominee of such
Depository, in each case for credit to an account of an Agent Member, (2) be
delivered to the Trustee as custodian for such Depository and (3) except in the
case of Exchange Notes, bear the Restricted Notes Legend.
          Members of, or direct or indirect participants in, the Depository,
Euroclear or Clearstream (“Agent Members”) shall have no rights under this
Indenture with respect to any Global Note held on their behalf by the
Depository, or the Trustee as its custodian, or under the Global Notes. The
Depository may be treated by the Issuer, the Trustee and any agent of the Issuer
or the Trustee as the absolute owner of the Global Notes for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Issuer, the Trustee or any agent of the Issuer or the Trustee from giving effect
to any written certification, proxy or other authorization furnished by the
Depository, or impair, as between the Depository, Euroclear or Clearstream as
the case may be, and their respective Agent Members, the operation of customary
practices governing the exercise of the rights of a Holder of any Note.
          (ii) Transfers of Global Notes shall be limited to transfer in whole,
but not in part, to the Depository, its successors or its respective nominees.
Interests of beneficial owners in the Global Notes may be transferred or
exchanged for Definitive Notes only in accordance with the applicable rules and
procedures of the Depository, Euroclear or Clearstream as the case may be, and
the provisions of Section 2.2. A Global Note shall be exchangeable for
Definitive Notes only if (x) the Depository notifies the Issuer that it is
unwilling or unable to continue as depository, for such Global Note and the
Issuer thereupon fails to appoint a successor depository, (y) the Depository has
ceased to be a clearing agency registered under the Exchange Act or (z) there
shall have occurred and be continuing an Event of Default with respect to such
Global Note. In all cases, Definitive Notes delivered in exchange for any Global
Note or beneficial interests therein shall be registered in the names, and
issued in any approved denominations, requested by or on behalf of the
Depository in accordance with its customary procedures.
          (iii) In connection with the transfer of a Global Note as an entirety
to beneficial owners pursuant to subsection (ii) of this Section 2.1(b), such
Global Note shall be deemed to be surrendered to the Trustee for cancellation,
and the Issuer shall execute, and the Trustee shall authenticate and make
available for delivery, to each beneficial owner identified by the Depository in
writing in exchange for its beneficial interest in such Global Note, an equal
aggregate principal amount of Definitive Notes of authorized denominations.

App. A-3



--------------------------------------------------------------------------------



 



          (iv) Any Transfer Restricted Note delivered in exchange for an
interest in a Global Note pursuant to Section 2.2 shall, except as otherwise
provided in Section 2.2, bear the Restricted Notes Legend.
          (v) Notwithstanding the foregoing, through the Restricted Period, a
beneficial interest in a Regulation S Global Note may be held only through
Euroclear or Clearstream unless delivery is made in accordance with the
applicable provisions of Section 2.2.
          (vi) The Holder of any Global Note may grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.
          2.2 Transfer and Exchange.
          (a) Transfer and Exchange of Global Notes. A Global Note may not be
transferred as a whole except as set forth in Section 2.1(b). Global Notes will
not be exchanged by the Issuer for Definitive Notes except under the
circumstances described in Section 2.1(b)(ii). Global Notes also may be
exchanged or replaced, in whole or in part, as provided in Sections 2.08 and
2.10 of this Indenture. Beneficial interests in a Global Note may be transferred
and exchanged as provided in Section 2.2(b) or 2.2(c).
          (b) Transfer and Exchange of Beneficial Interests in Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depository, in accordance with the provisions of this
Indenture and the applicable rules and procedures of the Depository. Beneficial
interests in Restricted Global Notes shall be subject to restrictions on
transfer comparable to those set forth herein to the extent required by the
Securities Act. Beneficial interests in Global Notes shall be transferred or
exchanged only for beneficial interests in Global Notes. Transfers and exchanges
of beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
               (i) Transfer of Beneficial Interests in the Same Global Note.
Beneficial interests in any Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Restricted Global Note in accordance with the transfer restrictions set forth in
the Restricted Notes Legend; provided, however, that prior to the expiration of
the Restricted Period, transfers of beneficial interests in a Regulation S
Global Note may not be made to a U.S. Person or for the account or benefit of a
U.S. Person (other than a Purchaser). A beneficial interest in an Unrestricted
Global Note may be transferred to Persons who take delivery thereof in the form
of a beneficial interest in an Unrestricted Global Note. No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.2(b)(i).
               (ii) All Other Transfers and Exchanges of Beneficial Interests in
Global Notes. In connection with all transfers and exchanges of beneficial
interests in any Global Note that are not subject to Section 2.2(b)(i), the
transferor of such beneficial interest must deliver to the Registrar (1) a
written order from an Agent Member given to the Depository in accordance with
the applicable rules and procedures of the Depository directing the

App. A-4



--------------------------------------------------------------------------------



 



Depository to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged and (2) instructions given in accordance with the applicable rules and
procedures of the Depository containing information regarding the Agent Member
account to be credited with such increase. Upon satisfaction of all of the
requirements for transfer or exchange of beneficial interests in Global Notes
pursuant to this Section 2.2(b)(ii), the Trustee shall adjust the principal
amount of the relevant Global Note pursuant to Section 2.2(g).
               (iii) Transfer of Beneficial Interests to Another Restricted
Global Note. A beneficial interest in a Transfer Restricted Global Note may be
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in another Transfer Restricted Global Note if the transfer complies
with the requirements of Section 2.2(b)(ii) above and the Registrar receives the
following: if the transferee will take delivery in the form of a beneficial
interest in a Global Note, then the transferor must deliver a certificate in the
form attached to the applicable Note.
               (iv) Transfer and Exchange of Beneficial Interests in a Transfer
Restricted Global Note for Beneficial Interests in an Unrestricted Global Note.
A beneficial interest in a Transfer Restricted Global Note may be exchanged by
any holder thereof for a beneficial interest in an Unrestricted Global Note or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note if the exchange or transfer complies
with the requirements of Section 2.2(b)(ii) above and the Registrar receives the
following:
               (A) if the holder of such beneficial interest in a Restricted
Global Note proposes to exchange such beneficial interest for a beneficial
interest in an Unrestricted Global Note, a certificate from such holder in the
form attached to the applicable Note; or
               (B) if the holder of such beneficial interest in a Restricted
Global Note proposes to transfer such beneficial interest to a Person who shall
take delivery thereof in the form of a beneficial interest in an Unrestricted
Global Note, a certificate from such holder in the form attached to the
applicable Note,
and, in each such case, if the Issuer so requests or if the applicable rules and
procedures of the Depository, Euroclear or Clearstream, as applicable, so
require, an Opinion of Counsel in form reasonably acceptable to the Issuer to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Restricted
Notes Legend are no longer required in order to maintain compliance with the
Securities Act. If any such transfer or exchange is effected pursuant to this
subparagraph (iv) at a time when an Unrestricted Global Note has not yet been
issued, the Issuer shall issue and, upon receipt of an written order of the
Issuer in the form of an Officers’ Certificate in accordance with Section 2.03,
the Trustee shall authenticate one or more Unrestricted Global Securities in an
aggregate principal amount equal to the aggregate principal amount of beneficial
interests transferred or exchanged pursuant to this subparagraph (iv).
               (v) Transfer and Exchange of Beneficial Interests in an
Unrestricted Global Note for Beneficial Interests in a Restricted Global Note.
Beneficial interests in an

App. A-5



--------------------------------------------------------------------------------



 



Unrestricted Global Note cannot be exchanged for, or transferred to Persons who
take delivery thereof in the form of, a beneficial interest in a Restricted
Global Note.
          (c) Transfer and Exchange of Beneficial Interests in Global Notes for
Definitive Notes. A beneficial interest in a Global Note may not be exchanged
for a Definitive Note except under the circumstances described in
Section 2.1(b)(ii). A beneficial interest in a Global Note may not be
transferred to a Person who takes delivery thereof in the form of a Definitive
Note except under the circumstances described in Section 2.1(b)(ii).
          (d) Transfer and Exchange of Definitive Notes for Beneficial Interests
in Global Notes. Definitive Notes may be transferred or exchanged for beneficial
interests in Global Notes in accordance with Section 2.2(d). Transfers and
exchanges of beneficial interests in the Global Notes also shall require
compliance with either subparagraph (i), (ii) or (ii) below, as applicable:
               (i) Transfer Restricted Notes to Beneficial Interests in
Restricted Global Notes. If any Holder of a Transfer Restricted Note proposes to
exchange such Transfer Restricted Note for a beneficial interest in a Restricted
Global Note or to transfer such Transfer Restricted Note to a Person who takes
delivery thereof in the form of a beneficial interest in a Restricted Global
Note, then, upon receipt by the Registrar of the following documentation:
               (A) if the Holder of such Transfer Restricted Note proposes to
exchange such Transfer Restricted Note for a beneficial interest in a Restricted
Global Note, a certificate from such Holder in the form attached to the
applicable Note;
               (B) if such Transfer Restricted Note is being transferred to a
Qualified Institutional Buyer in accordance with Rule 144A under the Securities
Act, a certificate from such Holder in the form attached to the applicable Note;
               (C) if such Transfer Restricted Note is being transferred to a
Non-U.S. Person in an offshore transaction in accordance with Rule 903 or
Rule 904 under the Securities Act, a certificate from such Holder in the form
attached to the applicable Note;
               (D) if such Transfer Restricted Note is being transferred
pursuant to an exemption from the registration requirements of the Securities
Act in accordance with Rule 144 under the Securities Act, a certificate from
such Holder in the form attached to the applicable Note;
               (E) if such Transfer Restricted Note is being transferred to an
IAI in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in subparagraphs (B) through (D) above, a
certificate from such Holder in the form attached to the applicable Note, and a
certificate in the form of Exhibit C to the Indenture and an Opinion of Counsel
in form reasonably acceptable to the Issuer to the effect that such transfer is
in compliance with the Securities Act, if applicable; or
               (F) if such Transfer Restricted Note is being transferred to the
Issuer or a Subsidiary thereof, a certificate from such Holder in the form
attached to the applicable Note;

App. A-6



--------------------------------------------------------------------------------



 



the Trustee shall cancel the Transfer Restricted Note, and increase or cause to
be increased the aggregate principal amount of the appropriate Restricted Global
Note.
               (ii) Transfer Restricted Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of a Transfer Restricted Note may exchange
such Transfer Restricted Note for a beneficial interest in an Unrestricted
Global Note or transfer such Transfer Restricted Note to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note only if the Registrar receives the following:
               (A) if the Holder of such Transfer Restricted Note proposes to
exchange such Transfer Restricted Note for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder in the form attached to
the applicable Note; or
               (B) if the Holder of such Transfer Restricted Notes proposes to
transfer such Transfer Restricted Note to a Person who shall take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note, a
certificate from such Holder in the form attached to the applicable Note,
and, in each such case, if the Issuer or the Issuer so requests or if the
applicable rules and procedures of the Depository, Euroclear or Clearstream, as
applicable, so require, an Opinion of Counsel in form reasonably acceptable to
the Issuer to the effect that such exchange or transfer is in compliance with
the Securities Act and that the restrictions on transfer contained herein and in
the Restricted Notes Legend are no longer required in order to maintain
compliance with the Securities Act. Upon satisfaction of the conditions of this
subparagraph (ii), the Trustee shall cancel the Transfer Restricted Notes and
increase or cause to be increased the aggregate principal amount of the
Unrestricted Global Note. If any such transfer or exchange is effected pursuant
to this subparagraph (ii) at a time when an Unrestricted Global Note has not yet
been issued, the Issuer shall issue and, upon receipt of an written order of the
Issuer in the form of an Officers’ Certificate, the Trustee shall authenticate
one or more Unrestricted Global Notes in an aggregate principal amount equal to
the aggregate principal amount of Transfer Restricted Notes transferred or
exchanged pursuant to this subparagraph (ii).
               (iii) Unrestricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of an Unrestricted Definitive Note may
exchange such Unrestricted Definitive Note for a beneficial interest in an
Unrestricted Global Note or transfer such Unrestricted Definitive Note to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note at any time. Upon receipt of a request for such an
exchange or transfer, the Trustee shall cancel the applicable Unrestricted
Definitive Note and increase or cause to be increased the aggregate principal
amount of one of the Unrestricted Global Notes. If any such transfer or exchange
is effected pursuant to this subparagraph (iii) at a time when an Unrestricted
Global Note has not yet been issued, the Issuer shall issue and, upon receipt of
an written order of the Issuer in the form of an Officers’ Certificate, the
Trustee shall authenticate one or more Unrestricted Global Notes in an aggregate
principal amount equal to the aggregate principal amount of Unrestricted
Definitive Notes transferred or exchanged pursuant to this subparagraph (iii).

App. A-7



--------------------------------------------------------------------------------



 



               (iv) Unrestricted Definitive Notes to Beneficial Interests in
Restricted Global Securities. An Unrestricted Definitive Note cannot be
exchanged for, or transferred to a Person who takes delivery thereof in the form
of, a beneficial interest in a Restricted Global Note.
          (e) Transfer and Exchange of Definitive Notes for Definitive Notes.
Upon request by a Holder of Definitive Notes and such Holder’s compliance with
the provisions of this Section 2.2(e), the Registrar shall register the transfer
or exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.2(e).
               (i) Transfer Restricted Notes to Transfer Restricted Notes. A
Transfer Restricted Note may be transferred to and registered in the name of a
Person who takes delivery thereof in the form of a Transfer Restricted Note if
the Registrar receives the following:
               (A) if the transfer will be made pursuant to Rule 144A under the
Securities Act, then the transferor must deliver a certificate in the form
attached to the applicable Note;
               (B) if the transfer will be made pursuant to Rule 903 or Rule 904
under the Securities Act, then the transferor must deliver a certificate in the
form attached to the applicable Note;
               (C) if the transfer will be made pursuant to an exemption from
the registration requirements of the Securities Act in accordance with Rule 144
under the Securities Act, a certificate in the form attached to the applicable
Note;
               (D) if the transfer will be made to an IAI in reliance on an
exemption from the registration requirements of the Securities Act other than
those listed in subparagraphs (A) through (D) above, a certificate in the form
attached to the applicable Note and a certificate in the form of Exhibit C to
the Indenture and an Opinion of Counsel in form reasonably acceptable to the
Issuer to the effect that such transfer is in compliance with the Securities
Act, if applicable; and
               (E) if such transfer will be made to the Issuer or a Subsidiary
thereof, a certificate in the form attached to the applicable Note.
               (ii) Transfer Restricted Notes to Unrestricted Definitive Notes.
Any Transfer Restricted Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person who takes delivery
thereof in the form of an Unrestricted Definitive Note if the Registrar receives
the following:

App. A-8



--------------------------------------------------------------------------------



 



               (1) if the Holder of such Transfer Restricted Note proposes to
exchange such Transfer Restricted Note for an Unrestricted Definitive Note, a
certificate from such Holder in the form attached to the applicable Note; or
               (2) if the Holder of such Transfer Restricted Note proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of
an Unrestricted Definitive Note, a certificate from such Holder in the form
attached to the applicable Note,
and, in each such case, if the Issuer so requests, an Opinion of Counsel in form
reasonably acceptable to the Issuer to the effect that such exchange or transfer
is in compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Restricted Notes Legend are no longer required in
order to maintain compliance with the Securities Act.
               (iii) Unrestricted Definitive Notes to Transfer Restricted Notes.
An Unrestricted Definitive Note cannot be exchanged for, or transferred to a
Person who takes delivery thereof in the form of, a Transfer Restricted Note.
          (f) Legend.
               (i) Except as permitted by the following paragraphs (ii), (iii),
(iv), (v) or (vi), each Note certificate evidencing the Global Notes and the
Definitive Notes (and all Notes issued in exchange therefor or in substitution
thereof) shall bear a legend in substantially the following form (each defined
term in the legend being defined as such for purposes of the legend only):
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) THAT
IS [IN THE CASE OF RULE 144A NOTES: ONE YEAR] [IN THE CASE OF REGULATION S
NOTES: 40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST
DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS
SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (1) (a) FOR SO LONG AS THE
NOTES ARE ELIGIBLE FOR RESALE UNDER RULE 144A, TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (b) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 UNDER THE SECURITIES ACT, (c) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE

App. A-9



--------------------------------------------------------------------------------



 



144 UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) OF THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $250,000, AN OPINION
OF COUNSEL ACCEPTABLE TO GEOEYE, INC. THAT SUCH TRANSFER IS IN COMPLIANCE WITH
THE SECURITIES ACT OR (e) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF GEOEYE, INC. SO REQUESTS), (2) TO GEOEYE, INC. OR (3) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE.”
Each Definitive Note shall bear the following additional legend:
“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS THE ISSUER MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.”
               (ii) Upon any sale or transfer of a Transfer Restricted Note that
is a Definitive Note, the Registrar shall permit the Holder thereof to exchange
such Transfer Restricted Note for a Definitive Note that does not bear the
legends set forth above and rescind any restriction on the transfer of such
Transfer Restricted Note if the Holder certifies in writing to the Registrar
that its request for such exchange was made in reliance on Rule 144 (such
certification to be in the form set forth on the reverse of the applicable
Notes).
               (iii) After a sale of any Original Notes or Additional Notes
pursuant to the Registration Rights Agreement during the period of the
effectiveness of a Shelf Registration Statement with respect to such Original
Notes or Additional Notes, all requirements pertaining to the Restricted Notes
Legend on such Original Notes and Additional Notes shall cease to apply and the
requirements that any such Original Notes and Additional Notes be issued in
global form shall continue to apply.
               (iv) Upon the consummation of a Registered Exchange Offer with
respect to the Original Notes and Additional Notes pursuant to the Registration
Rights Agreement pursuant to which Holders of such Original Notes and Additional
Notes are offered Exchange Notes in exchange for their Original Notes and
Additional Notes, all requirements pertaining to Original Notes and Additional
Notes that such Notes be issued in global form shall continue to apply, and
Exchange Notes in global form without the Restricted Notes Legend shall be
available to Holders that exchange such Original Notes and Additional Notes in
such Registered Exchange Offer.

App. A-10



--------------------------------------------------------------------------------



 



               (v) Upon a sale or transfer after the expiration of the
Restricted Period of any Original Note and Additional Note acquired pursuant to
Regulation S, all requirements that such Original Note or Additional Note bear
the Restricted Notes Legend shall cease to apply and the requirements requiring
any such Original Note or Additional Note be issued in global form shall
continue to apply.
               (vi) Any Additional Notes sold in a registered offering shall not
be required to bear the Restricted Notes Legend.
          (g) Cancellation or Adjustment of Global Note. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 of this
Indenture. At any time prior to such cancellation, if any beneficial interest in
a Global Note is exchanged for or transferred to a Person who will take delivery
thereof in the form of a beneficial interest in another Global Note or for
Definitive Notes, the principal amount of Notes represented by such Global Note
shall be reduced accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depository at the direction of the Trustee to
reflect such reduction; and if the beneficial interest is being exchanged for or
transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note shall be
increased accordingly and an endorsement shall be made on such Global Note by
the Trustee or by the Depository at the direction of the Trustee to reflect such
increase.
          (h) Obligations with Respect to Transfers and Exchanges of Notes.
               (i) To permit registrations of transfers and exchanges, the
Issuer shall execute and the Trustee shall authenticate, Definitive Notes and
Global Notes at the Registrar’s request.
               (ii) No service charge shall be made for any registration of
transfer or exchange, but the Issuer may require payment of a sum sufficient to
cover any transfer tax, assessments, or similar governmental charge payable in
connection therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchanges pursuant to Sections 3.03(c), 4.06,
4.08 and 9.05 of this Indenture).
               (iii) Prior to the due presentation for registration of transfer
of any Note, the Issuer, the Trustee, a Paying Agent or the Registrar may deem
and treat the person in whose name a Note is registered as the absolute owner of
such Note for the purpose of receiving payment of principal of and (subject to
the record date provisions of the Notes) interest on such Note and for all other
purposes whatsoever, whether or not such Note is overdue, and none of the
Issuer, the Trustee, a Paying Agent or the Registrar shall be affected by notice
to the contrary.
               (iv) All Notes issued upon any transfer or exchange pursuant to
the terms of this Indenture shall evidence the same debt and shall be entitled
to the same benefits under this Indenture as the Notes surrendered upon such
transfer or exchange.
          (i) No Obligation of the Trustee.

App. A-11



--------------------------------------------------------------------------------



 



               (i) None of the Trustee, the Registrar or the Paying Agent shall
have any responsibility or obligation to any beneficial owner of a Global Note,
any Agent Member or any other Person with respect to the accuracy of the records
of the Depository or its nominee or of any Agent Member thereof, with respect to
any ownership interest in the Notes or with respect to the delivery to any Agent
Member, beneficial owner or other Person (other than the Depository) of any
notice (including any notice of redemption or repurchase) or the payment of any
amount, under or with respect to such Notes. All notices and communications to
be given to the Holders and all payments to be made to the Holders under the
Notes shall be given or made only to the registered Holders (which shall be the
Depository or its nominee in the case of a Global Note). The rights of
beneficial owners in any Global Note shall be exercised only through the
Depository subject to the applicable rules and procedures of the Depository. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its Agent Member and any beneficial
owners.
               (ii) Neither the Trustee nor the Registrar shall have any
obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer or exchange imposed under this Indenture or under
applicable law with respect to any transfer or exchange of any interest in any
Note (including any transfers between or among Depository participants, members
or beneficial owners in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

App. A-12



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF FACE OF ORIGINAL NOTE AND ADDITIONAL NOTE]
[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.
[Restricted Notes Legend]
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) THAT
IS [IN THE CASE OF RULE 144A NOTES: ONE YEAR] [IN THE CASE OF REGULATION S
NOTES: 40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST
DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS
SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (1) (a) FOR SO LONG AS THE
NOTES ARE ELIGIBLE FOR RESALE UNDER RULE 144A, TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (b) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 UNDER THE SECURITIES ACT, (c) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE

A-1



--------------------------------------------------------------------------------



 



144 UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) OF THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $250,000, AN OPINION
OF COUNSEL ACCEPTABLE TO GEOEYE, INC. THAT SUCH TRANSFER IS IN COMPLIANCE WITH
THE SECURITIES ACT OR (e) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF GEOEYE, INC. SO REQUESTS), (2) TO GEOEYE, INC. OR (3) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE.”
Each Definitive Note shall bear the following additional legend:
“IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS THE ISSUER MAY REASONABLY REQUIRE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.”

A-2



--------------------------------------------------------------------------------



 



[FORM OF ORIGINAL NOTE AND ADDITIONAL NOTE]

     
No.
  Principal Amount $                     [, or such
 
  other amount as shall be set forth in the Schedule of
 
  Increases or Decreases in Global Note attached hereto]

Floating Rate Senior Note due 2016

         
No.
  CUSIP NO.: [_]11    
 
  ISIN: [_]12    

          GEOEYE, INC., a corporation organized under the laws of the State of
Delaware, promises to pay to [                                        ], or
registered assigns, the principal sum of [                    ] DOLLARS
($[     ]) [, or such other amount as shall be set forth in the Schedule of
Increases or Decreases in Global Note attached hereto] on April 1, 2016.
Interest Rate: LIBOR plus 8.00% per annum
Interest Payment Dates: April 1 and October 1.
Record Dates: March 15 and September 15.
Additional provisions of this Note are set forth on the other side of this Note
and are incorporated as if set forth on the face hereof.
 

11   144A CUSIP:
AI CUSIP:
Reg S CUSIP:   2   144A ISIN:.
AI ISIN:.
Reg S ISIN:.

A-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly
executed.

            GEOEYE, INC.
      By:           Name:           Title:        

Dated:

A-4



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
[                                                            ],
   as Trustee, certifies that this is one of the
   Notes referred to in the within-mentioned
   Indenture.

                  By:           Authorized Signatory        Title:      

A-5



--------------------------------------------------------------------------------



 



         

[FORM OF REVERSE SIDE OF ORIGINAL NOTE AND ADDITIONAL NOTE]
Floating Rate Senior Note due 2016
          1. Interest
          GEOEYE, INC., a corporation organized under the laws of the State of
Delaware (such corporation, and its successors and assigns under the Indenture
hereinafter referred to, being herein called the “Issuer”), promises to pay
interest on the principal amount of this Note at a rate per annum, reset
quarterly, equal to LIBOR plus 8.00%, as determined by the Calculation Agent.
The Issuer shall pay interest semi-annually on April 1 and October 1 of each
year, commencing [                                          ,
20                     ].13 Interest on the Notes shall accrue from the most
recent date to which interest has been paid or duly provided for or, if no
interest has been paid or duly provided for, from [                     
                    , 20                     ]14 until the principal hereof is
due. Interest shall be computed on the basis of a 360-day year of twelve 30-day
months. The Issuer shall pay interest on overdue principal at the rate borne by
the Notes, and it shall pay interest on overdue installments of interest at the
same rate to the extent lawful.
          The amount of interest for each day that the Notes are outstanding
(the “Daily Interest Amount”) will be calculated by dividing the interest rate
in effect for such day by 360 and multiplying the result by the principal amount
of the Notes. The amount of interest to be paid on the Notes for each Interest
Period will be calculated by adding the Daily Interest Amounts for each day in
the Interest Period.
          All percentages resulting from any of the above calculations will be
rounded, if necessary, to the nearest one hundred thousandth of a percentage
point, with five one-millionths of a percentage point being rounded upwards
(e.g., 9.876545% (or .09876545) being rounded to 9.87655% (or  .0987655)) and
all dollar amounts used in or resulting from such calculations will be rounded
to the nearest cent (with one-half cent being rounded upwards).
          The Calculation Agent will, upon the request of any Holder of Notes,
provide the interest rate then in effect with respect to the Notes. All
calculations made by the Calculation Agent in the absence of manifest error will
be conclusive for all purposes and binding on the Issuer, any Subsidiary
Guarantor and the Holders of the Notes.
          2. Registration Rights Agreement. The Holder of this Note is entitled
to the benefits of a Registration Rights Agreement, dated as of
[                    ,                     20                    ], among the
Issuer, the Subsidiary Guarantors and the Purchasers named therein.
          3. Method of Payment
          The Issuer shall pay interest on the Notes (except defaulted interest)
to the Persons who are registered Holders at the close of business on the
March 15 and September 15 next preceding the interest payment date even if Notes
are canceled after the record date and on
 

13   Only with respect to the Notes issued on the Issue Date.   14   Only with
respect to the Notes issued on the Issue Date.

A-6



--------------------------------------------------------------------------------



 



or before the interest payment date (whether or not a Business Day). Holders
must surrender Notes to a Paying Agent to collect principal payments. The Issuer
shall pay principal, premium, if any, interest and Additional Interest, if any,
in money of the United States of America that at the time of payment is legal
tender for payment of public and private debts. Payments in respect of the Notes
represented by a Global Note (including principal, premium, if any, and
interest) shall be made by wire transfer of immediately available funds to the
accounts specified by The Depository Trust Company or any successor depositary.
The Issuer will make all payments in respect of a certificated Note (including
principal, premium, if any, and interest), at the office of each Paying Agent,
except that, at the option of the Issuer, payment of interest may be made by
mailing a check to the registered address of each Holder thereof; provided,
however, that payments on the Notes may also be made, in the case of a Holder of
at least $1,000,000 aggregate principal amount of Notes, by wire transfer to a
U.S. dollar account maintained by the payee with a bank or financial institution
in the United States if such Holder elects payment by wire transfer by giving
written notice to the Trustee or a Paying Agent to such effect designating such
account no later than 15 days immediately preceding the relevant due date for
payment (or such other date as the Trustee may accept in its discretion).
          4. Paying Agent, Calculation Agent and Registrar
          Initially, [     ] (the “Trustee”), will act as Paying Agent,
Calculation Agent and Registrar. The Issuer may appoint and change any Paying
Agent, Calculation Agent or Registrar without notice. The Issuer may act as
Paying Agent, Calculation Agent or Registrar.
          5. Indenture; Subsidiary Guarantors
          The Issuer issued the Notes under an Indenture dated as of [     ,
     , 20      ] (the “Indenture”), among the Issuer, the Subsidiary Guarantors
and the Trustee. The terms of the Notes include those stated in the Indenture
and those made part of the Indenture by reference to the Trust Indenture Act of
1939 as in effect on the date of the Indenture (the “Trust Indenture Act”).
Terms used in this Note and not defined herein have the meanings ascribed
thereto in the Indenture. The Notes are subject to all terms and provisions of
the Indenture, and the Holders (as defined in the Indenture) are referred to the
Indenture and the Trust Indenture Act for a statement of such terms and
provisions.
          The Notes are senior unsecured obligations of the Issuer. This Note is
one of the [Original] [Additional] Notes referred to in the Indenture. The Notes
include the Original Notes, Additional Notes and any Exchange Notes issued in
exchange for the Original Notes or Additional Notes pursuant to the Indenture.
The Original Notes, Additional Notes and any Exchange Notes are treated as a
single class of securities under the Indenture.
          To guarantee the due and punctual payment of the principal, premium,
if any, and interest and Additional Interest on the Notes and all other amounts
payable by the Issuer under the Indenture and the Notes when and as the same
shall be due and payable, whether at maturity, by acceleration or otherwise,
according to the terms of the Notes and the Indenture, the Subsidiary Guarantors
have unconditionally guaranteed (and future guarantors, together with the

A-7



--------------------------------------------------------------------------------



 



Subsidiary Guarantors, shall unconditionally Guarantee), jointly and severally,
such obligations on a senior unsecured basis pursuant to the terms of the
Indenture.
          6. Redemption and Repurchase
          The Notes may not be redeemed except as set forth below:
          Optional Redemption upon Equity Offerings. At any time on or prior to
October [                    ] , the Issuer may on any one or more occasions
redeem up to 35% of the aggregate principal amount of the Notes issued under the
Indenture at a redemption price of 110.00% of the principal amount of the Notes,
plus accrued and unpaid interest and Additional Interest, if any, to the
redemption date, in each case with the net cash proceeds of one or more Equity
Offerings that have not previously been used or designated for a different
purpose under the Indenture; provided that:
          (1) at least 65% of the aggregate principal amount of Notes issued
under the Indenture remains outstanding immediately after the occurrence of such
redemption; and
          (2) the redemption occurs within 120 days of the date of the closing
of such Equity Offering.
          Redemption at Option of Issuer. At any time on or after
[                                         , 20                      ]15, the
Issuer may on one or more occasions redeem all or a part of the Notes, upon not
less than 30 nor more than 60 days’ notice, at the redemption prices (expressed
as percentages of principal amount) set forth below plus accrued and unpaid
interest and Additional Interest, if any, to the redemption date, if redeemed
during the twelve-month period beginning on [                    ] of the years
indicated below:

      Year   Percentage 20[                    ]16   105.00%
20[                    ]17   102.50% 20[                    ]18 and thereafter  
100.00%

          In addition, at any time prior to [                    
                     , 20                      ]19, the Issuer may redeem the
Notes, at its option, in whole at any time or in part from time to time, upon
not less than 30 nor more than 60 days’ prior notice mailed by first-class mail
to each holder’s registered address, at a redemption price equal to 100% of the
principal amount of the Notes redeemed plus the Applicable Premium as of, and
accrued and unpaid interest and Additional Interest, if any, to the applicable
redemption date.
 

15   The third year anniversary of the Issue Date   16   Year 4   17   Year 5  
18   Year 6   19   The third year anniversary of the Issue Date

A-8



--------------------------------------------------------------------------------



 



          “Applicable Premium” means with respect to any Note on any applicable
redemption date, as determined by the Issuer, the greater of:
          (1) 1.0% of the outstanding principal amount of such Note; and
          (2) the excess of (a) the present value at such redemption date of
(i) the redemption price of such Note at [                    
                     , 20                     ]20 (such redemption price being
set for th in the table appearing above under “Redemption at Option of Issuer”)
plus (ii) all required interest payments due on such Note through
[                                          , 20                     ]21
(excluding accrued and unpaid intere st), computed using a discount rate equal
to the Treasury Rate as of such redemption date plus 50 basis points, over (b)
the then outstanding principal amount of such Note.
          “Treasury Rate” means with respect to the Notes, as of the applicable
redemption date, the yield to maturity as of such redemption date of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) that has
become publicly available at least two Business Days prior to such redemption
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
such redemption date to [                                          ,
20                     ]22; provided, however, that if the period from such
redemption date to [                                          ,
20                     ]23 is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year will be used.
          7. Mandatory Redemption
          The Issuer shall not be required to make any mandatory redemption or
sinking fund payments with respect to the Notes.
          8. Denominations; Transfer; Exchange
          The Notes are in registered form, without coupons, in denominations of
$2,000 and whole multiples of $1,000 in excess thereof. A Holder shall register
the transfer of or exchange of Notes in accordance with the Indenture. Upon any
registration of transfer or exchange, the Registrar and the Trustee may require
a Holder, among other things, to furnish appropriate endorsements or transfer
documents and to pay any taxes required by law or permitted by the Indenture.
The Registrar need not register the transfer of or exchange any Notes selected
for redemption (except, in the case of a Note to be redeemed in part, the
portion of the Notes not to be redeemed) or to transfer or exchange any Notes
for a period of 15 days prior to a selection of Notes to be redeemed.
 

20   The third year anniversary of the Issue Date   21   The third year
anniversary of the Issue Date   22   The third year anniversary of the Issue
Date   23   The third year anniversary of the Issue Date

A-9



--------------------------------------------------------------------------------



 



          9. Persons Deemed Owners
          The registered Holder of this Note shall be treated as the owner of it
for all purposes.
          10. Unclaimed Money
          If money for the payment of principal or interest remains unclaimed
for two years, the Trustee and a Paying Agent shall pay the money back to the
Issuer at its written request unless an abandoned property law designates
another Person. After any such payment, the Holders entitled to the money must
look to the Issuer for payment as general creditors and the Trustee and a Paying
Agent shall have no further liability with respect to such monies.
          11. Discharge and Defeasance
          Subject to certain conditions, the Issuer at any time may terminate
some of or all of its obligations under the Notes and the Indenture if the
Issuer deposits with the Trustee money or Government Securities for the payment
of principal of, and interest on the Notes to redemption, or maturity, as the
case may be.
          12. Amendment, Waiver
          Subject to certain exceptions set forth in the Indenture, the
Indenture, the Guarantees and the Notes may be amended, or default may be
waived, with the consent of the Holders of a majority in principal amount of the
outstanding Notes. Without notice to or the consent of any Holder, the Issuer
and the Trustee may amend or supplement the Indenture, the Guarantees or the
Notes to, among other things, cure any ambiguity, omission, defect or
inconsistency.
          13. Defaults and Remedies
          If an Event of Default occurs (other than an Event of Default relating
to certain events of bankruptcy, insolvency or reorganization of the Issuer) and
is continuing, the Trustee or the Holders of at least 25% in principal amount of
the outstanding Notes, in each case, by written notice to the Issuer (and to the
Trustee if given by Holders), may declare the principal of, premium, if any, and
accrued but unpaid interest on all the Notes to be due and payable. If an Event
of Default relating to certain events of bankruptcy, insolvency or
reorganization of the Issuer occurs, the principal of, premium, if any, and
interest on all the Notes shall become immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders. Under
certain circumstances, the Holders of a majority in principal amount of the
outstanding Notes may rescind any such acceleration with respect to the Notes
and its consequences.
          14. Trustee Dealings with the Issuer
          Subject to certain limitations imposed by the Trust Indenture Act, the
Trustee under the Indenture, in its individual or any other capacity, may become
the owner or pledgee of Notes and may otherwise deal with and collect
obligations owed to it by the Issuer or its

A-10



--------------------------------------------------------------------------------



 



Affiliates and may otherwise deal with the Issuer or its Affiliates with the
same rights it would have if it were not Trustee.
          15. No Recourse Against Others
          No director, officer, employee, incorporator or holder of any equity
interests in the Issuer or of any Subsidiary Guarantor or any direct or indirect
parent corporation, as such, shall have any liability for any obligations of the
Issuer or the Subsidiary Guarantors under the Notes or this Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability.
          16. Authentication
          This Note shall not be valid until an authorized signatory of the
Trustee (or an authenticating agent) manually signs the certificate of
authentication on the other side of this Note.
          17. Abbreviations
          Customary abbreviations may be used in the name of a Holder or an
assignee, such as TEN COM (=tenants in common), TEN ENT (=tenants by the
entireties), JT TEN (=joint tenants with rights of survivorship and not as
tenants in common), CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors
Act).
          18. Governing Law
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
          19. CUSIP Numbers, ISINs and Common Codes
          The Issuer has caused CUSIP numbers, ISINs and/or Common Codes to be
printed on the Notes and has directed the Trustee to use CUSIP numbers and ISINs
and/or Common Codes in notices of redemption as a convenience to the Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.
          The Issuer will furnish to any Holder of Notes upon written request
and without charge to the Holder a copy of the Indenture which has in it the
text of this Note.

A-11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to:
 
(Print or type assignee’s name, address and zip code)


 
(Insert assignee’s soc. sec. or tax I.D. No.)


and irrevocably appoint            agent to transfer this Note on the books of
the Issuer. The agent may substitute another to act for him.

             
Date:
      Your Signature:    
 
           
 
          (Sign exactly as your name appears on the other side of this Note)
 
            Signature Guarantee:        
 
           
Date:
           
 
            Signature must be guaranteed by a participant in a recognized
signature guaranty medallion program or other signature guarantor program
reasonably acceptable to the Trustee       Signature of Signature Guarantee

A-12



--------------------------------------------------------------------------------



 



CERTIFICATE TO BE DELIVERED UPON TRANSFER, EXCHANGE
OR REGISTRATION OF TRANSFER RESTRICTED NOTES
This certificate relates to $            principal amount of Notes held in
(check applicable space)           book-entry or            definitive form by
the undersigned.
The undersigned (check one box below):

o   has requested the Registrar by written order to deliver in exchange for its
beneficial interest in the Global Note held by the Depository a Note or Notes in
definitive, registered form of authorized denominations and in an aggregate
principal amount equal to its beneficial interest in such Global Note (or the
portion thereof indicated above);   o   has requested the Registrar by written
order to exchange or register the transfer of a Note or Notes, including
exchanges or transfers between Global Notes.

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(d) under the Securities Act, the undersigned confirms that such Notes are
being transferred in accordance with its terms:
CHECK ONE BOX BELOW

         
(1)
  o   to the Issuer; or
 
       
(2)
  o   to the Registrar for registration in the name of the Holder, without
transfer; or
 
       
(3)
  o   pursuant to an effective registration statement under the Securities Act
of 1933; or
 
       
(4)
  o   inside the United States to a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act of 1933) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act of 1933;
or
 
       
(5)
  o   outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933 and such Security shall be held immediately after the
transfer through Euroclear or Clearstream until the expiration of the Restricted
Period (as defined in the Indenture); or
 
       
(6)
  o   to an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933) that has furnished to the
Trustee a signed letter containing certain representations and agreements; or
 
       
(7)
  o   pursuant to another available exemption from registration provided by
Rule 144 under the Securities Act of 1933.

A-13



--------------------------------------------------------------------------------



 



Unless one of the boxes is checked, the Registrar will refuse to register any of
the Notes evidenced by this certificate in the name of any Person other than the
registered Holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Registrar may require, prior to registering any such transfer of
the Notes, such legal opinions, certifications and other information as the
Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933.

             
Date:
      Your Signature:    
 
           
 
          (Sign exactly as your name appears on the other side of this Note)
 
            Signature Guarantee:        
 
           
Date:
           
 
            Signature must be guaranteed by a participant in a recognized
signature guaranty medallion program or other signature guarantor program
reasonably acceptable to the Trustee       Signature of Signature Guarantee

A-14



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (4) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Issuer as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

         
Date:
      :
 
       
 
      NOTICE: To be executed by an executive officer

A-15



--------------------------------------------------------------------------------



 



[TO BE ATTACHED TO GLOBAL NOTES]
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The initial principal amount of this Global Note is $        . The following
increases or decreases in this Global Note have been made:

                                          Principal amount of             Amount
of decrease   Amount of increase   this Global Note   Signature of authorized
Date of   in Principal Amount   in Principal Amount   following such   signatory
of Trustee o Exchange   of this Global Note   of this Global Note   decrease or
increase   Securities Custodian

A-16



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.06 (Asset Sales and Event of Loss), Section 4.08 (Change of Control)
or Section 4.03(c)(xvii) (a Restricted Proceeds Offer) of the Indenture, check
the box:

          Asset Sales and Event of Loss o   Change of Control o   Restricted
Proceeds Offer o

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.06 (Asset Sales and Event of Loss), Section 4.08 (Change
of Control) or Section 4.03(c)(xvii) (a Restricted Proceeds Offer) of the
Indenture, state the amount ($2,000 or an integral multiple of $1,000 in excess
thereof):

         
Date:                                         
  Your Signature:    
 
       
 
      (Sign exactly as your name appears on the other side of this Note)
 
       
Signature Guarantee:
                  Signature must be guaranteed by a participant in a recognized
signature guaranty medallion program or other signature guarantor program
reasonably acceptable to the Trustee

A-17



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF FACE OF EXCHANGE NOTE]
[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

B-1



--------------------------------------------------------------------------------



 



[FORM OF EXCHANGE NOTE]

      No.   Principal Amount $                      [, or such     other amount
as shall be set forth in the Schedule of     Increases or Decreases in Global
Note attached hereto]

Floating Rate Senior Note due 2016

     
No.
  CUSIP NO.:
 
  ISIN:

     GEOEYE, INC., a corporation organized under the laws of the State of
Delaware, promises to pay to [                    ], or registered assigns, the
principal sum of [     ] DOLLARS ($[          ]) [, or such other amount as
shall be set forth in the Schedule of Increases or Decreases in Global Note
attached hereto] on April 1, 2016.
Interest Rate: LIBOR plus 8.00% per annum
Interest Payment Dates: April 1 and October 1.
Record Dates: March 15 and September 15.
Additional provisions of this Note are set forth on the other side of this Note
and are incorporated as if set forth on the face hereof.

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly
executed.

            GEOEYE, INC.
      By:           Name:           Title:        

Dated:

B-3



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
[                                                            ],
   as Trustee, certifies that this is one of the
   Notes referred to in the within-mentioned
   Indenture.

                  By:           Authorized Signatory        Title:      

B-4



--------------------------------------------------------------------------------



 



         

[FORM OF REVERSE SIDE OF EXCHANGE NOTE]
Floating Rate Senior Note due 2016
     1. Interest
     GEOEYE, INC., a corporation organized under the laws of the State of
Delaware (such corporation, and its successors and assigns under the Indenture
hereinafter referred to, being herein called the “Issuer”), promises to pay
interest on the principal amount of this Note at a rate per annum, reset
quarterly, equal to LIBOR plus 8.00%, as determined by the Calculation Agent.
The Issuer shall pay interest semi-annually on April 1 and October 1 of each
year, commencing [                                         , 20      ]. Interest
on the Notes shall accrue from the most recent date to which interest has been
paid or duly provided for or, if no interest has been paid or duly provided for,
from [                                         , 20      ] until the principal
hereof is due. Interest shall be computed on the basis of a 360-day year of
twelve 30-day months. The Issuer shall pay interest on overdue principal at the
rate borne by the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.
     The amount of interest for each day that the Notes are outstanding (the
“Daily Interest Amount”) will be calculated by dividing the interest rate in
effect for such day by 360 and multiplying the result by the principal amount of
the Notes. The amount of interest to be paid on the Notes for each Interest
Period will be calculated by adding the Daily Interest Amounts for each day in
the Interest Period.
     All percentages resulting from any of the above calculations will be
rounded, if necessary, to the nearest one hundred thousandth of a percentage
point, with five one-millionths of a percentage point being rounded upwards
(e.g., 9.876545% (or .09876545) being rounded to 9.87655% (or .0987655)) and all
dollar amounts used in or resulting from such calculations will be rounded to
the nearest cent (with one-half cent being rounded upwards).
     The Calculation Agent will, upon the request of any Holder of Notes,
provide the interest rate then in effect with respect to the Notes. All
calculations made by the Calculation Agent in the absence of manifest error will
be conclusive for all purposes and binding on the Issuer, any Subsidiary
Guarantor and the Holders of the Notes.

  2.   Registration Rights Agreement. The Holder of this Note is entitled to the
benefits of a Registration Rights Agreement, dated as of [                    
                    , 20      ], among the Issuer, the Subsidiary Guarantors and
the Purchasers named therein.     3.   Method of Payment

     The Issuer shall pay interest on the Notes (except defaulted interest) to
the Persons who are registered Holders at the close of business on the March 15
and September 15 next preceding the interest payment date even if Notes are
canceled after the record date and on or before the interest payment date
(whether or not a Business Day). Holders must surrender Notes to a Paying Agent
to collect principal payments. The Issuer shall pay principal, premium, if any,
and interest in money of the United States of America that at the time of
payment is legal

B-5



--------------------------------------------------------------------------------



 



tender for payment of public and private debts. Payments in respect of the Notes
represented by a Global Note (including principal, premium, if any, and
interest) shall be made by wire transfer of immediately available funds to the
accounts specified by The Depository Trust Company or any successor depositary.
The Issuer will make all payments in respect of a certificated Note (including
principal, premium, if any, and interest), at the office of each Paying Agent,
except that, at the option of the Issuer, payment of interest may be made by
mailing a check to the registered address of each Holder thereof; provided,
however, that payments on the Notes may also be made, in the case of a Holder of
at least $1,000,000 aggregate principal amount of Notes, by wire transfer to a
U.S. dollar account maintained by the payee with a bank or financial institution
in the United States if such Holder elects payment by wire transfer by giving
written notice to the Trustee or a Paying Agent to such effect designating such
account no later than 15 days immediately preceding the relevant due date for
payment (or such other date as the Trustee may accept in its discretion).
     4. Paying Agent, Calculation Agent and Registrar
     Initially, [                                        ] (the “Trustee”), will
act as Paying Agent, Calculation Agent and Registrar. The Issuer may appoint and
change any Paying Agent, Calculation Agent or Registrar without notice. The
Issuer may act as Paying Agent, Calculation Agent or Registrar.
     5. Indenture; Subsidiary Guarantors
     The Issuer issued the Notes under an Indenture dated as of
[                                          , 20       ] (the “Indenture”), among
the Issuer, the Subsidiary Guarantors and the Trustee. The terms of the Notes
include those stated in the Indenture and those made part of the Indenture by
reference to the Trust Indenture Act of 1939 as in effect on the date of the
Indenture (the “Trust Indenture Act”). Terms used in this Note and not defined
herein have the meanings ascribed thereto in the Indenture. The Notes are
subject to all terms and provisions of the Indenture, and the Holders (as
defined in the Indenture) are referred to the Indenture and the Trust Indenture
Act for a statement of such terms and provisions.
     The Notes are senior unsecured obligations of the Issuer. This Note is one
of the Exchange Notes referred to in the Indenture. The Notes include the
Original Notes, Additional Notes and any Exchange Notes issued in exchange for
the Original Notes or Additional Notes pursuant to the Indenture. The Original
Notes, Additional Notes and any Exchange Notes are treated as a single class of
securities under the Indenture.
     To guarantee the due and punctual payment of the principal, premium, if
any, and interest on the Notes and all other amounts payable by the Issuer under
the Indenture and the Notes when and as the same shall be due and payable,
whether at maturity, by acceleration or otherwise, according to the terms of the
Notes and the Indenture, the Subsidiary Guarantors have unconditionally
guaranteed (and future guarantors, together with the Subsidiary Guarantors,
shall unconditionally Guarantee), jointly and severally, such obligations on a
senior unsecured basis pursuant to the terms of the Indenture.

B-6



--------------------------------------------------------------------------------



 



     6. Redemption and Repurchase
     The Notes may not be redeemed except as set forth below:
     Optional Redemption upon Equity Offerings. At any time on or prior to
[                                        ], the Issuer may on any one or more
occasions redeem up to 35% of the aggregate principal amount of the Notes issued
under the Indenture at a redemption price of 110.00% of the principal amount of
the Notes, plus accrued and unpaid interest and Additional Interest, if any, to
the redemption date, in each case with the net cash proceeds of one or more
Equity Offerings that have not previously been used or designated for a
different purpose under the Indenture; provided that:
     (1) at least 65% of the aggregate principal amount of Notes issued under
the Indenture remains outstanding immediately after the occurrence of such
redemption; and
     (2) the redemption occurs within 120 days of the date of the closing of
such Equity Offering.
     Redemption at Option of Issuer. At any time on or after
[                                          , 20       ]24 , the Issuer may on
one or more occasions redeem all or a part of the Notes, upon not less than 30
nor more than 60 days’ notice, at the redemption prices (expressed as
percentages of principal amount) set forth below plus accrued and unpaid
interest to the redemption date, if redeemed during the twelve-month period
beginning on [                    ] of the years indicated below:

      Year   Percentage   20[     ]15   105.00% 20[     ]16   102.50%
20[     ]17 and thereafter   100.00%

     In addition, at any time prior to [                    
                     , 20       ]28, the Issuer may redeem the Notes, at its
option, in whole at any time or in part from time to time, upon not less than 30
nor more than 60 days’ prior notice mailed by first-class mail to each holder’s
registered address, at a redemption price equal to 100% of the principal amount
of the Notes redeemed plus the Applicable Premium as of, and accrued and unpaid
interest to the applicable redemption date.
     “Applicable Premium” means with respect to any Note on any applicable
redemption date, as determined by the Issuer, the greater of:
     (1) 1.0% of the outstanding principal amount of such Note; and
 

24   The third year anniversary of the Issue Date   25   Year 4   26   Year 5  
27   Year 6   28   The third year anniversary of the Issue Date

B-7



--------------------------------------------------------------------------------



 



     (2) the excess of (a) the present value at such redemption date of (i) the
redemption price of such Note at [                                     , 20
      ]29 (such redemption price being set forth in the table appearing above
under “Redemption at option of Issuer”) plus (ii) all required interest payments
due on such Note through [                                          , 20      
]30 (excluding accrued and unpaid interest), computed using a discount rate
equal to the Treasury Rate as of such redemption date plus 50 basis points, over
(b) the then outstanding principal amount of such Note.
     “Treasury Rate” means with respect to the Notes, as of the applicable
redemption date, the yield to maturity as of such redemption date of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) that has
become publicly available at least two Business Days prior to such redemption
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
such redemption date to [                                       , 20       ]31;
provided, however, that if the period from such redemption date to
[                                        , 20       ]32 is less than one year,
the weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used.
     7. Mandatory Redemption
     The Issuer shall not be required to make any mandatory redemption or
sinking fund payments with respect to the Notes.
     8. Denominations; Transfer; Exchange
     The Notes are in registered form, without coupons, in denominations of
$2,000 and whole multiples of $1,000 in excess thereof. A Holder shall register
the transfer of or exchange of Notes in accordance with the Indenture. Upon any
registration of transfer or exchange, the Registrar and the Trustee may require
a Holder, among other things, to furnish appropriate endorsements or transfer
documents and to pay any taxes required by law or permitted by the Indenture.
The Registrar need not register the transfer of or exchange any Notes selected
for redemption (except, in the case of a Note to be redeemed in part, the
portion of the Notes not to be redeemed) or to transfer or exchange any Notes
for a period of 15 days prior to a selection of Notes to be redeemed.
     9. Persons Deemed Owners
     The registered Holder of this Note shall be treated as the owner of it for
all purposes.
 

29   The third year anniversary of the Issue Date   30   The third year
anniversary of the Issue Date   31   The third year anniversary of the Issue
Date   32   The third year anniversary of the Issue Date

B-8



--------------------------------------------------------------------------------



 



     10. Unclaimed Money
     If money for the payment of principal or interest remains unclaimed for two
years, the Trustee and a Paying Agent shall pay the money back to the Issuer at
its written request unless an abandoned property law designates another Person.
After any such payment, the Holders entitled to the money must look to the
Issuer for payment as general creditors and the Trustee and a Paying Agent shall
have no further liability with respect to such monies.
     11. Discharge and Defeasance
     Subject to certain conditions, the Issuer at any time may terminate some of
or all of its obligations under the Notes and the Indenture if the Issuer
deposits with the Trustee money or Government Securities for the payment of
principal of, and interest on the Notes to redemption, or maturity, as the case
may be.
     12. Amendment, Waiver
     Subject to certain exceptions set forth in the Indenture, the Indenture,
the Guarantees and the Notes may be amended, or default may be waived, with the
consent of the Holders of a majority in principal amount of the outstanding
Notes. Without notice to or the consent of any Holder, the Issuer and the
Trustee may amend or supplement the Indenture, the Guarantees or the Notes to,
among other things, cure any ambiguity, omission, defect or inconsistency.
     13. Defaults and Remedies
     If an Event of Default occurs (other than an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization of the Issuer) and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the outstanding Notes, in each case, by written notice to the Issuer (and to the
Trustee if given by Holders), may declare the principal of, premium, if any, and
accrued but unpaid interest on all the Notes to be due and payable. If an Event
of Default relating to certain events of bankruptcy, insolvency or
reorganization of the Issuer occurs, the principal of, premium, if any, and
interest on all the Notes shall become immediately due and payable without any
declaration or other act on the part of the Trustee or any Holders. Under
certain circumstances, the Holders of a majority in principal amount of the
outstanding Notes may rescind any such acceleration with respect to the Notes
and its consequences.
     14. Trustee Dealings with the Issuer
     Subject to certain limitations imposed by the Trust Indenture Act, the
Trustee under the Indenture, in its individual or any other capacity, may become
the owner or pledgee of Notes and may otherwise deal with and collect
obligations owed to it by the Issuer or its Affiliates and may otherwise deal
with the Issuer or its Affiliates with the same rights it would have if it were
not Trustee.
     15. No Recourse Against Others

B-9



--------------------------------------------------------------------------------



 



     No director, officer, employee, incorporator or holder of any equity
interests in the Issuer or of any Subsidiary Guarantor or any direct or indirect
parent corporation, as such, shall have any liability for any obligations of the
Issuer or the Subsidiary Guarantors under the Notes or this Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability.
     16. Authentication
     This Note shall not be valid until an authorized signatory of the Trustee
(or an authenticating agent) manually signs the certificate of authentication on
the other side of this Note.
     17. Abbreviations
     Customary abbreviations may be used in the name of a Holder or an assignee,
such as TEN COM (=tenants in common), TEN ENT (=tenants by the entireties), JT
TEN (=joint tenants with rights of survivorship and not as tenants in common),
CUST (=custodian), and U/G/M/A (=Uniform Gift to Minors Act).
     18. Governing Law
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
     19. CUSIP Numbers, ISINs and Common Codes
     The Issuer has caused CUSIP numbers, ISINs and/or Common Codes to be
printed on the Notes and has directed the Trustee to use CUSIP numbers and ISINs
and/or Common Codes in notices of redemption as a convenience to the Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.
     The Issuer will furnish to any Holder of Notes upon written request and
without charge to the Holder a copy of the Indenture which has in it the text of
this Note.

B-10



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to:
 
(Print or type assignee’s name, address and zip code)
 
(Insert assignee’s soc. sec. or tax I.D. No.)
and irrevocably appoint            agent to transfer this Note on the books of
the Issuer. The agent may substitute another to act for him.

         
Date:                                         
  Your Signature:    
 
       
 
      (Sign exactly as your name appears on the other side of this Note)
 
       
Signature Guarantee:
       
 
       
Date:                                         
       
 
       
Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor program reasonably acceptable to
the Trustee
      Signature of Signature Guarantee

B-11



--------------------------------------------------------------------------------



 



[TO BE ATTACHED TO GLOBAL NOTES]
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The initial principal amount of this Global Note is $          . The following
increases or decreases in this Global Note have been made:

                                                      Principal amount of      
      Amount of decrease     Amount of increase     this Global Note    
Signature of authorized   Date of   in Principal Amount     in Principal Amount
    following such     signatory of Trustee o   Exchange   of this Global Note  
  of this Global Note     decrease or increase     Securities Custodian  
 
                               

B-12



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.06 (Asset Sales and Event of Loss), Section 4.08 (Change of Control)
or Section 4.03(c)(xvii) (a Restricted Proceeds Offer) of the Indenture, check
the box:

         
Asset Sales and Event of Loss o
  Change of Control o   Restricted Proceeds Offer o

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.06 (Asset Sales and Event of Loss), Section 4.08 (Change
of Control) or Section 4.03(c)(xvii) (a Restricted Proceeds Offer) of the
Indenture, state the amount ($2,000 or an integral multiple of $1,000 in excess
thereof):

         
Date:                                         
  Your Signature:    
 
       
 
      (Sign exactly as your name appears on the other side of this Note)
 
       
Signature Guarantee:
                  Signature must be guaranteed by a participant in a recognized
signature guaranty medallion program or other signature guarantor program
reasonably acceptable to the Trustee

B-13



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of
Transferee Letter of Representation
GeoEye, Inc., Issuer
c/o [                                        ]
[                                              ]
[                                              ]
Ladies and Gentlemen:
     This certificate is delivered to request a transfer of $[     ] principal
amount of the Floating Rate Senior Notes due 2016 (the “Notes”) of GEOEYE, INC.
(the “Issuer”).
     Upon transfer, the Notes would be registered in the name of the new
beneficial owner as follows:

     
Name:
   
 
   
Address:
   
 
   
Taxpayer ID Number:
   
 
   

     The undersigned represents and warrants to you that:
     1. We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended
(the “Securities Act)), purchasing for our own account or for the account of
such an institutional “accredited investor” at least $250,000 principal amount
of the Notes, and we are acquiring the Notes not with a view to, or for offer or
sale in connection with, any distribution in violation of the Securities Act or
any applicable security law of any State in the United States or any other
applicable jurisdiction, provided that the disposition of our property and the
property of any accounts for which we are acting as fiduciary will remain at all
times within our or their control. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Notes, and we invest in or purchase securities
similar to the Notes in the normal course of our business. We, and any accounts
for which we are acting, are each able to bear the economic risk of our or its
investment.

  20.   We understand that the Notes have not been registered under the
Securities Act and, unless so registered, may not be sold except as permitted in
the following sentence. We agree on our own behalf, the Issuer’s behalf and on
behalf of any investor account for which we are purchasing Notes to offer, sell
or otherwise transfer such Notes prior to the date that is one year after the
later of the date of original issue and the last date on which the Issuer or any
affiliate of the Issuer was the owner of such Notes (or any predecessor thereto)
(the “Resale Restriction Termination Date”) only (a) to the Issuer, (b) pursuant
to a registration statement that has been declared effective under the

C-1



--------------------------------------------------------------------------------



 



      Securities Act, (c) in a transaction complying with the requirements of
Rule 144A under the Securities Act (“Rule 144A”), to a person we reasonably
believe is a qualified institutional buyer under Rule 144A (a “QIB”) that is
purchasing for its own account or for the account of a QIB and to whom notice is
given that the transfer is being made in reliance on Rule 144A, (d) pursuant to
offers and sales that occur outside the United States within the meaning of
Regulation S under the Securities Act, (e) to an institutional “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act that is purchasing for its own account or for the account of such
an institutional “accredited investor,” in each case in a minimum principal
amount of Notes of $250,000, or (f) pursuant to any other available exemption
from the registration requirements of the Securities Act, subject in each of the
foregoing cases to any requirement of law that the disposition of our property
or the property of such investor account or accounts be at all times within our
or their control and in compliance with any applicable state securities laws.
The foregoing restrictions on resale will not apply subsequent to the Resale
Restriction Termination Date. If any resale or other transfer of the Notes is
proposed to be made pursuant to clause (c) or (d) above prior to the Resale
Restriction Termination Date, the transferor shall deliver to the Trustee a
written certificate in the form provided in the Note, to the effect that the
transfer is being made in accordance with Regulation S or Rule 144A, as the case
may be. If any resale or other transfer of the Notes is proposed to be made
pursuant to clause (e) above prior to the Resale Restriction Termination Date,
the transferor shall deliver a letter from the transferee substantially in the
form of this letter to the Issuer and the Trustee, which shall provide, among
other things, that the transferee is an institutional “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
and that it is acquiring such Notes for investment purposes and not for
distribution in violation of the Securities Act. If any resale or other transfer
of the Notes is proposed to be made pursuant to clause (e) or (f) above prior to
the Resale Restriction Termination Date, the transferor shall deliver to the
Trustee certificates Each purchaser acknowledges that the Issuer and the Trustee
reserve the right prior to the offer, sale or other transfer prior to the Resale
Restriction Termination Date of the Notes pursuant to clause (d), (e) or (f)
above to require the delivery of an opinion of counsel, certifications or other
information satisfactory to the Issuer and the Trustee in order to determine
that the proposed transfer is being made in compliance with the Securities Act
and applicable law. No representation is made as to the availability of any Rule
144A exemption from the registration requirements of the Securities Act.

         
Dated:                                         
       
 
  TRANSFEREE:    
 
       
 
  By:    

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of [     ],
among [NEW SUBSIDIARY GUARANTOR] (the “New Subsidiary Guarantor”), GEOEYE, INC.
(or its successor), a corporation organized under the laws of the State of
Delaware (the “Issuer”), and [                                        ], a New
York banking corporation, as trustee under the indenture referred to below (the
“Trustee”).
RECITALS
     WHEREAS the Issuer, the Trustee and the Subsidiary Guarantors party thereto
have heretofore executed an Indenture (as amended, supplemented or otherwise
modified, the “Indenture”) dated as of [                    
                     , 20     ], providing for the issuance of the Issuer’s
Floating Rate Senior Notes due 2016 (the “Notes”), initially in the aggregate
principal amount of up to $100,000,000;
     WHEREAS Sections 4.16 and 11.03 of the Indenture provide that under certain
circumstances the Issuer is required to cause the New Subsidiary Guarantor to
execute and deliver to the Trustee a supplemental indenture pursuant to which
the New Subsidiary Guarantor shall unconditionally guarantee all the Issuer’s
obligations under the Notes pursuant to a Guarantee on the terms and conditions
set forth herein; and
     WHEREAS pursuant to Section 9.01 of the Indenture, the Trustee, the Issuer
and the existing Subsidiary Guarantors are authorized to execute and deliver
this Supplemental Indenture;
     NOW THEREFORE, in consideration of the foregoing and mutual covenants
herein contained and intending to be legally bound, the New Subsidiary
Guarantor, the Issuer, and the Trustee mutually covenant and agree for the equal
and ratable benefit of the Holders of the Notes as follows:
     1. Defined Terms. As used in this Supplemental Indenture, terms defined in
the Indenture or in the preamble or recital hereto are used herein as therein
defined, except that the term “Holders” in this Guarantee shall refer to the
term “Holders” as defined in the Indenture and the Trustee acting on behalf of
and for the benefit of such Holders. The words “herein,” “hereof” and hereby and
other words of similar import used in this Supplemental Indenture refer to this
Supplemental Indenture as a whole and not to any particular section hereof.
     2. Agreement To Guarantee. The New Subsidiary Guarantor hereby agrees,
jointly and severally with all existing Subsidiary Guarantors, to
unconditionally guarantee the Issuer’s obligations under the Notes and the
Indenture on the terms and subject to the conditions set forth in Article 11 of
the Indenture and to be bound by all other applicable provisions of the
Indenture and the Notes and to perform all of the obligations and agreements of
a Subsidiary Guarantor under the Indenture.
     3. Notices. All notices or other communications to the New Subsidiary
Guarantor shall be given as provided in Section 12.02 of the Indenture.

D-1



--------------------------------------------------------------------------------



 



     4. Ratification of Indenture; Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.
     5. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     6. Trustee Makes No Representation. The Trustee makes no representation as
to the validity or sufficiency of this Supplemental Indenture.
     7. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     8. Effect of Headings. The Section headings herein are for convenience only
and shall not effect the construction thereof

D-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

            [NEW SUBSIDIARY GUARANTOR]
      By:           Name:           Title:           GEOEYE, INC.
      By:           Name:           Title:           [Existing Subsidiary
Guarantors]

[                                        ], as Trustee
      By:           Name:           Title:        

D-3



--------------------------------------------------------------------------------



 



EXHIBIT B
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT dated [     ], 2010 (the “Agreement”) is
entered into by and among GeoEye, Inc., a Delaware corporation (the “Company”),
the guarantors listed in Schedule 1 hereto (the “Guarantors”), and [     ] ( the
“Initial Purchaser”).
     The Company, the Guarantors and the Initial Purchaser are parties to the
Purchase Agreement dated [     ], 2010 (the “Purchase Agreement”), which
provides for the sale by the Company to the Initial Purchaser of a total of
$100,000,000 aggregate principal amount of the Company’s Floating Rate Senior
Notes due 2016 pursuant to up to four (4) issuances (the “Notes”) which will be
guaranteed on a senior unsecured basis by each of the Guarantors (the
“Guarantees”, and collectively with the Notes, the “Securities”). In connection
with the purchase of the Securities by the Initial Purchaser, the Company and
the Guarantors have agreed to provide to the Initial Purchaser and its direct
and indirect transferees the registration rights set forth in this Agreement.
The execution and delivery of this Agreement is a condition to the closing under
the Purchase Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Additional Guarantor” shall mean any subsidiary of the Company that
executes a supplemental indenture whereby such Subsidiary becomes a Guarantor
under the Indenture after the date of this Agreement.
     “Blue Sky Filing” shall have the meaning set forth in Section 5(a) hereof.
     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
     “EDGAR” shall have the meaning set forth in Section 3(a)(iv).
     “Eligible Market” shall mean the Principal Market, The New York Stock
Exchange, Inc., The NYSE Amex Equities, The NASDAQ Capital Market or The NASDAQ
Global Market.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.
     “Exchange Offer” shall mean an applicable exchange offer by the Company and
the Guarantors of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

1



--------------------------------------------------------------------------------



 



     “Exchange Offer Deadline” shall have the meaning set forth in Section 2(b)
hereof.
     “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.
     “Exchange Offer Registration Statement” shall mean an applicable exchange
offer registration statement on Form S-4 (or, if applicable, on another
appropriate form) and all amendments and supplements to such registration
statement, in each case including the Prospectus contained therein or deemed a
part thereof, all exhibits thereto and any document incorporated by reference
therein.
     “Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to an Exchange Offer.
     “Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.
     “Guarantees” shall have the meaning set forth in the preamble.
     “Guarantors” shall have the meaning set forth in the preamble and shall
also include any Guarantor’s successors and any Additional Guarantors.
     “Holders” shall mean the Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture.
     “Indemnified Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indemnifying Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indenture” shall mean the Indenture relating to the Securities dated as of
[     ], 2010 among the Company, the Guarantors and the trustee set forth on the
signature page thereto, and as the same may be amended from time to time in
accordance with the terms thereof.
     “Initial Purchaser” shall have the meaning set forth in the preamble.
     “Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.
     “Issuer Information” shall have the meaning set forth in Section 5(a)
hereof.
     “Legal Counsel” shall mean one legal counsel to review and oversee any
registration pursuant to Section 2 selected by the Majority Holders, which shall
be Schulte Roth & Zabel LLP or such other counsel as thereafter designated by
the Majority Holders.

2



--------------------------------------------------------------------------------



 



     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates (other than the
Initial Purchaser and its affiliates) shall not be counted in determining
whether such consent or approval was given by the Holders of such required
percentage or amount; and provided, further, that if the Company shall issue any
additional Securities under the Indenture prior to consummation of the
applicable Exchange Offer or, if applicable, the effectiveness of any Shelf
Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.
     “Notes” shall have the meaning set forth in the preamble.
     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Principal Market” means The NASDAQ Global Select Market.
     “Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Registrable Securities” shall mean the Securities; provided that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has become effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement, (ii) when such Securities have been sold
pursuant to Rule 144 under the Securities Act under circumstances in which any
legend borne by the Securities relating to restrictions on transferability
thereof is removed or (iii) when such Securities cease to be outstanding.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including without limitation: (i) all SEC, applicable Eligible Market
or Financial Industry Regulatory Authority registration and filing fees,
(ii) all fees and expenses incurred in connection with compliance with state
securities or blue sky laws (including reasonable fees and disbursements of
counsel for any Underwriters or Holders in connection with blue sky
qualification of any Exchange Securities or Registrable Securities), (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus, any Free
Writing Prospectus and any amendments or supplements thereto, any underwriting

3



--------------------------------------------------------------------------------



 



agreements, securities sales agreements or other similar agreements and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
fees and disbursements of the Trustee and its counsel, (vii) the fees and
disbursements of counsel for the Company and the Guarantors and, in the case of
a Shelf Registration Statement, the fees and disbursements of Legal Counsel and
(viii) the fees and disbursements of all independent public accountants of the
Company and the Guarantors, including the expenses of any special audits or
“comfort” letters required by or incident to the performance of and compliance
with this Agreement, but excluding (x) fees and expenses of counsel to the
Underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders (other than fees and expenses set forth in clause (vii) above) and
(y) underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.
     “Registration Statement” shall mean any registration statement of the
Company and the Guarantors that covers any of the Exchange Securities or
Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.
     “Rule 144” shall have the meaning set forth in Section 4.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securities” shall have the meaning set forth in the preamble.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Shelf Additional Interest Date” shall have the meaning set forth in
Section 2(d) hereof.
     “Shelf Effectiveness Period” shall have the meaning set forth in Section
2(b) hereof.
     “Shelf Registration” shall mean a registration effected pursuant to Section
2(b) hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company and the Guarantors that covers all or a portion of the
Registrable Securities (but no other securities unless approved by a majority of
the Holders whose Registrable Securities are to be covered by such Shelf
Registration Statement) on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.
     “Shelf Request” shall have the meaning set forth in Section 2(b) hereof.
     “Subsidiary Guarantees” shall mean the guarantees of the Securities and
Exchange Securities by the Guarantors under the Indenture.

4



--------------------------------------------------------------------------------



 



     “Staff” shall mean the staff of the SEC.
     “Target Registration Date” shall have the meaning set forth in Section 2(d)
hereof.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
     “Underwriter” shall have the meaning set forth in Section 3(e) hereof.
     “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.
     2. Registration Under the Securities Act.
     (a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use their
reasonable best efforts to (i) cause to be filed on or prior to the six
(6) month anniversary of the first Closing Date (as defined in the Purchase
Agreement) and cause to be declared effective by the SEC as soon as practicable
and not later than the nine (9) month anniversary of the first Closing Date an
Exchange Offer Registration Statement covering an offer to the Holders to
exchange all the Registrable Securities for Exchange Securities; provided,
however, that in the event that not all of the $100,000,000 aggregate principal
amount of Securities were issued pursuant to the terms of the Purchase Agreement
prior to the date the Exchange Offer Registration Statement becomes effective
(it being understood and agreed that in the event of the issuance of additional
Securities following the filing of such Exchange Offer Registration Statement
and before the effectiveness of such Exchange Offer Registration Statement, the
Company and the Guarantors shall amend such Exchange offer Registration
Statement to cover such additional Securities), the Company and the Guarantors
shall, to the extent permitted, amend the initial Exchange Offer Registration
Statement to cover such additional issuance(s) of Registrable Securities by
filing a post-effective amendment to the initial Exchange Offer Registration
Statement to cover any such additional Securities (and if not so permitted, to
file an additional Exchange Offer Registration Statement to cover the
Registrable Securities issued but not covered by the initial Exchange Offer
Registration Statement filed by the Company and the Guarantors). The Company and
the Guarantors shall use reasonable best efforts (i) to file such post-effective
amendment or additional Exchange Offer Registration Statement as soon as
practicable, and in the case of such a post-effective amendment, not later than
fifteen (15) days after the issuance of the applicable additional Securities,
and, in the case of an additional Exchange Offer Registration Statement, not
later than the fifteen (15) day anniversary of the date of the final issuance of
Securities under the Purchase Agreement and (ii) to cause to be declared
effective by the SEC as soon as practicable, and in the case of such a
post-effective amendment, not later than forty-five (45) days after the issuance
of the applicable additional Securities, and, in the case of an additional
Exchange Offer Registration Statement, not later than the forty-five (45) day
anniversary of the date of the final issuance of Securities under the Purchase
Agreement. The Company and the Guarantors shall commence each applicable
Exchange Offer promptly after the applicable post-effective amendment or
Exchange Offer Registration Statement is declared effective by the SEC and use
their reasonable

5



--------------------------------------------------------------------------------



 



best efforts to complete such Exchange Offer not later than 60 days after such
effective date.
     The Company and the Guarantors shall commence each applicable Exchange
Offer by mailing the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each applicable Holder stating, in addition to
such other disclosures as are required by applicable law, substantially the
following:
          (i) that such Exchange Offer is being made pursuant to this Agreement
and that all Registrable Securities validly tendered and not properly withdrawn
will be accepted for exchange;
          (ii) the dates of acceptance for exchange (which shall be a period of
at least 20 Business Days from the date such notice is mailed) (the “Exchange
Dates”);
          (iii) that any Registrable Security not tendered will remain
outstanding and continue to accrue interest but will not retain any rights under
this Agreement, except as otherwise specified herein;
          (iv) that each applicable Holder electing to have a Registrable
Security exchanged pursuant to such Exchange Offer will be required to
(A) surrender such Registrable Security, together with the appropriate letters
of transmittal, to the institution and at the address (located in the Borough of
Manhattan, The City of New York) and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and
          (v) that each applicable Holder will be entitled to withdraw its
election, not later than the close of business on the last Exchange Date, by
(A) sending to the institution and at the address (located in the Borough of
Manhattan, The City of New York) specified in the notice, a telegram, telex,
facsimile transmission or letter setting forth the name of such Holder, the
principal amount of Registrable Securities delivered for exchange and a
statement that such Holder is withdrawing its election to have such Securities
exchanged or (B) effecting such withdrawal in compliance with the applicable
procedures of the depositary for the Registrable Securities.
     As a condition to participating in any applicable Exchange Offer, an
applicable Holder will be required to represent to the Company and the
Guarantors that (i) any Exchange Securities to be received by it will be
acquired in the ordinary course of its business, (ii) at the time of the
commencement of such Exchange Offer it has no arrangement or understanding with
any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Securities in violation of the provisions of the
Securities Act, (iii) it is not an “affiliate” (within the meaning of Rule 405
under the Securities Act) of the Company or any Guarantor and (iv) if such
Holder is a broker-dealer that will receive Exchange Securities for its own
account in exchange for Registrable Securities that were acquired as a result of
market-making or other trading activities, then such Holder will deliver a
Prospectus (or, to the extent permitted by law, make available a Prospectus to
purchasers) in connection with any resale of such Exchange Securities.

6



--------------------------------------------------------------------------------



 



     As soon as practicable after the last Exchange Date in an Exchange Offer,
the Company and the Guarantors shall, with respect to each applicable Exchange
Offer:
          (i) accept for exchange Registrable Securities or portions thereof
validly tendered and not properly withdrawn pursuant to such Exchange Offer; and
          (ii) deliver, or cause to be delivered, to the Trustee for
cancellation all Registrable Securities or portions thereof so accepted for
exchange by the Company and issue, and cause the Trustee to promptly
authenticate and deliver to each Holder, Exchange Securities equal in principal
amount to the principal amount of the Registrable Securities tendered by such
Holder.
     The Company and the Guarantors shall use their reasonable best efforts to
complete the applicable Exchange Offer as provided above and shall comply with
the applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with such Exchange Offer. Any
Exchange Offer shall not be subject to any conditions, other than that such
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.
     (b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registrations provided for in Section 2(a) above are not
available or may not be completed as soon as practicable after the last Exchange
Date because it would violate any applicable law or applicable interpretations
of the Staff, (ii) the first Exchange Offers are not for any other reason
completed by the date that is the one (1) year anniversary of the initial
issuance of Securities (the “Exchange Offer Deadline”) or (iii) upon receipt at
any time of a written request (a “Shelf Request”) from the Initial Purchaser
representing that it holds Registrable Securities that are or were ineligible to
be exchanged in the Exchange Offer(s), including due to the application of
Rule 405 under the Securities Act, the Company and the Guarantors shall use
their reasonable best efforts to cause to be filed as soon as practicable and
not later than thirty (30) days after such determination, date or Shelf Request,
as the case may be, a Shelf Registration Statement providing for the sale of all
the Registrable Securities by the Holders thereof and to have such Shelf
Registration Statement become effective as soon as practicable and not later
than the later of (i) sixty (60) days following the receipt of such Shelf
Request and (ii) the nine (9) month anniversary of the first Closing Date.
     In the event that the Company and the Guarantors are required to file a
Shelf Registration Statement pursuant to clause (iii) of the preceding sentence,
the Company and the Guarantors shall use their reasonable best efforts to file
and have become effective both the applicable Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all applicable Registrable
Securities and a Shelf Registration Statement (which may be a combined
Registration Statement with the Exchange Offer Registration Statements) with
respect to offers and sales of Registrable Securities held by the Initial
Purchaser during the time periods set forth in clause (iii).
     The Company and the Guarantors agree to use their reasonable best efforts
to keep the Shelf Registration Statement continuously effective until all the
Registrable Securities covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement or otherwise cease to be
Registrable Securities (the “Shelf Effectiveness Period”). The Company

7



--------------------------------------------------------------------------------



 



and the Guarantors further agree to supplement or amend the Shelf Registration
Statement, the related Prospectus and any Free Writing Prospectus if required by
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration Statement or by the Securities Act or
by any other rules and regulations thereunder or if reasonably requested by a
Holder of Registrable Securities with respect to information relating to such
Holder, and to use their reasonable best efforts to cause any such amendment to
become effective, if required, and such Shelf Registration Statement, Prospectus
or Free Writing Prospectus, as the case may be, to become usable as soon as
thereafter practicable. The Company and the Guarantors agree to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.
          (c) The Company and the Guarantors shall pay all Registration Expenses
in connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.
          (d) Any Exchange Offer Registration Statement pursuant to Section 2(a)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462 under the Securities Act.
          In the event that either the one or more Exchange Offers (including
post-effective amendments thereto) are not completed or the Shelf Registration
Statement, if required pursuant to Section 2(b)(i) or Section 2(b)(ii) hereof,
has not become effective on or prior to the nine month anniversary of the first
Closing Date pursuant to the Purchase Agreement (the “Target Registration
Date”), the interest rate on the Registrable Securities will be increased by
(i) 0.25% per annum for the first 90-day period immediately following the Target
Registration Date and (ii) an additional 0.25% per annum with respect to each
subsequent 90-day period, in each case until the applicable Exchange Offer is
completed or the Shelf Registration Statement, if required hereby, becomes
effective, up to a maximum increase of 1.00% per annum. In the event that the
Company receives one or more Shelf Requests pursuant to Section 2(b)(iii), and
the Shelf Registration Statement required to be filed thereby does not become
effective by the later of (x) the nine month anniversary of the first Closing
Date pursuant to the Purchase Agreement or (y) 90 days after the delivery of the
last such Shelf Request (or, if the Shelf Registration Statement is reviewed by
the SEC, 120 days after the delivery of such Shelf Request, provided that the
Company shall use reasonable best efforts to cause the Shelf Registration
Statement to become effective within 90 days after the delivery of such Shelf
Request) (such later date, the “Shelf Additional Interest Date”), then the
interest rate on the Registrable Securities will be increased by (i) 0.25% per
annum for the first 90 day period payable commencing from one day after the
Shelf Additional Interest Date and (ii) an additional 0.25% per annum with
respect to each subsequent 90 day period in each case until the Shelf
Registration Statement becomes effective or the Securities become freely
tradable under the Securities Act, up to a maximum increase of 1.00% per annum.
     If the Shelf Registration Statement, if required hereby, has become
effective and thereafter

8



--------------------------------------------------------------------------------



 



either ceases to be effective or the Prospectus contained therein ceases to be
usable, in each case whether or not permitted by this Agreement, at any time
during the Shelf Effectiveness Period, and such failure to remain effective or
usable exists for more than 30 days (whether or not consecutive) in any 12-month
period, then the interest rate on the Registrable Securities will be increased
by 1.00% per annum commencing on the 31st day in such 12-month period and ending
on such date that the Shelf Registration Statement has again become effective or
the Prospectus again becomes usable.
     (e) Without limiting the remedies available to the Initial Purchaser and
the Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchaser or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchaser or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.
     3. Registration Procedures.
     (a) In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Company and the Guarantors shall:
     (i) prepare and file with the SEC one or more Registration Statements on
the appropriate forms under the Securities Act, which forms (x) shall be
selected by the Company and the Guarantors, (y) shall, in the case of a Shelf
Registration, be available for the sale of the Registrable Securities by the
Holders thereof and (z) shall comply as to form in all material respects with
the requirements of the applicable form and include all financial statements
required by the SEC to be filed therewith; and use their reasonable best efforts
to cause such Registration Statement(s) to become effective and remain effective
for the applicable period in accordance with Section 2 hereof;
     (ii) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof or to cover the issuance of any additional Securities and cause
each Prospectus to be supplemented by any required prospectus supplement and, as
so supplemented, to be filed pursuant to Rule 424(b) under the Securities Act;
     (iii) to the extent any Free Writing Prospectus is used, file with the SEC
any Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;
     (iv) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to Legal Counsel, to counsel for such Holders and to
each Underwriter of an Underwritten Offering of Registrable Securities, if any,
without charge, as many copies of each Prospectus, preliminary prospectus or
Free Writing Prospectus, and any amendment or supplement thereto,

9



--------------------------------------------------------------------------------



 



as such Legal Counsel, Holder, counsel or Underwriter may reasonably request in
order to facilitate the sale or other disposition of the Registrable Securities
thereunder, provided, however, that any such document’s availability on the
SEC’s Electronic Data Gathering Analysis and Retrieval System database (or any
successor thereto) (“EDGAR”) shall satisfy such obligation; and the Company and
the Guarantors consent to the use of such Prospectus, preliminary prospectus or
such Free Writing Prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the Holders of Registrable Securities
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;
     (v) use their reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement becomes effective; cooperate with such Holders
in connection with any filings required to be made with the Financial Industry
Regulatory Authority; and do any and all other acts and things that may be
reasonably necessary or advisable to enable each Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that neither the Company nor any Guarantor shall be
required to (1) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (2) file any general consent to service of process in any such
jurisdiction or (3) subject itself to taxation in any such jurisdiction if it is
not so subject; promptly notify Legal Counsel and each Holder who holds
Registrable Securities of the receipt by the Company or the Guarantors of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under applicable state securities
or blue sky laws of any jurisdiction or its receipt of notice of the initiation
or threat of any proceeding for such purpose;
     (vi) notify Legal Counsel and, in the case of a Shelf Registration, notify
each Holder of Registrable Securities and counsel for such Holders promptly and,
if requested by any such Legal Counsel, Holder or counsel, confirm such advice
in writing (1) when a Registration Statement has become effective, when any
post-effective amendment thereto has been filed and becomes effective, when any
Free Writing Prospectus has been filed or any amendment or supplement to the
Prospectus or any Free Writing Prospectus has been filed, provided, however,
that any such document’s availability on EDGAR shall satisfy such obligation,
(2) of any request by the SEC or any state securities authority for amendments
and supplements to a Registration Statement, Prospectus or any Free Writing
Prospectus or for additional information regarding a Holder after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or

10



--------------------------------------------------------------------------------



 



any Guarantor receives any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (5) of the happening of any event
during the period a Registration Statement is effective that makes any statement
made in such Registration Statement or the related Prospectus or any Free
Writing Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein not misleading and (6) of any
determination by the Company or any Guarantor that a post-effective amendment to
a Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate; for the avoidance of doubt, the
foregoing shall not require the Company and the Guarantors to provide notice
when the Company or any of the Guarantors files a periodic report pursuant to
the Exchange Act;
     (vii) use their reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2), including by filing an amendment to such Shelf Registration
Statement on the proper form, at the earliest possible moment and provide
immediate notice to each Holder of the withdrawal of any such order or such
resolution;
     (viii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested); provided, however, that any such document’s availability on EDGAR
shall satisfy such obligation;
     (ix) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (to the extent that the delivery of
securities is consistent with the provisions of the Indenture) as such Holders
may reasonably request upon the later of (i) three (3) Business Days prior to
the closing of any sale of Registrable Securities and (ii) three (3) Business
Days following such written request and the delivery of the appropriate
documentation to the Company by such Holders of Registrable Securities;
     (x) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(vi)(5) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to such
Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus or any document incorporated therein by reference so that, as
thereafter publicly filed on EDGAR, or, otherwise as delivered to purchasers of
the Registrable Securities, such Prospectus or Free Writing Prospectus, as the
case may be, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and upon the
Holders’ receipt of the notice described in Section 3(a)(vi)(5), such Holders
hereby agree to suspend use of the Prospectus or any Free Writing Prospectus, as
the case may be, until the Company and the Guarantors have amended

11



--------------------------------------------------------------------------------



 



or supplemented the Prospectus or the Free Writing Prospectus, as the case may
be, to correct such misstatement or omission;
     (xi) a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement, provide copies of such document to the
Initial Purchaser and Legal Counsel (and, in the case of a Shelf Registration
Statement, to the Holders of Registrable Securities included in such
Registration Statement and Legal Counsel) and make such of the representatives
of the Company and the Guarantors as shall be reasonably requested by the
Initial Purchaser or Legal Counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities included in such Registration
Statement or Legal Counsel) available for discussion of such document at
reasonable times and upon reasonable prior notice; and the Company and the
Guarantors shall not, at any time after initial filing of a Registration
Statement, use or file any Prospectus, any Free Writing Prospectus, any
amendment of or supplement to a Registration Statement or a Prospectus or a Free
Writing Prospectus, or any document that is to be incorporated by reference into
a Registration Statement, a Prospectus or a Free Writing Prospectus, of which
the Initial Purchaser and Legal Counsel (and, in the case of a Shelf
Registration Statement, the Holders of Registrable Securities included in such
Registration Statement and Legal Counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchaser or its counsel (and, in
the case of a Shelf Registration Statement, the Holders of Registrable
Securities included in such Registration Statement or their counsel) shall
reasonably object;
     (xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;
     (xiii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;
     (xiv) in the case of a Shelf Registration, make available for inspection by
a representative of the Holders of the Registrable Securities (an “Inspector”),
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, any attorneys and accountants designated by a majority
of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, documents and properties of the Company and its subsidiaries, and
use reasonable efforts to cause the respective officers, directors and employees
of the Company and the Guarantors to supply all information reasonably requested
by any such Inspector, Underwriter, attorney or accountant in connection with a
Shelf Registration Statement, in each case, as is customary for similar “due
diligence” examinations in the context of underwritten offerings; provided that
any

12



--------------------------------------------------------------------------------



 



information that is provided by the Company to such Inspector, Underwriter,
Holder, attorney or accountant in connection with a Registration Statement shall
be kept confidential by such Persons, unless disclosure thereof is required to
be made in connection with a court, administrative or regulatory proceeding or
required by law, or such information is or has become available to the public
generally through the Company or through a third party without such Person’s
involvement with such disclosure in breach of its obligations of confidentiality
to the Company, or the Company consents to the non-confidential treatment of
such information;
     (xv) in the case of a Shelf Registration, use their reasonable best efforts
to cause all Registrable Securities to be listed on any securities exchange or
any automated quotation system on which similar securities issued or guaranteed
by the Company or any Guarantor are then listed if requested by the Majority
Holders, to the extent such Registrable Securities satisfy applicable listing
requirements;
     (xvi) if reasonably requested by any Holder of Registrable Securities
covered by a Shelf Registration Statement, promptly include in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein in accordance
with the terms of this Agreement and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company’s receipt of such notification of the matters to be so
included in such filing;
     (xvii) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus, any
Free Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Company and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders and such Underwriters
and their respective counsel) addressed to each selling Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent certified public accountants of the Company and the Guarantors (and,
if necessary, any other certified public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each underwriter of
Registrable Securities (including, without limitation, to any Holder if such
Holder is required to be identified as an underwriter pursuant to applicable
securities laws) and, at the request of the Company and subject to the approval
of such independent certified public accountants of the Company, such “comfort”
letters may also be addressed to the Company’s Board of Directors, such letters
to be in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings, including but not
limited to financial information contained in any preliminary prospectus,
Prospectus or Free Writing Prospectus and

13



--------------------------------------------------------------------------------



 



(4) deliver such documents and certificates to each underwriter (including,
without limitation, to any Holder if such Holder is required to be identified as
an underwriter pursuant to applicable securities laws) as may be reasonably
requested by the Holders of a majority in principal amount of the Registrable
Securities being sold or the Underwriters, and which are customarily delivered
in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with conditions customarily
contained in an underwriting agreement;
     (xviii) until the Company and the Guarantors shall have complied with all
of their obligations under Section 2 of this Agreement, cause each Additional
Guarantor upon the creation or acquisition by the Company of such Additional
Guarantor, to execute a counterpart to this Agreement in the form attached
hereto as Annex A and to deliver such counterpart, together with an opinion of
counsel as to the enforceability thereof against such entity, to the Initial
Purchaser no later than five Business Days following the execution thereof;
     (xix) use its reasonable best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities; and
     (xx) unless available on EDGAR, make generally available to its security
holders as soon as practical, but not later than 90 days after the close of the
period covered thereby, all information contemplated by the provisions of
Rule 158 under the Securities Act covering a 12-month period beginning not later
than the first day of the Company’s fiscal quarter next following the applicable
Effective Date of a Registration Statement.
          (b) In the case of a Shelf Registration Statement, the Company may
require each Holder of Registrable Securities to furnish to the Company such
information regarding such Holder and the proposed disposition by such Holder of
such Registrable Securities as the Company and the Guarantors may from time to
time reasonably request in writing.
          (c) In the case of a Shelf Registration Statement, each Holder of
Registrable Securities covered in such Shelf Registration Statement agrees that,
upon receipt of any notice from the Company and the Guarantors of the happening
of any event of the kind described in Section 3(a)(vi) (3) or 3(a)(vi)(5)
hereof, such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus and any Free
Writing Prospectus contemplated by Section 3(a)(x) hereof and, if so directed by
the Company and the Guarantors, such Holder will deliver to the Company and the
Guarantors all copies in its possession, other than permanent file copies then
in such Holder’s possession, of the Prospectus and any Free Writing Prospectus
covering such Registrable Securities that is current at the time of receipt of
such notice, and the Company may exclude from such registration the Registrable
Securities of any Holder that unreasonably fails to furnish such information
within ten (10) Business Days after receiving such request, without prejudice to
that Holder’s right to request participation in subsequent amendments to or
filings of a Shelf Registration Statement.
          (d) Notwithstanding anything to the contrary herein, at any time after
the date a

14



--------------------------------------------------------------------------------



 



Registration Statement filed pursuant to this Agreement has been declared
effective by the SEC, the Company and the Guarantors may delay the disclosure of
material, non-public information concerning the Company and the Guarantors the
disclosure of which at the time is not, in the good faith opinion of the Board
of Directors of the Company and the Guarantors and their respective counsel, in
the best interest of the Company and the Guarantors and, in the opinion of
counsel to the Company and the Guarantors, otherwise required. If the Company
and the Guarantors shall give any notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement by reason of the
immediately preceding sentence, the Company and the Guarantors shall extend the
period during which such Registration Statement shall be maintained effective
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of such notice to and including the date when
the Holders of such Registrable Securities shall have received copies of the
supplemented or amended Prospectus or any Free Writing Prospectus necessary to
resume such dispositions. The Company and the Guarantors may give any such
notice only twice during any 365-day period and any such suspensions shall not
exceed 45 days for each suspension and there shall not be more than two
suspensions in effect during any 365 day period, unless the Majority Holders
consent in writing to any such additional or longer suspension.
          (e) The Holders of Registrable Securities covered by a Shelf
Registration Statement who desire to do so may sell such Registrable Securities
in an Underwritten Offering. In any such Underwritten Offering, the investment
bank or investment banks and manager or managers (each an "Underwriter”) that
will administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering,
subject to the approval of the Company, which approval shall not be unreasonably
withheld or delayed.
          (f) Neither the Company nor any subsidiary or affiliate thereof shall
identify any Holder as an underwriter in any public disclosure or filing with
the SEC or the Principal Market or any Eligible Market and any Holder being
deemed an underwriter by the SEC shall not relieve the Company of any
obligations it has under this Agreement.
          (g) The Holders included in a Shelf Registration Statement shall be
required to notify the Company and the Guarantors in writing of any change in
the information provided in writing to the Company and the Guarantors expressly
for use or expressly for incorporation in a Shelf Registration Statement to the
extent such change would cause such Registration Statement to contain an untrue
statement of a material fact or would cause such Registration Statement to omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
     4. Reports Under the Exchange Act.
               With a view to making available to the Holders the benefits of
Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the Holders to sell securities
of the Company and the Guarantors to the public without registration
(“Rule 144”), the Company and the Guarantors agree to:
                    (a) make and keep public information available, as those
terms are understood and defined in Rule 144;

15



--------------------------------------------------------------------------------



 



                    (b) file with the SEC in a timely manner all reports and
other documents required of the Company and the Guarantors under the Securities
Act and the Exchange Act so long as the Company and the Guarantors remain
subject to such requirements and the filing of such reports and other documents
is required for the applicable provisions of Rule 144; and
                    (c) furnish to each Holder so long as such Holder owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company and the Guarantors, if true, that they have complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) unless
available on EDGAR, a copy of the most recent annual or quarterly report of the
Company and the Guarantors and such other reports and documents so filed by the
Company and the Guarantors, and (iii) such other information as may be
reasonably requested to permit the Holders to sell such securities pursuant to
Rule 144 without registration; provided that the Holders shall accept
certificates and opinions from the Company’s general counsel as satisfying the
Company’s and the Guarantors’ requirement under this clause (iii) only to the
extent such certificates and opinions are acceptable to the Company’s and the
Guarantors’ transfer agent in order for the Company’s and the Guarantors’
transfer agent to transfer legend free securities.
     5. Indemnification and Contribution.
     (a) The Company and each Guarantor, jointly and severally, agree to
indemnify and hold harmless the Initial Purchaser and each Holder, their
respective affiliates, directors and officers and each Person, if any, who
controls the Initial Purchaser or any Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other reasonable expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement (including any post-effective amendment thereto) or in
any filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”) or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any “issuer information” (“Issuer Information”) filed
or required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to the Initial Purchaser or
information relating to any Holder furnished to the Company in writing through
the Initial Purchaser or any selling Holder, respectively, expressly for use
therein. In connection with any Underwritten Offering permitted by Section 3,
the Company and the Guarantors, jointly and severally, will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their respective affiliates and
each Person who controls such Persons (within the meaning of the

16



--------------------------------------------------------------------------------



 



Securities Act and the Exchange Act) to the same extent as provided above with
respect to the indemnification of the Holders, if requested in connection with
any Registration Statement, any Prospectus, any Free Writing Prospectus or any
Issuer Information.
          (b) Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, the Guarantors, the Initial Purchaser and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, the Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use or expressly for
incorporation in any Registration Statement, any Prospectus and any Free Writing
Prospectus.
          (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 5 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 5. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for the Initial Purchaser, its affiliates, directors and
officers and any control Persons of the Initial Purchaser shall be designated in
writing by the Initial Purchaser, (y) for any Holder, its directors and

17



--------------------------------------------------------------------------------



 



officers and any control Persons of such Holder shall be designated in writing
by the Majority Holders and (z) in all other cases shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request within 30 days after the date of such settlement. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
          (d) If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Company and the Guarantors on the one hand and the Holders on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
          (e) The Company, the Guarantors and the Holders agree that it would
not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations

18



--------------------------------------------------------------------------------



 



set forth above, any legal or other expenses incurred by such Indemnified Person
in connection with any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 5 are several and not joint.
          (f) The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
          (g) The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchaser or any Holder or any Person controlling the
Initial Purchaser or any Holder, or by or on behalf of the Company or the
Guarantors or the officers or directors of or any Person controlling the Company
or the Guarantors, (iii) acceptance of any of the Exchange Securities and
(iv) any sale of Registrable Securities pursuant to a Shelf Registration
Statement.
          (h) Notwithstanding anything herein to the contrary, no Holder shall
not be liable under this Section 5 (including, without limitation, under the
indemnification obligations pursuant to Section 5(b) or the contribution
obligations pursuant to Section 5(e)) for any amounts which in the aggregate
exceed the net proceeds to such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.
          6. General.
          (a) No Inconsistent Agreements. The Company and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement and
(ii) neither the Company nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder. Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.
          (c) Notices. All notices and other communications provided for or
permitted

19



--------------------------------------------------------------------------------



 



hereunder shall be made in writing by hand-delivery, registered first-class mail
(return receipt requested), telex, telecopier, or any courier guaranteeing
overnight delivery (i) if to a Holder, at the most current address given by such
Holder to the Company by means of a notice given in accordance with the
provisions of this Section 6(c), which address initially is, with respect to the
Initial Purchaser, the address set forth in the Purchase Agreement; (ii) if to
the Company and the Guarantors, initially at the Company’s address set forth in
the Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); (iii) if to the
Company’s transfer agent, to BNY Mellon Shareowner Services, 480 Washington
Boulevard, Jersey City, New Jersey 07310, Telephone: [(     )     -     ],
Facsimile: [(     )     -     ], Attention [     ], (iv) if to Legal Counsel, to
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022, Telephone:
(212) 756-2000, Facsimile: (212) 593-5955, Attention: Stuart D. Freedman, Esq.,
Email: stuart.freedman@srz.com; and (v) if to such other Persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery. Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchaser shall have no liability or obligation to the Company or the Guarantors
with respect to any failure by a Holder to comply with, or any breach by any
Holder of, any of the obligations of such Holder under this Agreement.
          (e) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchaser, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.
          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page by facsimile transmission or other electronic imaging means shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

20



--------------------------------------------------------------------------------



 



          (g) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
          (h) Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
          (j) Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company, the Guarantors and the
Initial Purchaser shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.
* * * * * *
[Signature Page Follows]

21



--------------------------------------------------------------------------------



 



EXHIBIT B
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

            COMPANY:

GEOEYE, INC.
      By:           Name:           Title:        

            GUARANTORS:1

GEOEYE IMAGERY COLLECTION SYSTEMS INC.
      By:           Name:           Title:        

            GEOEYE SOLUTIONS HOLDCO INC.
      By:         Name:           Title:             GEOEYE SOLUTIONS INC.
      By:         Name:           Title:          

 

1   Note to Company: Entity names to be updated for further name changes if
necessary.

[Signature Page to Registration Rights Agreement]

22



--------------------------------------------------------------------------------



 



            I5, INC.
      By:         Name:           Title:             MJ HARDEN ASSOCIATES, INC.
      By:         Name:           Title:             GEOEYE LICENSE CORP.
      By:         Name:           Title:             INITIAL PURCHASER:

[          ]
      By:           Name:           Title:        

23



--------------------------------------------------------------------------------



 



Annex A
Counterpart to Registration Rights Agreement
     The undersigned hereby absolutely, unconditionally and irrevocably agrees
as a Guarantor (as defined in the Registration Rights Agreement, dated as of
[     ], 2010 by and among GeoEye, Inc., a Delaware corporation, the guarantors
party thereto and the Initial Purchaser) to be bound by the terms and provisions
of such Registration Rights Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
[     ], 2010.

            [NAME]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule 1
List of Guarantors
GeoEye Imagery Collection Systems Inc.
GeoEye Solutions Holdco Inc.
GeoEye Solutions Inc.
i5, Inc.
MJ Harden Associates, Inc.
[GeoEye License Corp.]2
 

2   Note to Company: Please discuss ORBIMAGE License Corp. omission from
10/09/09 Registration Rights Agreement.

 